 

Exhibit 10.33

 

AGREEMENT FOR PURCHASE AND SALE

 

PROJECT(S): LIM Healthcare Portfolio – Thirteen Properties

 

THIS AGREEMENT FOR PURCHASE AND SALE (this “Agreement”) is made and entered into
as of the Effective Date by and between American Realty Capital V, LLC, a
Delaware limited liability company (“Buyer”), and each of the entities listed on
Exhibit A, attached hereto (collectively, “Sellers”, and each, individually, a
“Seller”).

 

In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.          Terms and Definitions. The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.

 

(a)           “Broker” shall mean Jones Lang LaSalle Americas, Inc., acting as
Sellers’ agent.

 

(b)          “Closing” shall mean the consummation of the transaction
contemplated herein, which shall occur on one or more dates, subject to any
applicable extension periods set forth in this Agreement; provided, however, in
no event shall any Closing occur prior to the expiration of the Due Diligence
Period. The Closing of the Panama City Portfolio (as defined herein) shall occur
on the date that is the later to occur of (i) five (5) business days following
Lender’s (as defined herein) approval of the Loan Assumption (as defined
herein), and (ii) September 27, 2013 (“Panama City Closing Date”). The Closing
of the other Properties shall occur on or before September 27, 2013.
Notwithstanding the foregoing, Buyer shall have a one-time right to adjourn any
Closing up to fifteen (15) business days.  The dates of each Closing are
sometimes hereinafter referred to as the “Closing Dates”, and each a “Closing
Date”. Neither party will need to be present at any Closing, it being
anticipated that the parties will deliver all Closing documents and deliverables
in escrow to the Escrow Agent prior to the date of each Closing.

 

(c)          “Due Diligence Period” shall mean the period beginning upon August
23, 2013 and extending until 8:59 PM EDT on the date that is thirty (30) days
thereafter. Sellers shall deliver to Buyer or make available to Buyer on
Broker’s due diligence website all of the Due Diligence Materials, to the extent
within Sellers’ possession or control, on or before August 27, 2013, and for
each day that passes thereafter until all of the Due Diligence Materials are
delivered or made available to Buyer, the Due Diligence Period and the Closing
Dates shall be extended by one (1) business day.

 

(d)          “Earnest Money” shall mean Four Million Dollars ($4,000,000.00).
The Earnest Money shall be delivered to Escrow Agent within three (3) business
days after the Effective Date. The Earnest Money shall be deposited by Buyer in
escrow with Escrow Agent, to be applied as part payment of the Purchase Price at
the time of Closing, or disbursed as agreed upon in accordance with the terms of
this Agreement. Sellers and Buyer each shall pay one-half of all reasonable
escrow fees charged by Escrow Agent.

 

1

 

  

(e)           “Effective Date” This Agreement shall be signed by both Sellers
and Buyer. The date that is one (1) business day after the date of execution and
delivery of this Agreement by both Sellers and Buyer shall be the “Effective
Date” of this Agreement.

 

(f)          “Escrow Agent” shall mean Chicago Title Insurance Company, whose
address is One North Charles Street, Suite 400, Baltimore, Maryland 21201,
Attention: Terry Arenson, Telephone: (410) 230-9560, Telecopy: (410) 837-5236,
E-Mail: terry.arenson@fnf.com. The parties agree that the Escrow Agent shall be
responsible for (x) organizing the issuance of the Title Commitment (hereinafter
defined) and Title Policy (hereinafter defined), (y) preparation of the closing
statement, and (z) collection and disbursement of the funds, provided, however,
Stewart Title Guaranty Company (Boston, MA), whose address is One Washington
Mall, Suite 1400, Boston, MA 02108, Attention: Annette Comer, Telephone: (617)
933-2441, Telecopy: (617) 727-8372, E-Mail: acomer@stewart.com, shall serve as
co-insurer of the Title Policies to be issued by Escrow Agent and shall share
equally with Escrow Agent in the Title Policy liability and premiums.

 

(g)          “Ground Lessors” shall mean each of the ground lessors for the
Properties subject to a Ground Lease, as set forth on Schedule 1(g), attached
hereto. Each of the Ground Lessors may be referred to herein individually as a
Ground Lessor or the Ground Lessor.

 

(h)          “Guarantors” shall mean the guarantors, if any, of the Leases. Each
of the Guarantors may be referred to herein individually as a “Guarantor” or the
“Guarantor.”

 

(i)           “Guaranties” shall mean the guaranties executed by the Guarantors.
Each of the Guaranties may be referred to herein individually as a “Guaranty” or
the “Guaranty.”

 

(j)           “Leases” shall mean those certain Leases described on Schedule
1(j) attached hereto and made a part hereof and referred to in Section 6(b)(i)
of this Agreement between Sellers, as landlord, and the tenants described on
Schedule 1(j) attached hereto, as tenant (each tenant, individually, a “Tenant”,
and collectively, the “Tenants”), as amended. Each of the Leases may be referred
to herein individually as a “Lease” or the “Lease.”

 

(k)          “Panama City Portfolio” shall mean, those Properties commonly known
as The Bay Medical Center and Bay Medical MOB Properties, as more particularly
described on Exhibit B-1 and B-2, attached hereto;

  

(l)           “Properties” shall mean (i) the rights of Sellers, as applicable,
as ground lessee under those certain (6) ground leases listed on Schedule 1(g),
attached hereto (individually, a “Ground Lease”, and collectively, the “Ground
Leases”), covering those certain parcels of real property more particularly
described on Exhibit B-1, attached hereto and incorporated herein (the
“Leasehold Properties”) together with all buildings, facilities and other
improvements located thereon (collectively, the “Improvements”); (ii) the rights
of Sellers, as applicable, as owners of the fee simple interest in those certain
five (5) parcels of real property more particularly described on Exhibit B-2,
attached hereto and incorporated herein (the “Fee Simple Properties”) together
with all Improvements located thereon; (iii) the rights of Sellers, as
applicable, as the owner of units B and C in the condominium regime which is
established by

  

2

 

 

a declaration and located on the real property more particularly described on
Exhibit B-3, attached hereto and incorporated herein (the “Condo Properties”)
together with all common elements appurtenant thereto; (iv) all right, title and
interest of Sellers under the Leases and all security deposits (if any) that
Sellers are holding pursuant to the Leases; (v) all right, title and interest of
Sellers in all machinery, furniture, equipment and items of personal property of
Sellers attached or appurtenant to, located on or used in the ownership, use,
operation or maintenance of the Properties or the Improvements (collectively,
the “Personalty”); (vi) all right, title and interest of Sellers, if any, to any
unpaid award for (1) any taking or condemnation of the Properties or any portion
thereof, or (2) any damage to the Properties or the Improvements by reason of a
change of grade of any street or highway; (vii) all easements, licenses, rights
and appurtenances relating to any of the foregoing; and (viii) all right, title
and interest of Sellers in and to any warranties, tradenames, logos (including
any federal or state trademark or tradename registrations), or other identifying
name or mark now used in connection with any Ground Lease and/or any of the
Improvements, but expressly excluding any such property to the extent owned by
Tenants (the “Intangible Property”). Each of the Properties may be referred to
herein individually as a Property or the Property.

 

(m)          “Purchase Price” shall mean Two Hundred and Six Million and No/100
Dollars ($206,000,000.00).

 

(n)          Sellers and Buyer’s Notice address

 

(i)          “Sellers’ Notice Address” shall be as follows, except as same may
be changed pursuant to the Notice section herein:

 

c/o LaSalle Investment Management, Inc.

100 East Pratt Street, Suite 2030

Baltimore, MD 21202

Attention: Steve Bolen, Managing Director

Tel. No.: (410) 878-4803

Email: steve.bolen@lasalle.com

 

And to:

 

Venable LLP

750 East Pratt Street, 9th Floor

Baltimore, MD 21202

Attention: Thomas E.D. Millspaugh

Tel. No.: (410) 244-7662

Email: tmillspaugh@venable.com

 

(ii)         “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:

 

Michael Weil

c/o American Realty Capital V, LLC

405 Park Avenue, 15th Floor

 

3

 

 

New York, NY 10022

Tel. No.: (212) 415-6505

Fax No.: (857) 207-3397

Email: mweil@arlcap.com

 

And to:

 

Jesse Galloway, Esq.

c/o American Realty Capital V, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6516

Fax No.: (646) 861-7751

Email: jgalloway@arlcap.com

 

And Due Diligence Materials (if provided by email) to:

 

duediligence@arlcap.com

 

With hard copies and/or cds to:

 

James A. (Jim) Mezzanotte

c/o American Realty Capital V, LLC

7621 Little Avenue, Suite 200

Charlotte, North Carolina 28226

Tel. No.: (704) 626-4410

Fax No.: (646) 861-7749

Email: jmezzanotte@arlcap.com

 

2.          Purchase and Sale of the Properties. Subject to the terms of this
Agreement, Sellers agrees to sell to Buyer, and Buyer agrees to purchase from
Sellers, the Properties for the Purchase Price.

 

3.          Payment of Purchase Price.

 

(a)          The portion of the Purchase Price to be paid by Buyer to Sellers at
Closing shall be the Purchase Price less the assumed Loan balance as of the
Panama City Closing Date (the "Cash Portion of the Purchase Price"), plus or
minus prorations, credits and adjustments as provided in Section 4 and elsewhere
in this Agreement. The allocation of the Purchase Price among the Properties is
set forth on Schedule 3(a) attached hereto and made a part hereof. The Cash
Portion of the Purchase Price shall be paid by wire transfer of immediately
available funds to Escrow Agent, at the time of Closing, or as otherwise agreed
to between Buyer and Sellers. If Closing hereunder is held with respect to less
than all of the Properties, or is held on more than one different occasion,
according to the express terms hereof, the Purchase Price and Earnest Money
shall be applied, proportionately and based on the allocations set forth in
Schedule 3(a), at each such Closing with respect to the Properties subject to
such Closing.

 

4

 

  

(b)          Notwithstanding anything contained in this Agreement to the
contrary, Buyer shall have no obligation to purchase the Properties unless and
until (and subject to any of Buyer's termination rights contained in this
Agreement) Sellers and Buyer have secured from the existing mortgagee of the
Panama City Portfolio (hereinafter defined) (the "Lender") approval for an
assumption of the loan secured by the Panama City Portfolio (the "Loan
Assumption" and "Loan" respectively) to be executed by Buyer at Closing, which
shall have:

 

(i)          an original principal balance of not more than Eighteen Million
Nine Hundred Thousand and 00/100 Dollars ($18,900,000.00);

 

(ii)         an annual interest rate of not more than Six and Fifty Two Tenths
percent (6.52%);

 

(iii)        interest only payments throughout the remainder of the term of the
Loan;

 

(iv)        a maturity date of August 8, 2017;

 

(v)         such loan document modifications as Buyer may request to address
Buyer’s parent’s compliance with real estate investment trust laws and
regulations and its offering materials, including, but not limited to,
modifications to covenants regarding ongoing financial reporting, transfers and
distributions of excess cash flow; and

 

(vi)        no requirement for personal recourse liability from any shareholder,
owner, officer or employee of Buyer, except for customary carve-out guaranties
that are acceptable to Buyer in its reasonable discretion.

 

(c)          Buyer shall be responsible for any and all fees and expenses of
Lender in connection with the Loan Assumption, including without limitation,
Lender’s legal fees, and any assumption fee imposed by the Lender and/or
servicer of the Loan in connection with the Loan Assumption. Sellers shall
receive reimbursement of or a credit at Closing for the balance of any FF&E
replacement or other reserves held by the lender of the Loan, as well as any
utility deposits paid by Sellers in connection with the Panama City Portfolio.
Notwithstanding anything to the contrary contained in this Agreement, if the
Loan Assumption is not approved by Lender on or before the date that is One
Hundred and Eighty (180) days after the Effective Date or if Lender
affirmatively disapproves the Loan Assumption for any reason at any time, Buyer
shall have the right to terminate this Agreement, solely with respect to the
Panama City Portfolio, receive a refund of the pro-rata portion of the Earnest
Money, Seller shall reimburse Buyer for Buyer’s actual third party expenses
incurred by Buyer in connection with its due diligence on the Panama City
Portfolio up to $25,000, and thereafter neither party shall have any further
rights, obligations or liabilities hereunder with respect to the Panama City
Portfolio, except as otherwise expressly set forth herein. In addition to
Buyer’s termination right set forth in the immediately preceding sentence, if
the Loan Assumption is not approved by Lender on or before the date that is One
Hundred and Eighty (180) days after the Effective Date, Sellers shall have the
absolute right to terminate the Purchase and Sale Agreement, solely with respect
to the Panama City Portfolio, at which time the Escrow Agent shall return a
pro-rata portion of the Earnest Money to Buyer and Sellers shall reimburse Buyer
for Buyer’s actual third party expenses incurred by

  

5

 

 

Buyer in connection with its due diligence on the Panama City Portfolio, not to
exceed $15,000.00, and thereafter neither party shall have any further rights,
obligations or liabilities hereunder, except as otherwise expressly set forth
herein.

  

(d)          Commencing on the date that is the fifth (5) business day after the
Effective Date, Buyer and Sellers shall use commercially reasonable efforts,
including without limitation, the furnishing of all commercially reasonable
documents, executed forms, instruments, financial statements and other materials
requested by Lender, in a timely manner, to obtain the consent of the Lender to:

 

(i)          the transfer of the Panama City Portfolio to Buyer or a bankruptcy
remote, special purpose entity or entities to be formed by Buyer to purchase the
Panama City Portfolio as permitted pursuant and subject to the provisions of
Section 25 herein (collectively, the "Buyer Entity"), the governance of which
may involve an independent director(s) or other person who is not employed by
Buyer or an affiliate of Buyer;

 

(ii)         the assumption of the Loan by Buyer or the Buyer Entity;

 

(iii)        the loan document modifications referenced in Section 3(b)(v)
above; and

 

(iv)        a release of Sellers and/or any of its affiliates, members or
principals from all liabilities arising under the Loan for periods after
Closing, including, without limitation, any liability under any guaranty or
indemnity executed by Sellers and/or any of its affiliates, members or
principals in favor of Lender relating to the Loan; provided, however, that
notwithstanding anything in this Agreement to the contrary, Sellers acknowledges
that Buyer will propose the Buyer Entity (which Buyer Entity shall be formed and
established to qualify as bankruptcy remote, special purpose entity in
compliance with the customary requirements for so-called "securitized loans") to
the Lender to assume the Loan and Buyer will offer either American Realty
Capital Healthcare Trust, Inc., a Maryland corporation, or American Realty
Capital Healthcare Trust Operating Partnership, L.P., a Delaware limited
partnership, to the Lender to provide guarantees of non-recourse carve outs and
any required environmental or other indemnity. If Lender consents to the
assumption of the Loan in accordance with the provisions of this Section, the
Buyer Entity shall assume and agree to pay and perform from and after Closing
the Loan obligations, in each case subject to the prorations and adjustments
provided for in this Agreement.

 

(e)          The parties agree that the value of the Personalty is de minimis,
and no part of the Purchase Price is allocated to it.

 

4.          Proration of Expenses and Payment of Costs and Recording Fees.

 

(a)          Prorations. The following items will be prorated as of 12:01 A.M.
on each Closing Date, as applicable, with all items of income and expense for
the Properties being borne by Buyer from and after (and including) the Closing
Date: Tenant Receivables (hereinafter defined) and other income and rents that
have been collected by Sellers as of Closing; fees and assessments; prepaid
expenses and obligations under service contracts which are assigned, if any;
accrued operating expenses; ground rent and other amounts paid and payable under
the

  

6

 

 

Ground Leases; Real Estate Taxes; and any assessments by private covenant for
the then-current calendar year of Closing.

  

(b)          Taxes

 

(i)          If Real Estate Taxes for the year of Closing are not known or
cannot be reasonably estimated, Real Estate Taxes will be prorated based on Real
Estate Taxes for the year prior to Closing. Any additional Real Estate Taxes in
the nature of “roll back” taxes or relating to the year of Closing arising out
of a change in the use of the Land and Improvements or a change in ownership
shall be paid by Sellers when due and payable, and Sellers will indemnify Buyer
from and against any and all such Real Estate Taxes arising out of the transfer
of the Properties, which indemnification obligation will survive the Closing.

 

(ii)         If Sellers have engaged or will engage prior to the expiration of
the Due Diligence Period, consultants for the purpose of protesting the amount
of taxes or the assessed valuation for certain tax periods for the Properties
(“Protest Proceedings”), any cash refunds or proceeds actually distributed
(collectively, “Cash Refunds”) will be apportioned as described below. Any Cash
Refunds (including interest thereon) on account of a favorable determination,
after deduction of costs and expenses incurred for such Protest Proceedings,
shall be: (A) the property of Sellers to the extent such Cash Refunds were for
Real Estate Taxes paid by Sellers applicable to a period prior to the Closing
Date; (B) prorated between Buyer and Sellers for taxes paid for a period during
which the Closing Date occurred; and (C) the property of Buyer for Real Estate
Taxes for a period after the Closing Date. Sellers and Buyer agree to notify the
other in writing of any receipt of a Cash Refund within fifteen (15) business
days of receipt of such Cash Refund. To the extent either party obtains a Cash
Refund, a portion of which is owed to the other party, the receiving party shall
deliver the Cash Refund to the other party within fifteen (15) Business Days of
its receipt. Buyer agrees and acknowledges that Sellers have the right to
initiate proceedings to protest the valuation of any of the Properties prior to
the expiration of the Due Diligence Period. Sellers agree to give Buyer notice
of Sellers’ intent to initiate such proceedings prior to initiation of such
proceedings and at any time subsequent to the end of the Due Diligence Period
shall obtain Buyer’s consent to initiation of such proceedings, which consent
shall not be unreasonably withheld.

 

(c)          Utilities. Buyer will take all steps necessary to effectuate the
transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. Sellers will use reasonable
efforts to have all utility meters read as of the day preceding the Closing
Date. If such utilities are not read as of the day preceding the Closing Date,
such utilities shall be estimated at Closing based on the most recent bills and
reprorated when the bills for the period in which the Closing occurs are
received. Sellers will be entitled to recover any and all deposits held by any
utility company as of the Closing Date.

  

(d)          Tenant Receivables. Rents due from Tenants under Leases (including
operating expense and real estate tax contributions or reimbursements and
similar charges (collectively, “Pass-Through Expenses”)), set-offs due or
required to be paid under or by reason of the Leases (collectively called
“Tenant Receivables”) shall be adjusted by appropriate credit to Sellers or
Buyer (as the case may be) on each Closing Date. If, at the Closing Date, any
Tenant is in arrears in the payment of rents (“Uncollected Delinquent Tenant
Receivables”), Sellers

 

7

 

 

will disclose the same to Buyer in writing or on the rent roll to be delivered
to Buyer pursuant to Section 10 hereof and such amounts shall not be adjusted on
the Closing Date. Prior to each Closing Date, Sellers shall use Sellers’ current
business practices to collect Uncollected Delinquent Tenant Receivables. If
Buyer shall collect Uncollected Delinquent Tenant Receivables within ninety (90)
days after the Closing Date, then Buyer shall turn over to Sellers the
arrearages so collected, less the reasonable cost of collection thereof, if any;
provided, however, Sellers may continue to seek to collect the Uncollected
Delinquent Tenant Receivables by legal action following the Closing Date. All
rents collected by Buyer after the Closing Date (except for amounts specifically
billed and paid as end of year reconciliation payments for Pass-Through
Expenses, which shall be separately accounted for and allocated, pro rata,
between Sellers and Buyer as their interest may appear) shall be first applied
to rents due and payable after the Closing Date and only the excess thereof
shall be paid over to Sellers on account of the Uncollected Delinquent Tenant
Receivables. Buyer shall prepare the reconciliation of Pass-Through Expenses for
the Properties for calendar year 2013 and shall be responsible for settling up
with Tenants regarding such Pass-Through Expenses. Each Seller agrees to cause
its property manager to cooperate with Buyer in preparing such reconciliation.
To the extent that items to be apportioned hereunder may be required to be paid
directly by a Tenant under its Lease, the same shall not be apportioned,
provided, however, that such items shall have been paid by such Tenant currently
through the month including the Closing Date. The provisions of this
subparagraph 4(d) shall survive Closing and the delivery of each Deed and
Assignment and Assumption of Ground Lease (hereinafter defined, and
collectively, the “Transfer Documents”). Sellers expressly agree that if Sellers
receive any amounts after the Closing Date which are attributable, in whole or
in part, to any period after the Closing Date, Sellers will notify Buyer of such
fact and will remit to Buyer that portion of the monies so received by Sellers
to which Buyer is entitled within ten (10) business days after receipt thereof.
With respect to unbilled Tenant Receivables, Buyer covenants and agrees to cause
its property manager to (A) bill the same in the ordinary course of its business
and (B) cooperate with Sellers to determine the correct amount of operating
expenses and/or taxes due.

 

A reconciliation or determination of Pass-Through Expenses, Uncollected
Delinquent Tenant Receivables and unbilled Tenant Receivables due under the
Leases shall be made at Closing to the extent possible. To the extent such
information is not available at Closing, the foregoing shall be subject to
adjustment following the Closing in accordance with the terms of Section 4(d),
above. The provisions of this Section 4(d) will survive the Closing.

 

(e)          If final bills are not available or cannot be issued prior to
Closing for any item being prorated under Section 4(a) through (d), then, for
each separate item for which an adjustment is to be made, the following will
apply: (i) initially the matter subject to allocation at Closing (including
without limitation the Pass-Through Expenses) shall be re-prorated within sixty
(60) days following the Closing; (ii) a further adjustment of prorated items
shall occur one hundred twenty (120) days following the close of the calendar
year in which the Closing occurs; and (iii) a final adjustment shall occur not
later than twelve (12) months after the Closing. All such rights and obligations
under this Section 4(e) will survive the Closing.

 

(f)          All security deposits under the Leases collected and not properly
applied by Sellers as of the Closing (and interest thereon if required by law or
contract) must be transferred

  

8

 

 

or credited to Buyer at Closing. As of the Closing, Buyer will assume each
Sellers’ obligations related to the security deposits, but only to the extent
they are credited or transferred to Buyer.

   

(g)          Sellers shall pay or be charged with the following costs and
expenses in connection with this transaction:

 

(i)          Premiums for the Title Policies as set forth on Schedule 4(g),
attached hereto;

 

(ii)         Transfer taxes and conveyance fees on the sale and transfer of the
Properties as set forth on Schedule 4(g), attached hereto;

 

(iii)        the cost of the surveys (including any costs of certifying such
surveys to Buyer and Approved Assignees) Sellers previously ordered for the
Properties;

 

(iv)        Broker’s commission payments in accordance with Section 24 of this
Agreement;

 

(v)         Except as set forth in Section 4(h)(v) below and on Schedule 1(j),
any leasing commissions, tenant improvement costs, rent abatements, and other
leasing expenses in connection with any Leases or Lease renewals or amendments
entered into prior to the date hereof; and

 

(vi)        One-half of Escrow Agent’s closing fee.

 

 

(h)          Buyer shall pay or be charged with the following costs and expenses
in connection with this transaction:

 

(i)          Premiums for the Title Policies as set forth on Schedule 4(g),
attached hereto, except Buyer shall pay for all special endorsements and any
survey endorsements;

 

(ii)         Transfer taxes and conveyance fees on the sale and transfer of the
Properties as set forth on Schedule 4(g), attached hereto;

 

(iii)        all costs and expenses in connection with the assumption of the
Loan by Buyer, including appraisal, points, any assumption fee, commitment fees
and the like, the Lender’s legal fees, the Lender’s title insurance expenses and
costs for the filing of all documents necessary to complete such financing and
related documentary stamp tax and intangibles tax;

 

(iv)        Buyer shall pay for Phase I environmental study and due diligence
investigations;

 

(v)         any leasing commissions, tenant improvement costs and other leasing
expenses in connection with any Leases or Lease renewals and Lease expansions or
amendments entered into or exercised on or after the date hereof, provided that
Sellers have disclosed such commissions, costs or expenses to Buyer prior to the
end of the Due Diligence Period or Buyer has approved, in its sole discretion,
such commissions, costs or expenses after the end of the Due

  

9

 

 

Diligence Period, and Buyer shall only be obligated to pay such costs and
expenses if the Closing occurs;

  

(vi)        One-half of Escrow Agent’s closing fee; and

 

(vii)       All fees relating to the recording of the Transfer Documents for the
Properties.

 

 

(i)          Interest on the Loan shall be prorated as of Closing, and Sellers
shall receive a credit at Closing for any money of Sellers held by Lender in
escrow as of the Closing.

 

(j)          Each party shall pay its own legal fees incidental to the
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.

 

5.          Title.   At Closing, Sellers agree to convey to Buyer good and
marketable, insurable title to each of the Properties, in each case free and
clear of all liens, defects of title, conditions, easements, assessments,
restrictions, and encumbrances except for Permitted Exceptions (as hereinafter
defined).

 

6.          Examination of Properties.   Sellers and Buyer hereby agree as
follows:

 

(a)          Buyer acknowledges that Sellers have ordered title commitments (the
“Title Commitments” and each, a “Title Commitment”) from the Escrow Agent as
well as an ALTA survey of each of the Properties. All matters shown in the Title
Commitments or surveys (“Title Matters”) with respect to which Buyer fails to
object by written notice to Sellers prior to the expiration of the Due Diligence
Period shall be deemed “Permitted Exceptions”. Except for the documents
evidencing and securing repayment of the Loan (which shall be deemed Permitted
Exceptions), Permitted Exceptions shall not include any mechanic’s lien or any
monetary lien, fine or penalty, or any deeds of trust, mortgage, or other loan
documents secured by the Properties (collectively, “Liens”). Sellers shall be
required to cure or remove all Liens (by payment or bond deposit or indemnity
acceptable to Escrow Agent). Sellers shall have no obligation to cure any Title
Matter objected to, except the Liens as aforesaid, unless Sellers notify Buyer
that Sellers have elected to remove or cure within five (5) business days
following receipt of Buyer’s objections (and no response within such time period
shall be deemed an election by Sellers not to remove or cure). In the event that
Sellers refuse (or are deemed to have refused) to remove or cure any objections,
Buyer shall have the right to terminate this Agreement upon written notice to
Sellers given within five (5) business days after receipt of Sellers’ notice,
upon which termination the Earnest Money, and all interest earned thereon, shall
be returned to Buyer and neither party shall have any further obligation
hereunder, except as otherwise expressly set forth herein (without diminution of
Buyer’s express right to a Partial Termination described in Section 6(b) below).
If Buyer does not elect to terminate this Agreement within such five (5)
business day period, any objections which Sellers have not agreed to cure shall
be deemed Permitted Exceptions. If any matter not revealed in a Title Commitment
is discovered by Buyer or by the Escrow Agent and is added to a Title Commitment
by the Escrow Agent at or prior to Closing, Buyer shall have until the earlier
of (i) five (5) business days after Buyer’s receipt of the updated, revised
Title Commitment showing the new title exception, together with a legible copy
of any such new matter, or (ii) the Closing Date, to provide Sellers with
written

  

10

 



 

notice of its objection to any such new title exception (an “Objection”). If
Sellers do not remove or cure such Objection prior to the Closing Date, Buyer
may terminate this Agreement with respect to the affected Property and such
termination shall be treated in the same manner as a Partial Termination
described in Section 6(b) below, in which case the applicable portion of the
Earnest Money, together with all interest earned thereon, shall be returned to
Buyer, and neither party shall have any further obligation hereunder with
respect to such Property, except as otherwise expressly set forth herein; and,
if Sellers do not remove or cure such Objection prior to the Closing and Buyer
nonetheless elects to proceed with the Closing, such Objections shall be deemed
Permitted Exceptions.

  

(b)          On or before August 27, 2013, Sellers shall deliver to Buyer, or
make available to Buyer on Broker’s due diligence website, copies of the
following documents and materials pertaining to the Properties, to the extent
same are in Sellers’ possession or control, and for each day that passes
thereafter until all of the Due Diligence Materials are delivered or made
available to Buyer, the Due Diligence Period and the Closing Dates shall be
extended by one (1) business day: (i) a complete copy of the Ground Leases and
all Leases affecting the Properties and all amendments and material
correspondence relating thereto (unless the same have been previously provided
to Buyer); (ii) a copy of all surveys and site plans of the Properties,
including without limitation any as-built survey obtained or delivered to
Tenants of the Properties in connection with its construction; (iii) a copy of
all architectural plans and specifications and construction drawings and
contracts for improvements located on the Properties (which shall only be
delivered after Closing to Buyer’s property manager); (iv) a copy of Sellers’
title insurance policies relating to the Properties; (v) a copy of the
certificate of occupancy and of all governmental permits/approvals for the
Properties; (vi) a copy of the most recent Phase I environmental report for the
Properties; (vii) copies of the Properties’ real estate tax bills for the
current and prior two (2) tax years or, if the Property has been owned by the
Seller for less than two (2) tax years, for the period of ownership; (viii) the
operating statements and delinquency reports of the Properties for the twenty
four (24) calendar months immediately preceding the Effective Date or if the
Tenant has been operating for less than twenty-four (24) months, for the period
of operation; (ix) all service contracts which affect the Properties, if any;
(x) a copy of all warranties relating to the improvements constructed on the
Properties, including without limitation any structural slab or roof warranties;
(xi) a written inventory of all items of personal property to be conveyed to
Buyer, if any; (xii) Tenant financials for each Tenant, to the extent reasonably
available to Sellers and consistent with each such Tenant’s reporting
requirements; (xiii) a copy of all primary and secondary state licenses or
regulatory permits for the Properties; (xiv) the notes, mortgages and other
documents securing repayment of the Loan (collectively, the “Loan Documents”);
(xv) a copy of any documents relating to a waiver of life safety code or
physical plant requirements; and (xvi) with respect to the Condo Properties:
copies of (a) the condominium plan documents (including the declaration and
bylaws) (“Condo Documents”); (b) any condominium assessment, condo fee, common
area maintenance, and real estate tax projections; (c) all condominium board
correspondence, communications and documents for the current and prior three (3)
years; and (d) all condominium board meeting minutes for the current and prior
three (3) years (collectively, the “Due Diligence Materials”). Sellers shall
deliver or make available to Buyer on Broker’s due diligence website any other
documents relating to the Properties reasonably requested by Buyer, to the
extent within Sellers’ possession or reasonably obtainable by Sellers or
Sellers’ counsel, within three (3) business days following such request;
provided, however, Sellers shall not be obligated to deliver any

  

11

 

 

proprietary, privileged or confidential documents. Additionally, during the term
of this Agreement, Buyer, its agents and designees, shall have the right to
enter the Properties for the purposes of inspecting the Properties, conducting
soil tests, and making surveys, mechanical and structural engineering studies,
inspecting construction, and conducting any other investigations and inspections
as Buyer may reasonably require to assess the condition and suitability of the
Properties; provided, however, that such activities by or on behalf of Buyer on
the Properties shall continue to be subject to any terms set forth in any
written access and confidentiality agreement entered into with respect to the
Properties by and between Buyer and Sellers or their affiliates. Buyer shall
have the unconditional right, for any reason or no reason, to terminate this
Agreement as to all Properties by giving written notice thereof to Sellers and
the Escrow Agent prior to the expiration of the Due Diligence Period, in which
event this Agreement shall become null and void with respect to all Properties,
Buyer shall receive a refund of the Earnest Money, together with all interest
earned thereon, and all rights, liabilities and obligations of the parties under
this Agreement shall expire, except as otherwise expressly set forth herein. In
addition to Buyer’s right to terminate this Agreement as to all of the
Properties during the Due Diligence Period for any reason or no reason at all,
Buyer shall have the right to terminate this Agreement with respect to any
single Property, but no more than two (2) Properties in total, if the Property
subject to termination has specific material title, survey, zoning or
environmental issues that a commercially reasonable buyer would not elect to
close over, in which event this Agreement shall become null and void with
respect to the terminated Property or Properties, Buyer shall receive a refund
of the pro-rata portion of the Earnest Money applicable to such terminated
Property or Properties, and all rights, liabilities and obligations of the
parties under this Agreement shall terminate with respect to (but only with
respect to) such terminated Properties, except as otherwise expressly set forth
therein (a “Partial Termination”). If Buyer fails to give such notice prior to
the expiration of the Due Diligence Period, Buyer’s right to terminate this
Agreement pursuant to this paragraph shall thereafter be null and void, except
as otherwise expressly agreed to, time being of the essence.

  

(c)          Sellers shall request the Estoppel Certificates (hereinafter
defined) required herein within two (2) business days of the Effective Date (and
simultaneously provide Buyer with a copy of such request). Such Estoppel
Certificates shall be certified to Buyer, the Approved Assignee, their lenders
and successors and assigns. It shall be a condition of Closing that Sellers
shall have obtained, at least three (3) days prior to each Closing, as
applicable, an estoppel certificate from (a) the Tenants (i) occupying all
Properties which are single-tenant Properties, (ii) representing, at minimum,
90% of all occupied rentable space at the Properties in the aggregate, and (iii)
occupying 20% or more of all occupied rentable space in its respective Property,
(b) the Ground Lessors, (c) the Guarantors for single-tenant Properties
(excluding Virginia Urology Center), and (d) the condominium board of the Condo
Properties (the “Estoppel Certificates”, and each an, “Estoppel Certificate”),
and Sellers shall use good faith efforts to obtain the same. So long as Sellers
use commercially reasonable efforts, the failure to obtain an estoppel from any
Guarantor shall not be a condition to closing, except as expressly set forth in
clause (c) of the immediately preceding sentence. The estoppels requested shall
be based either on the form attached hereto as Exhibit G or, to the extent
applicable, on forms prescribed or permitted by the applicable lease, covenant
or other instrument. Sellers shall promptly deliver to Buyer photocopies or pdf
files of each executed Estoppel Certificate when Sellers receive the same.

 

12

 

  

(d)          Sellers shall use commercially reasonable efforts to obtain
Estoppel Certificates in accordance with Section 6(c) above from all Tenants and
Guarantors and estoppel certificates reasonably acceptable to Buyer from any
parties to reciprocal and/or operating easement agreements (“REA Estoppel
Certificates”), as applicable for the Properties. Notwithstanding anything to
the contrary herein, in the event that Seller is unable, despite commercially
reasonable efforts, to obtain any Estoppel Certificate which is a condition of
Closing by the date previously scheduled for Closing, Seller shall have the
right to postpone the Closing with respect to the affected Properties upon
written notice to Buyer up to fifteen (15) additional business days in order to
obtain such Estoppel Certificate. For the avoidance of doubt, such postponement
shall not affect the Closing with respect to the remainder of the Properties
and, with respect to each such Closing, the Purchase Price and Earnest Money
shall be applied as provided in Section 3(a) above.

 

(e)          Within two (2) business days following the Effective Date, Sellers
shall request a written waiver (collectively, the “Purchase Option Waivers”) by
the Tenants, Ground Lessors, and the condominium association for the Condo
Properties of any rights of first refusal or rights of first offer such parties
may have pursuant to the Leases, the Ground Leases, or the Condo Documents, as
applicable, to purchase any of the Properties from Sellers.

 

(f)          With respect to any of the Leasehold Properties, in the event the
applicable Ground Lease shall be subject to being extinguished by a foreclosure
of a mortgage on the underlying fee estate, the Seller must cause the applicable
fee mortgagee to execute a non-disturbance agreement satisfactory to Buyer as a
condition to Closing.

 

(g)          If any Ground Lease or a memorandum thereof is not of record, it
shall be a condition of Closing that Seller shall have obtained from the
applicable Ground Lessor a memorandum of Ground Lease in form and substance
acceptable to Buyer (the “Memo of Ground Lease”). Within five (5) business days
following the Effective Date, Seller shall request the Memo of Ground Lease from
any Ground Lessor under an unrecorded Ground Lease.

 

7.          Risk of Loss/Condemnation.     Upon an occurrence of a casualty,
condemnation or taking, Sellers shall notify Buyer in writing of same. Until
Closing, the risk of loss or damage to the Properties, except as otherwise
expressly provided herein, shall be borne by Sellers. In the event all or any
portion of the Properties is damaged in any casualty or condemned or taken (or
notice of any condemnation or taking is issued) so that (a) with respect to
multi-tenant Properties, any Tenant leasing greater than twenty percent (20%) of
the rentable square footage of any Property leased on the date hereof has
exercised a right of termination under its Lease, (b) with respect to the
Leasehold Properties, the applicable Ground Lessor has exercised a right of
termination under the Ground Lease, (c) with respect to single-tenant
properties, the Tenant has exercised a right of termination under its Lease, or
(d) with respect to any casualty, if the cost to repair such casualty would
exceed $500,000 per Property, or (c) with respect to any condemnation, any
Improvements or access to the Properties or more than five percent (5%) of any
Property is (or will be) condemned or taken, then, Buyer may elect to terminate
this Agreement with respect to (but only with respect to) the affected
Properties by providing written notice of such termination to Sellers within ten
(10) business days after Buyer’s receipt of written notice of such condemnation,
taking or damage, upon which termination, the Purchase Price and Earnest Money
shall be prorated as provided in Section 3(a) above, and the pro rata

  

13

 

 

portion of the Earnest Money applicable to the affected Properties, together
with all interest earned thereon, shall be returned to Buyer and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement, except as otherwise expressly set forth herein. With respect to any
condemnation or taking (of any notice thereof), if Buyer does not elect to
cancel this Agreement as aforesaid, there shall be no abatement of the Purchase
Price and Sellers shall assign to Buyer at the Closing, the rights of Sellers to
the awards, if any, for the condemnation or taking, and Buyer shall be entitled
to receive and keep all such awards. With respect to a casualty, if Buyer does
not elect to terminate this Agreement or does not have the right to terminate
this Agreement as aforesaid, there shall be no abatement of the Purchase Price
and Sellers shall assign to Buyer at the Closing, the rights of Sellers to the
proceeds under Sellers’ insurance policies covering such Properties with respect
to such damage or destruction (or pay to Buyer any such proceeds received prior
to Closing) and pay to Buyer the amount of any deductible with respect thereto,
and Buyer shall be entitled to receive and keep any monies received from such
insurance policies (other than any rent loss or business interruption insurance
proceeds for the period prior to the Closing Date).

  

8.          Earnest Money Disbursement.     The Earnest Money shall be held by
Escrow Agent, in trust, and disposed of only in accordance with the following
provisions:

 

(a)          If the Closing occurs, Escrow Agent shall deliver the Earnest Money
to, or upon the instructions of, Sellers and Buyer on the Closing Date to be
applied as part payment of the Purchase Price (subject to the express provisions
hereof with regard to partial Closings and proration of the Purchase Price and
Earnest Money). If for any reason the Closing does not occur, Escrow Agent shall
deliver the Earnest Money to Sellers or Buyer only upon receipt of a written
demand therefor from such party, subject to the following provisions of this
clause (a). Subject to the last sentence of this clause (a), if for any reason
the Closing does not occur and either party makes a written demand (the
“Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow Agent shall
give written notice to the other party of the Demand within one (1) business day
after receipt of the Demand. If Escrow Agent does not receive a written
objection from the other party to the proposed payment within five (5) business
days after the giving of such notice by Escrow Agent, Escrow Agent is hereby
authorized to make the payment set forth in the Demand. If Escrow Agent does
receive such written objection within such period, Escrow Agent shall continue
to hold such amount until otherwise directed by written instructions signed by
Sellers and Buyer or a final judgment of a court. Notwithstanding the foregoing
provisions of this clause (a), if Buyer delivers a notice to Escrow Agent and
Sellers stating that Buyer has terminated this Agreement with respect to one or
more of the Properties on or prior to the expiration of the Due Diligence
Period, then Escrow Agent shall immediately return the applicable portion of the
Earnest Money, together with all interest earned thereon, to Buyer without the
necessity of delivering any notice to, or receiving any notice from Sellers.

   

(b)          The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Sellers or
Buyer resulting from Escrow Agent’s mistake of law respecting the scope or
nature of Escrow Agent’s duties.

  

14

 

  

Sellers and Buyer shall jointly and severally indemnify and hold Escrow Agent
harmless from and against all liabilities (including reasonable attorneys’ fees,
expenses and disbursements) incurred in connection with the performance of
Escrow Agent’s duties hereunder, except with respect to actions or omissions
taken or made by Escrow Agent in bad faith, in disregard of this Agreement or
involving negligence on the part of Escrow Agent. Escrow Agent has executed this
Agreement in the place indicated on the signature page hereof in order to
confirm that Escrow Agent has received and shall hold the Earnest Money in
escrow, and shall disburse the Earnest Money pursuant to the provisions of this
Section 8.

 

9.          Default

 

(a)          In the event that Sellers are ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Sellers shall be entitled, as
their sole and exclusive remedy, to either: (i) if Buyer is willing to proceed
to Closing, waive such default and proceed to Closing in accordance with the
terms and provisions hereof; or (ii) declare this Agreement to be terminated,
and Sellers shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Sellers’ sole remedy. Upon such termination,
neither Buyer nor Sellers shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Sellers
and Buyer agree that (a) actual damages due to Buyer’s default hereunder would
be difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Sellers as a
result of having withdrawn the Properties from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing, and such amount shall be paid
to Sellers as liquidated damages and as Sellers’ sole remedy hereunder. Sellers
hereby waive any right to recover the balance of the Purchase Price, or any part
thereof, and the right to pursue any other remedy permitted at law or in equity
against Buyer.

 

(b)          In the event of a default in the obligations herein taken by
Sellers with respect to any one or more of the Properties, Buyer may, as its
sole and exclusive remedy, either: (i) waive any unsatisfied conditions and
proceed to Closing in accordance with the terms and provisions hereof; (ii)
terminate this Agreement solely with respect to the Properties to which the
default is applicable by delivering written notice thereof to Sellers no later
than Closing, upon which termination the Purchase Price and Earnest Money shall
be prorated as provided in Section 3(a) above, and the portion of the Earnest
Money applicable to the affected Properties, together with all interest earned
therein, shall be refunded to Buyer, Sellers shall pay to Buyer all of the
out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement, not to exceed $25,000 per Property, which return and payment shall
operate to terminate this Agreement and release Sellers and Buyer from any and
all liability hereunder, except those which are specifically stated herein to
survive any termination hereof; (iii) enforce specific performance of Sellers’
obligations hereunder; or (iv) by notice to Sellers given on or before the
Closing Date, extend the Closing Date for a period of up to thirty (30) days
(the “Closing Extension Period”), and the “Closing Date” shall be moved to the
last day of the Closing Extension Period. If Buyer so extends the Closing Date,
then Sellers may, but shall not be obligated to, cause said conditions to be
satisfied during the Closing Extension Period. If Sellers

  

15

 

 

do not cause said conditions to be satisfied during the Closing Extension
Period, then Buyer shall have the remedies set forth in Section 9(b) (i) through
(iii) above except that the term “Closing” shall read “Extended Closing”.

  

(c)          Sellers shall have no liability after Closing for the breach of any
representations, warranties or covenants set forth in this Agreement and any
closing documents delivered pursuant hereto except to the extent the loss
suffered by Buyer as a result of such breaches exceeds $50,000 for each Property
to which the loss is applicable, and in no event shall each Sellers’ liability
after Closing under this Agreement and any closing documents delivered pursuant
hereto as a result of such breaches exceed, with respect to each such breach,
two and one-half percent (2.5%) of the portion of the Purchase Price allocable
to each Seller’s Property to which such breach may be applicable (the “Liability
Limitation”).

 

(d)          NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE PARTIES HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE AND RELEASE ANY RIGHT, POWER OR PRIVILEGE
EITHER MAY HAVE TO CLAIM OR RECEIVE FROM THE OTHER PARTY ANY PUNITIVE,
EXEMPLARY, STATUTORY OR TREBLE DAMAGES OR ANY INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES WITH RESPECT TO ANY BREACH OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, THE PARTIES HEREBY ACKNOWLEDGING AND AGREEING THAT THE REMEDIES
HEREIN PROVIDED, WILL IN ALL CIRCUMSTANCES BE ADEQUATE. THE FOREGOING WAIVER AND
RELEASE SHALL APPLY IN ALL ACTIONS OR PROCEEDINGS BETWEEN THE PARTIES.

 

(e)          NO PARTY SHALL HAVE THE RIGHT TO SEEK A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND EACH WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE
TERMS OF THIS AGREEMENT OR ANY CLOSING DOCUMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH PARTY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. ANY PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH PARTY HERETO.

 

10.         Closing. Each Closing shall consist of the execution and delivery of
documents by Sellers and Buyer, as set forth below, and delivery by Buyer to
Sellers of the Purchase Price in accordance with the terms of this Agreement.
Sellers shall deliver to Escrow Agent for the benefit of Buyer at each Closing
the following executed documents:

 

(a)          A Special Warranty Deed, executed by the owner of each of the Fee
Simple Properties and each of the Condo Properties, in a form reasonably
acceptable to Buyer and Sellers for each applicable jurisdiction (collectively,
the “Deeds”, and each a “Deed”);

 

16

 

  

(b)          An Assignment and Assumption of Ground Lease, executed by the owner
of each of the Leasehold Properties, in the form attached hereto as Exhibit C
(the “Assignment and Assumption of Ground Lease”);

 

(c)          [Intentionally Omitted];

 

(d)          An Assignment and Assumption of Leases, Guaranties and Security
Deposits, executed by each Seller, in the form attached hereto as Exhibit D;

 

(e)          A Bill of Sale for the personal property, if any, executed by each
Seller, in the form attached hereto as Exhibit E;

 

(f)          An Assignment and Assumption of Contracts, Permits, Licenses and
Warranties, executed by each Seller, in the form attached hereto as Exhibit F;

 

(g)          Original Estoppel Certificates obtained from Tenants and any
applicable Guarantors under Sections 6(c) and 6(d), dated no earlier than
forty-five (45) days prior to the date of Closing. In addition, the business
terms of each Estoppel Certificate must be in accordance with and not contradict
the corresponding Lease. If any Lease and any amendments, bearing the original
signatures of the landlord and tenant thereunder will not be delivered to Buyer
at Closing, a copy thereof confirming that the copy is true, correct and
complete shall be attached to the corresponding Estoppel Certificate;

 

(h)          To the extent obtained by Seller, REA Estoppel Certificates as may
be reasonably requested by Buyer;

 

(i)          If applicable, an original fee mortgagee non-disturbance agreement
executed by the mortgagee of the fee estate in the applicable Leasehold Property
and notarized;

 

(j)          An original Ground Lessor Estoppel Certificate from each Ground
Lessor dated no earlier than forty-five (45) days prior to the date of Closing.
In addition, the business terms of the Ground Lessor Estoppel Certificate must
be in accordance with and not contradict the Ground Lease. If the Ground Lease
and any amendments, bearing the original signatures of the Ground Lessor and
Seller thereunder will not be delivered to Buyer at Closing, a copy thereof
confirming that the copy is true, correct and complete shall be attached to the
Ground Lessor Estoppel Certificate;

 

(k)          A settlement statement setting forth the Purchase Price, all
prorations and other adjustments to be made pursuant to the terms hereof, and
the funds required for Closing as contemplated hereunder;

 

(l)          All transfer tax statements, declarations and filings as may be
necessary or appropriate for purposes of recordation of each Assignment and
Assumption of Ground Lease;

 

(m)          Good standing certificates and corporate resolutions or member or
partner consents, as applicable, and such other authority documents as
reasonably requested by Escrow Agent;

 

17

 

  

(n)          To the extent in Sellers’ possession or control, originals of the
Warranties (as hereinafter defined) together with any documents necessary to
re-issue them at Buyer’s expense, to Buyer or Tenant, as requested by Buyer;

 

(o)          A certificate pursuant to Section 1445 of the Internal Revenue Code
of 1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Sellers;

 

(p)          An owner’s title affidavit as to mechanics’ liens and possession
and other matters in customary form reasonably acceptable to Escrow Agent;

 

(q)          With respect to each Tenant, a Letter to Tenant in the form of
Exhibit H attached hereto, with such changes as Buyer might reasonably require;

 

(r)          A bring down certificate with respect to Sellers’ representations
and warranties provided herein in a form reasonably satisfactory to Sellers and
Buyer with such exceptions as may be noted therein;

 

(s)          The agreement documenting the Loan Assumption and any other
documents reasonably required by the Lender;

 

(t)          An update of any Tenant financials delivered to Buyer pursuant to
Section 6(b)(xiii) hereof which are received by Sellers after the date hereof;

 

(u)          All records (including originals) within Sellers’ or Sellers’
managing agent’s possession or control reasonably required for the continued
operation of the Properties, including but not limited to, service contracts,
plans, surveys, the Ground Leases, Leases, Guaranties, lease files, licenses,
permits, warranties, and records of current expenditures for repairs and
maintenance;

 

(v)         If applicable, an original Memo of Ground Lease signed by the
applicable Ground Lessor and notarized; and

 

(w)          Such other instruments as are reasonably required by Buyer or
Escrow Agent to close the escrow and consummate the purchase of the Properties
in accordance with the terms hereof.

 

At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money,
together with all interest earned thereon, to Sellers, which shall be applied to
the Purchase Price, shall deliver the balance of the Purchase Price to Sellers
and shall execute and deliver execution counterparts of the applicable closing
documents referenced in this Section 10. Buyer shall have the right to advance
the Closing upon five (5) business days prior written notice to Sellers;
provided that all conditions precedent to both Buyer’s and Sellers’ respective
obligations to proceed with Closing under this Agreement have been satisfied
(or, if there are conditions to a party’s obligation to proceed with Closing
that remain unsatisfied, such conditions have been waived by such party). Buyer
shall have a one-time right to extend the Closing for up to fifteen (15)
business days upon written notice to Sellers to be received by Sellers on or
prior to the date scheduled for the Closing. If Buyer timely exercises this
right to extend, any document that

  

18

 

 

Sellers are obligated to provide that is “time sensitive” does not need to be
provided again by Sellers. The Closing shall be held through the mail, by
delivery in escrow of the closing documents to the Escrow Agent, on or prior to
the Closing or such other place or manner as the parties hereto may mutually
agree.

  

11.         Representations by Sellers. For the purpose of inducing Buyer to
enter into this Agreement and to consummate the sale and purchase of the
Properties in accordance herewith, each Seller individually makes the following
representations and warranties to Buyer as of the date hereof:

 

(a)          Seller is duly formed, validly existing and in good standing under
the laws of its state of organization, and to the extent required by law, the
State in which the Seller’s Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound. The execution, delivery and performance of this Agreement
does not require the consent or approval of any court, administrative or
governmental authority and does not result in the creation or imposition of any
lien or equity of any kind whatsoever upon, or give to any other person any
interest or right (including any right of termination or cancellation) in or
with respect to, any material agreement to which Seller is a party or the
business or operations of Seller or any of its properties or assets;

 

(b)          Seller has not received any written notice of any current or
pending litigation, condemnation proceeding or tax appeals affecting Seller or
Seller’s Property and Seller does not have any actual knowledge of any pending
litigation or tax appeals against Seller or Seller’s Property; Seller has not
initiated, nor is Seller participating in, any action for a change or
modification in the current subdivision, site plan, zoning or other land use
permits for Seller’s Property;

 

(c)          Seller has not entered into any contracts or agreements for the
providing of goods or services with respect to Seller’s Property which will be
binding upon Buyer after the Closing other than the contracts and agreements
referenced on Schedule 11(c), annexed hereto which will be assigned to Buyer at
Closing;

 

(d)          With respect to the Loan, the owners of the Properties contained in
the Panama City Portfolio make the following representations and warranties: (i)
attached hereto as Schedule 11(d) is a complete list of the Loan Documents; (ii)
the Loan Documents are valid and in full force and effect on the date hereof;
and (iii) to Seller’s actual knowledge, no Event of Default (as defined in the
Loan Documents) has occurred and is continuing, nor, to Seller’s actual
knowledge, has any material event or omission occurred which, with the giving of
notice or the lapse of time, or both, would constitute an Event of Default by
Seller thereunder;

 

19

 

  

(e)          Except for violations which have been cured or remedied on or
before the date hereof, Seller has not received any written notice from (or
delivered any notice to) any governmental authority regarding any violation of
any law applicable to Seller’s Property;

 

(f)          Seller is the sole owner of the leasehold estate, fee simple title,
or condominium interest, as applicable, in Seller’s Property, and Seller is the
sole owner of the entire lessor’s interest in each Lease in effect with respect
to Seller’s Property. This subsection 11(f) shall terminate at the Closing, and
Sellers shall have no liability under this subsection 11(f) after Closing;

 

(g)          With respect to each Lease applicable to each Seller’s Property,
except as set forth in Schedule 11(g) attached hereto: (i) the Lease forwarded
to Buyer under Section 6(b) is a true, correct and complete copy of the Lease;
(ii) to Seller’s actual knowledge, the Lease is in full force and effect and
there is no material default thereunder; (iii) no brokerage or leasing
commissions or other similar compensation is or will be due or payable to any
person, firm, corporation or other entity with respect to or on account of the
current term of the Lease or any extension or renewal thereof; (iv) all tenant
improvement work required to be performed by the landlord under the Lease up to
the date of Closing has been completed or will be completed, at Seller’s
expense, prior to the Closing, except as set forth on Schedule 11(g) attached
hereto (with Buyer to receive a credit for such unperformed tenant improvement
work or for Buyer to assume the obligation to perform such unperformed tenant
improvement work, in each case, as set forth on Schedule 11(g) attached hereto);
(v) Tenant has not prepaid any rents as of the date hereof by more than thirty
(30) days nor has Tenant delivered a security deposit, letter of credit or other
security in connection with the Lease, except as set forth on Schedule 11(g)
attached hereto; (vi) Tenant has not made any request to Seller for any
assignment, transfer, or subletting in connection with all or a portion of the
premises demised to Tenant which is presently pending or under consideration by
Seller; (vii) Seller represents and warrants to Buyer that Seller has heretofore
billed Tenant for all fixed rent and additional rent due under the Lease as of
the date hereof; (viii) Seller has no outstanding obligation to provide Tenant
with an allowance to construct, or to construct at its own expense, any tenant
improvement, except as may be set forth in Schedule 11(g) hereto (with Buyer to
receive a credit for such unpaid tenant allowance or such unperformed
construction work or for Buyer to assume the obligation to pay such unpaid
tenant allowance or perform such unperformed construction work, in each case, as
set forth on Schedule 11(g) attached hereto); and (ix) the current monthly base
rent for the Lease, the annual percentage increase in the base rent and the date
of the next increase in base rent are as set forth on Schedule 11(g)-1 attached
hereto;

 

(h)          There are no occupancy rights, leases or tenancies affecting
Seller’s Property other than the applicable Leases. Seller has not granted any
first right of refusal or other purchase right in favor of any other person or
entity, except as may be set forth on Schedule 11(h) hereto; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of Seller’s Property, or any interest therein which has not been
terminated;

 

(i)          The transactions contemplated hereby either (i) will not constitute
a sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax

  

20

 

 

lien waiver or such other reasonably obtainable instruments evidencing
compliance with laws or payment of taxes to the extent required by the law of
the relevant state, or an indemnification from a party reasonably acceptable to
Buyer for any resulting liability with respect to the period prior to the
Closing;

   

(j)          To Seller’s actual knowledge, Schedule 11(j) attached hereto is a
true, correct and complete listing of all material warranties in effect for
Seller’s Property (the “Warranties”);

 

(k)          Seller is not a “foreign person” within the meaning of Section
1445(f)(3) of the Internal Revenue Code;

 

(l)          With respect to each Guaranty applicable to the Leases on Seller’s
Property: (i) the Guaranty forwarded to Buyer under Section 6(b) is a true,
correct and complete copy of the Guaranty; and (ii) to Seller’s actual
knowledge, the Guaranty is in full force and effect and there is no material
default thereunder;

 

(m)          The Ground Leases forwarded to Buyer under Section 6(b) are true,
correct and complete copies of the Ground Leases. To Seller’s actual knowledge,
the Ground Leases are in full force and effect and there are no material
defaults thereunder;

 

(n)          There are no employees currently employed by Seller at Seller’s
Property who will remain employed following the Closing Date. Seller will not
enter into any negotiations or execute any contract with a labor union between
the date hereof and the Closing; and

 

(o)          With respect to each Condo Property: (a) Seller is current in the
payment of assessments imposed by the board of directors of the condominium
association due in respect of such Property; (b) Seller has received no written
notice of any increase in assessments or any proposed special assessment in
respect of such Property; and (c) Seller has received no written notice claiming
a material default or breach by Seller as a unit owner under the condominium
documents for such Property.

 

As used herein, the term "Seller’s actual knowledge" means the actual knowledge
of Steve Bolen, Jeff Zaleon and Shaun Broome and shall not include any imputed
or constructive knowledge; and such persons shall not have any personal
liability or be obligated to perform any due diligence investigations in
connection with making any representations or warranties herein. The
representations and warranties of Sellers shall survive Closing for a period of
one hundred eighty (180) days after Closing (the “Survival Period”). If Buyer is
aware at Closing or receives any information prior to Closing which indicates
that any of Sellers’ representations or warranties in this Agreement are not
true as of the Closing and Buyer elects nonetheless to proceed with the Closing,
Buyer shall be deemed to have waived any claim for breach of such representation
or warranty. In addition, Sellers shall be relieved of any liability for the
representations and warranties contained herein with respect to any Ground Lease
or any Lease to the extent Buyer has received an estoppel certificate covering
the representations and warranties set forth herein from the other party to the
Ground Lease or such Lease, as the case may be.

 

21

 

 

LaSalle Medical Office Fund II, a Maryland real estate investment trust, joins
herein for the purpose of (but solely for the purpose of) guaranteeing each of
the Seller’s obligations to survive Closing under this Section 11. 

 

12.         Representations by Buyer. Buyer represents and warrants to, and
covenants with, Sellers as follows:

 

(a)          Buyer is duly formed, validly existing and in good standing under
the laws of Delaware, is authorized to consummate the transaction set forth
herein and fulfill all of its obligations hereunder and under all closing
documents to be executed by Buyer, and has all necessary power to execute and
deliver this Agreement and all closing documents to be executed by Buyer, and to
perform all of Buyer’s obligations hereunder and thereunder. This Agreement and
all closing documents to be executed by Buyer have been duly authorized by all
requisite corporate or other required action on the part of Buyer and are the
valid and legally binding obligation of Buyer, enforceable in accordance with
their respective terms. Neither the execution and delivery of this Agreement and
all closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.

 

(b)          Buyer has not received any written notice that there is currently
pending any proceedings, legal, equitable or otherwise, against Buyer which
would affect its ability to perform its obligations hereunder.

 

(c)          Buyer is not and is not acting on behalf of an "employee benefit
plan" within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended, a "plan" within the meaning of Section 4975 of
the Internal Revenue Code of 1986, as amended, or an entity deemed to hold "plan
assets" within the meaning of 29 C.F.R. § 2510.3-101 of any such employee
benefit plan or plans.

 

The representations and warranties of Buyer shall survive Closing for a period
of one hundred eighty (180) days after Closing.

 

13.         Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to
pay the Purchase Price, and to accept title to the Properties, shall be subject
to compliance by Sellers with the following conditions precedent on and as of
the date of Closing:

 

(a)          Sellers shall deliver to Buyer on or before the Closing the items
set forth in Section 10 above;

 

(b)          Provided Buyer has paid all charges due from Buyer in connection
therewith, Buyer shall receive from Escrow Agent or any other title insurer
approved by Buyer in its judgment and discretion, a current ALTA owner’s or
leasehold form of title insurance policy, or irrevocable and unconditional
binder to issue the same, for each Property, with extended coverage for the
applicable Property in the amount of the Purchase Price allocated thereto,
dated,

  

22

 

 

or updated to, the date of the Closing, insuring, or committing to insure,
Buyer’s title in the leasehold estate, fee simple estate, or condominium
interest, as applicable, in the Property and otherwise in such form and with
such endorsements as provided in the title commitment approved by (or deemed
approved by) Buyer pursuant to Section 6 hereof and subject only to the
Permitted Exceptions (the “Title Policies” and each, a “Title Policy”);

  

(c)          Each Tenant shall be in possession of a substantial portion of the
premises demised under its Lease and paying full and unabated rent under such
Lease and no Tenant shall have assigned its Lease or sublet the Property, except
as permitted in its Lease;

 

(d)          The representations and warranties of Sellers contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Sellers shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by
Sellers prior to or at the Closing;

 

(e)          Sellers shall have delivered to Buyer a written waiver by the
Tenants, Ground Lessors, and the condominium association for the Condo
Properties of any right of first refusal, right of first offer or other purchase
option such parties may have pursuant to the Leases, the Ground Leases, or the
Condo Documents, as applicable, to purchase any Seller’s interest in the
Property from Seller;

 

(f)          Lender shall have given approval of the Loan Assumption on the
terms described in Section 3(b) hereof; and

 

(g)          If required under the terms of any Ground Lease, the Ground Lessor
shall have consented in writing to the Seller’s assignment of the Ground Lease
to Buyer.

 

In the event that any of the foregoing conditions precedent have not been
satisfied or waived by Buyer as of Closing Date with respect to any one or more
Properties, as such date may be extended pursuant to the terms hereof, Buyer
shall have the right to terminate this Agreement with respect to (but only with
respect to) the affected Property or Properties, upon which termination the
Purchase Price and Earnest Money shall be prorated as provided in Section 3(a)
above, and the portion of the Earnest Money applicable to the affected
Properties shall be refunded to Buyer, and with respect to a failure under
Sections (a), (d) or (e) above, Sellers shall pay to Buyer upon receipt of
reasonable documentary evidence of all of the out-of-pocket costs and expenses
actually incurred by Buyer in connection with this Agreement, not to exceed
$15,000 with respect to each affected Property, which return and payment shall
operate to terminate this Agreement and release Sellers and Buyer from any and
all liability hereunder, except those which are specifically stated herein to
survive any termination hereof.

 

14.         Conditions Precedent to Sellers’ Obligations. Sellers’ obligation to
deliver title to the Properties shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:

 

(a)          Buyer shall deliver to Escrow Agent on the Closing Date the
remainder of the Purchase Price, subject to adjustment of such amount pursuant
to Section 4 hereof;

 

23

 

  

(b)          The representations and warranties of Buyer contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Buyer shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing;

 

(c)          Lender shall have given approval of the Loan Assumption on the
terms described in Section 3(b) hereof; and

 

(d)          Each Ground Lessor shall have consented in writing to Seller’s
assignment of the Ground Lease to Buyer.

 

15.         Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Sellers and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.

 

16.         Sellers Covenants. Each Seller individually agrees that it: (a)
shall continue to operate and manage its Property in the same manner in which
Seller has previously operated and managed its Property; (b) shall, subject to
Section 7 hereof and subject to reasonable wear and tear, maintain its Property
in the same (or better) condition as it exists on the date hereof; and (c) shall
not, without Buyer’s prior written consent, which, after the expiration of the
Due Diligence Period may be withheld in Buyer’s sole discretion: (i) amend any
Ground Lease or the Leases applicable to Seller’s Property in any manner, nor
enter into any new lease, license agreement or other occupancy agreement with
respect to its Property; (ii) consent to an assignment of any Ground Lease or
any Lease or a sublease of the premises demised thereunder or a termination or
surrender thereof except to the extent Seller is required by the terms thereof
to consent to any assignment or sublease of any Lease, in which case Seller
shall provide written notice to Buyer of such assignment or sublease promptly
after its receipt of Tenant’s request for consent to such assignment or
sublease; (iii) terminate any Ground Lease or any Lease nor release any
guarantor of or security for any Lease unless required by the express terms of
such Lease; and/or (iv) cause, permit or consent to an alteration of the
premises demised under any Ground Lease or the Leases (unless such consent is
non-discretionary). Sellers shall promptly inform Buyer in writing of any
material event which Sellers have actual knowledge of occurring after the date
hereof and prior to the Closing, is specific to the Properties and adversely and
materially affects the ownership, use, occupancy or maintenance of the
Properties, whether insured or not.

   

17.         Survival; Limitation on Liability. Except as expressly set forth
herein, none of the terms and provisions herein shall survive the Closing. Any
obligation or liability of either of the parties hereunder shall be enforceable
only against, and payable only out of, the property of

  

24

 

 

such party, and in no event shall any officer, director, shareholder, partner,
beneficiary, agent, advisor or employee of either party be held to any personal
liability whatsoever or be liable for any of the obligations of the parties
hereunder.

 

18.         Performance on Business Days. A "business day" is a day which is not
a Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.

 

19.         Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.

 

20.         Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law

   

21.         No Representations or Warranties. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN THE DOCUMENTS TO BE DELIVERED BY SELLERS TO BUYER AT
CLOSING, BUYER ACKNOWLEDGES AND AGREES THAT SELLERS HAVE NOT MADE, DO NOT MAKE
AND SPECIFICALLY NEGATE AND DISCLAIM ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO,
CONCERNING OR WITH RESPECT TO (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE
PROPERTIES, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY, (B) THE
INCOME TO BE DERIVED FROM THE PROPERTIES, (C) THE SUITABILITY OF THE PROPERTIES
FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER OR ANY TENANT MAY CONDUCT
THEREON, (D) THE COMPLIANCE OF OR BY THE PROPERTIES OR THEIR OPERATION WITH ANY
LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY
OR BODY, (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTIES, (F) THE MANNER OR QUALITY OF
THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTIES, (G) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTIES, OR (H)
COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THE EXISTENCE IN OR ON THE
PROPERTIES OF HAZARDOUS MATERIALS OR (I) ANY OTHER MATTER WITH RESPECT TO THE
PROPERTIES; AND BUYER HEREBY WAIVES ANY RIGHT TO MAKE ANY CLAIM

  

25

 

 

BASED ON ANY OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, ANY RIGHT TO MAKE
ANY CLAIM AGAINST SELLERS BASED ON THE VIOLATION OF ANY ENVIRONMENTAL LAWS,
EXCEPT TO THE EXTENT SUCH CLAIM ARISES OUT OF ANY REPRESENTATION, WARRANTIES,
PROMISE, COVENANT, AGREEMENT OR GUARANTY EXPRESSLY SET FORTH IN THIS AGREEMENT
OR IN THE DOCUMENTS TO BE DELIVERED BY SELLERS TO BUYER AT CLOSING.
ADDITIONALLY, NO PERSON ACTING ON BEHALF OF SELLERS IS AUTHORIZED TO MAKE, AND
BY EXECUTION HEREOF BUYER ACKNOWLEDGES THAT NO PERSON HAS MADE, ANY
REPRESENTATION, AGREEMENT, STATEMENT, WARRANTY, GUARANTY OR PROMISE REGARDING
THE PROPERTIES OR THE TRANSACTION CONTEMPLATED HEREIN; AND NO SUCH
REPRESENTATION, WARRANTY, AGREEMENT, GUARANTY, STATEMENT OR PROMISE IF ANY, MADE
BY ANY PERSON ACTING ON BEHALF OF SELLERS SHALL BE VALID OR BINDING UPON SELLERS
UNLESS EXPRESSLY SET FORTH IN THIS AGREEMENT. BUYER FURTHER ACKNOWLEDGES AND
AGREES THAT HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTIES, BUYER
IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTIES AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY SELLERS, EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT OR IN THE DOCUMENTS TO BE DELIVERED BY SELLERS TO BUYER AT
CLOSING, AND AGREES TO ACCEPT THE PROPERTIES AT THE CLOSING AND WAIVE ALL
OBJECTIONS OR CLAIMS AGAINST SELLERS (INCLUDING, BUT NOT LIMITED TO, ANY RIGHT
OR CLAIM OF CONTRIBUTION) ARISING FROM OR RELATED TO THE PROPERTIES OR TO ANY
HAZARDOUS MATERIALS ON THE PROPERTIES, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN THE DOCUMENTS TO BE DELIVERED BY SELLERS TO BUYER AT CLOSING.
BUYER FURTHER ACKNOWLEDGES AND AGREES THAT ANY INFORMATION PROVIDED OR TO BE
PROVIDED WITH RESPECT TO THE PROPERTIES WAS OBTAINED FROM A VARIETY OF SOURCES
AND THAT SELLERS HAVE NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF
SUCH INFORMATION AND MAKE NO REPRESENTATIONS AS TO THE ACCURACY, TRUTHFULNESS OR
COMPLETENESS OF SUCH INFORMATION, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT. SELLERS ARE NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR
WRITTEN STATEMENT, REPRESENTATION OR INFORMATION PERTAINING TO THE PROPERTIES,
OR THE OPERATION THEREOF, FURNISHED BY ANY REAL ESTATE BROKER, CONTRACTOR,
AGENT, EMPLOYEE, SERVANT OR OTHER PERSON OTHER THAN SELLERS PURSUANT TO THE
EXPRESS TERMS OF THIS AGREEMENT OR THE DOCUMENTS TO BE DELIVERED BY SELLERS TO
BUYER AT CLOSING. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
DOCUMENTS TO BE DELIVERED BY SELLERS TO BUYER AT CLOSING, BUYER FURTHER
ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF
THE PROPERTIES AS PROVIDED FOR HEREIN IS MADE ON AN "AS IS" CONDITION AND BASIS
WITH ALL FAULTS. IT IS UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE HAS BEEN
ADJUSTED BY PRIOR NEGOTIATION TO REFLECT THAT ALL OF THE PROPERTIES ARE SOLD BY
SELLERS AND PURCHASED BY BUYER SUBJECT TO THE FOREGOING. THE

  

26

 

  

PROVISIONS OF THIS SUBSECTION SHALL SURVIVE THE CLOSING OR ANY TERMINATION
HEREOF.

  

22.         Applicable Law. This Agreement shall be construed under the laws of
the State or Commonwealth in which each of the Properties are located, without
giving effect to any state's conflict of laws principles.

 

23.         Tax-Deferred Exchange. Buyer and Sellers respectively acknowledge
that the purchase and sale of the Properties contemplated hereby may be part of
a separate exchange (an “Exchange”) being made by each party pursuant to Section
1031 of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated with respect thereto. In the event that either party (the
“Exchanging Party”) desires to effectuate such an exchange, then the other party
(the “Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party
in order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; (e) the
Non-Exchanging Party shall not be required to hold title to any land other than
the Properties for purposes of the Exchange, and (f) the Exchanging Party shall
not be relieved of its obligations hereunder. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if any Seller is
the Exchanging Party, shall remain warranties of Seller), or in any of the
closing documents (including but not limited to any warranties of title, which,
if any Seller is the Exchanging Party, shall remain warranties of Seller)
contemplated hereby, adversely affected or diminished in any manner, or (ii) be
responsible for compliance with or deemed to have warranted to the Exchanging
Party that the Exchange complies with Section 1031 of the Code.

 

24.         Broker’s Commissions. Buyer and Sellers each hereby represent that,
except for the Broker listed herein, there are no other brokers involved or that
have a right to proceeds in this transaction. Sellers shall be responsible for
payment of commissions to the Broker pursuant to a separate written agreement
executed by Sellers. Sellers and Buyer each hereby agree to indemnify and hold
the other harmless from all loss, cost, damage or expense (including reasonable
attorneys' fees at both trial and appellate levels) incurred by the other as a
result of any claim arising out of the acts of the indemnifying party (or others
on its behalf) for a commission, finder's fee or similar compensation made by
any broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). Sellers shall pay the commission of Broker in full at the

 

27

 



 

Closing. The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.

 

25.         Assignment. Buyer may not assign its rights under this Agreement
except to an entity which is an affiliate of Buyer, provided, however, that no
such assignment shall relieve Buyer of any of its obligations hereunder until
Closing is complete. Buyer is entering into this Agreement for and on behalf of
related special purpose entities listed on Schedule 25 hereto (each, an
“Approved Assignee”) and intends to assign to each Approved Assignee its rights
hereunder prior to Closing. The notice address for the Approved Assignees is 106
York Road, Jenkintown, PA 19046.

 

26.         Attorneys’ Fees. In any action between Buyer and Sellers as a result
of failure to perform or a default under this Agreement, the prevailing party
shall be entitled to recover from the other party, and the other party shall pay
to the prevailing party, the prevailing party’s reasonable attorneys’ fees and
disbursements and court costs incurred in such action.

 

27.         Time of the Essence. Time is of the essence with respect to each of
Buyer’s and Sellers’ obligations hereunder.

 

28.         Counterparts; Electronic Signatures. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become a binding agreement when one or more counterparts
have been signed by each of the parties and delivered to the other party.
Signatures on this Agreement which are transmitted electronically shall be valid
for all purposes, however any party shall deliver an original signature on this
Agreement to the other party upon request.

 

29.         No Recording. Sellers shall not record this Agreement, any
memorandum of this Agreement, any assignment of this Agreement or any other
document which would cause a cloud on the title to the Properties.

 

30.         Anti-Terrorism. Each party represents to the other party that
neither it nor any of its affiliates, are in violation of any Anti-Terrorism Law
(as hereinafter defined) or engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including: Executive Order No. 13224; the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56, as the same has been, or may hereafter
be, renewed, extended, amended or replaced; the applicable laws comprising or
implementing the Bank Secrecy Act; and the applicable laws administered by the
United States Treasury Department’s Office of Foreign Asset Control (as any of
the foregoing may from time to time be amended, renewed, extended, or replaced).

 

31.         314 Audit. Upon Buyer's request, for a period of one (1) year after
Closing, Seller shall make the operating statements and any and all books,
records, correspondence, financial data, Leases, delinquency reports and other
documents and matters (other than confidential and privileged information)
maintained by Seller or its agents and relating to receipts and expenditures
reasonably necessary to complete an audit pertaining to the Properties

 

28

 

 

for the three (3) most recent full calendar years and the interim period of the
current calendar year (collectively, the “Records”) available to Buyer for
inspection, copying and audit by Buyer's designated accountants, all at Buyer's
expense. Seller shall provide Buyer, but without expense to Seller, with copies
of, or access to, such factual and financial information as may be reasonably
requested by Buyer or its designated accountants, and in the possession or
control of Seller, to enable Buyer to file any filings required by the
Securities and Exchange Commission (the “SEC”) in connection with the purchase
of the Properties.  Seller understands and acknowledges that Buyer is required
to file audited financial statements related to the Properties with the SEC
within seventy-one (71) days of the Closing Date and agrees to provide any
Records on a timely basis to facilitate Buyer’s timely submission of such
audited financial statements.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

29

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

  

BUYER:   SELLERS:           ON BEHALF OF ALL SELLERS LISTED
ON EXHIBIT A HEREOF (BUT NOT IN ITS
INDIVIDUAL CAPACITY)       AMERICAN REALTY CAPITAL V, LLC
a Delaware limited liability company   LASALLE MEDICAL OFFICE FUND II,
a Maryland real estate investment trust         By: /s/ Edward M. Weil, Jr.  
By: /s/ Steven W. Bolen   Name: Edward M. Weil, Jr.     Name: Steven W. Bolen  
Title:   President     Title:   President   Date: 9/3/2013     Date: 8/28/2013  
            FOR PURPOSES OF THE LAST
PARAGRAPH OF SECTION 11 ONLY:               LASALLE MEDICAL OFFICE FUND II,    
  a Maryland real estate investment trust                 By: /s/ Steven W.
Bolen         Name: Steven W. Bolen         Title:   President         Date:
8/28/2013

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.

 

ESCROW AGENT:

 

CHICAGO TITLE INSURANCE COMPANY

 

By: /s/Andrew Bramhall         Name: Andrew Bramhall         Title: Commercial
Counsel         Date:   8/29/2013  

 

 

 

 

SCHEDULES AND EXHIBITS

 

Schedule 1(g) - Ground Leases       Schedule 1(j) - Leases       Schedule 3(a) -
Purchase Price Allocation       Schedule 4(g) - Closing Cost Splits      
Schedule 11(c) - Assigned Contracts and Agreements       Schedule 11(d) - Loan
Documents       Schedule 11(g) - Exceptions to Lease Representations and
Warranties       Schedule 11(g)-1 - Rent Roll       Schedule 11(h)   ROFR      
Schedule 11(j) - Warranties       Schedule 25 - Approved Assignee       Exhibit
A - Sellers       Exhibit B-1 - Leasehold Properties       Exhibit B-2 - Fee
Simple Properties       Exhibit B-3 - Condo Properties       Exhibit C - Form of
Assignment and Assumption of Ground Lease       Exhibit D - Assignment and
Assumption of Leases, Guaranties and Security Deposits       Exhibit E - Form of
Bill of Sale       Exhibit F - Form of Assignment and Assumption of Contracts,
Permits, Licenses and Warranties       Exhibit G - Form of Estoppel Certificate
      Exhibit H - Form of Tenant Notice

 

 

 

 

Schedule 1(g)

 

Ground Leases

 



 

 

        Property: Spartanburg MOB       Ground Lessor Date of Lease Amendment
Date of Amendment Spartanburg Regional Health Services District, Inc. 12/20/1984
Memo of Lease 12/20/1984     1st Amendment 12/30/2002     Assignment 11/9/2006  
  Agreement for Right of First Refusal 2/27/2013         Property: Aventura
Medical Plaza       Ground Lessor Date of Lease Amendment Date of Amendment
Miami Beach Healthcare Group, Ltd. 3/21/1995 Memo of Lease 3/21/1995     1st
Amendment 9/22/1998     Assignment 4/5/2006     Waiver, Consent and Release
Agreement 4/7/2006         Property: Bay Medical MOB     Ground Lessor Date of
Lease Amendment Date of Amendment Bay Medical Center 7/18/2007 Memo of Lease
8/3/2007                 Property: Dupont MOB   Ground Lessor Date of Lease
Amendment Date of Amendment St. Joseph Health System LLC 12/11/2000 Memo of
Lease 2/21/2001     Letter Agreement 12/11/2000     1st Amendment 4/6/2001    
2nd Amendment 1/5/2005         Property: Lutheran Medical Arts     Ground Lessor
Date of Lease Amendment Date of Amendment IOM Health System, L.P. 8/1/2000 Memo
of Lease 9/22/2000     1st Amendment 9/2000     Consent and Agreement 9/2000    
    Property: North Florida Medical Park     Ground Lessor Date of Lease
Amendment Date of Amendment Health Services (Delaware), Inc. 7/14/1997 Memo of
Lease 7/14/1997     1st Amendment 3/8/1999     1st Amendment to Memo of Lease
3/8/1999     2nd Amendment Undated     Assignment 4/5/2006     Waiver, Consent
and Release Agreement 4/7/2006     3rd Amendment 9/29/2008

 

 

 

 

Schedule 1(j)

 

Leases

 



 

        Property: Bay Medical MOB       Tenant Date of Lease Amendment Date of
Amendment Bay Medical Center 7/18/2007 Assignment 4/2/2012     1st Amendment
4/2/2013         Property: Bay Medical Plaza       Tenant Date of Lease
Amendment Date of Amendment Bay Medical Center 7/18/2007 1st Amendment 6/30/2008
    *Assignment 4/2/2012     2nd Amendment 4/2/2013 *There was an error in
drafting the Assignment.  The Amendments referenced don't exist.        
Property: St. Peter's Addiction Recovery Center     Tenant Date of Lease
Amendment Date of Amendment St. Peter's Addiction Recovery Center Inc. 9/11/1989
1st Amendment 10/15/1989     2nd Amendment 12/1/2003         Property: Crozer
Keystone Portfolio (MOB I, MOB II & Healthplex)   Tenant Date of Lease Amendment
Date of Amendment Crozer-Keystone Health System (MOB I & Healthplex) 10/7/2009
1st Amendment 12/15/2010 Crozer-Keystone Health System (MOB II) 10/7/2009 1st
Amendment 12/15/2010         Property: North Florida Medical Park       Tenant
Date of Lease Amendment Date of Amendment Tallahassee Med Center 5/31/2011    
*C/HCA Capital, Inc. 5/1/1997 1st Amendment 5/29/2009     2nd Amendment
4/23/2012 Capital Regional Healthcare, LLC 4/23/1998 Assignment of Lease
2/1/2008     Consent and Amendment Agreement 2/1/2008 Florida Cancer
Specialists, PL 7/13/2012     Tallahassee Med Center 5/31/2011 1st Amendment
5/11/2012 Tallahassee Med Center 5/31/2011     *Tallahassee Community Hospital
on Rent Roll    

 

 

 

 



 

        Property: Aventura Medical Plaza       Tenant Date of Lease Amendment
Date of Amendment Miami Beach Healthcare Group 3/21/1995 1st Amendment 10/2001  
  2nd Amendment 2/27/2006 FL Inst. For Cardiovascular Care 2/21/2012        
Assignment of Lease 1/1/2013 Neuroscience Consultants 7/1/1996 1st Amendment
10/2001     2nd Amendment 2/3/2006     Settlement Agreement 1/13/2012    
Assignment of Lease 5/28/2013 South Florida Eye Associates 4/24/1996 1st
Amendment 1/7/2002     2nd Amendment 5/25/2005     3rd Amendment 3/3/2006    
4th Amendment 4/1/2008     5th Amendment  03/11/2011 Cancer Healthcare Assoc
2/24/2010     Charles Shenker, M.D. 6/4/1996 1st Amendment 10/25/2001     2nd
Amendment 1/25/2006     3rd Amendment 12/27/2010 South Florida Medical Research
5/15/1996 1st Amendment 3/3/2006     2nd Amendment 3/31/2011 MCCI/Lifetime of
Aventura 2/28/1995 1st Amendment 10/2001     2nd Amendment 3/1/2006    
Assignment of Lease 3/30/2012     3rd Amendment 2/2/2011 21st Century Oncology
5/2/2013     Miami Beach Healthcare Group 3/21/1995 1st Amendment 10/2001    
2nd Amendment 2/27/2006 Colorectal Surgery & Aesthetic 3/21/1995 1st Amendment
10/2001     2nd Amendment 2/9/2006     3rd Amendment 4/6/2011 H.J. Richman, DDS
2/23/1995 1st Amendment 10/23/2001     2nd Amendment 2/6/2006     3rd Amendment
6/8/2011 21st Century Oncology 3/21/1995 (Suite 404) 1st Amendment 11/12/2001  
3/21/1996 (Suite 406) 2nd Amendment 3/3/2006     Assignment of Lease 10/26/2007
    3rd Amendment 2/28/2011 Allergy & Asthma Assoc. 8/21/1996 1st Amendment
10/24/2001     1st Amendment 3/21/2006     2nd Amendment 5/19/2011

 



 

 

 

 

 

 

 

 

Property: Spartanburg MOB         Tenant   Date of Lease Amendment Date of
Amendment Carolina Plastic Surgery, P.A   1/1/2003 Renewal Letter 6/11/2007    
  Assignment of Lease 3/18/2009       1st Amendment 6/28/2012 Spartanburg
Regional Health         First Floor           Suite 101/102 1/1/2003 1st
Amendment 10/1/2004       1st Extension 12/20/2012       2nd Extension 2/28/2013
            Suite 103 1/1/2003 1st Amendment 10/1/2004       Letter of Agreement
10/9/2006       1st Extension 12/20/2012       2nd Extension 2/28/2013
Spartanburg Regional Health         Second Floor           Suite 200 10/1/2004
1st Extension 12/20/2012       2nd Extension 2/28/2013             Suite 201
1/1/2003 1st Amendment Undated       2nd Amendment 10/1/2004       1st Extension
12/20/2012       2nd Extension 2/28/2013             Suite 202 1/1/2003 1st
Amendment Undated       2nd Amendment 10/1/2004 Spartanburg Regional Health    
    Third Floor           Suite 300 1/1/2003 1st Amendment Undated       2nd
Amendment 10/1/2004             Suite 301 4/1/2006                 Suite 302
1/1/2003 1st Amendment 10/1/2004       1st Extension 12/20/2012       2nd
Extension 2/28/2013 Spartanburg Regional Health         Fourth Floor          
Suite 401 1/1/2003 1st Amendment Undated       2nd Amendment 10/1/2004

 



 

Spartanburg 2013 Renewal & Space Consolidation     Tenant Date of Lease
Amendment Date of Amendment Spartanburg Regional Health   2nd Amendment
2/26/2013 First Floor       Spartanburg Regional Health   3rd Amendment
2/27/2013 Second Floor       Spartanburg Regional Health   3rd Amendment
2/27/2013 Third Floor              

 



 

 

 



 

Property: Dupont MOB       Tenant Date of Lease Amendment Date of Amendment
Northeast Indiana Urology, P.C. 11/20/2000 1st Amendment 1/25/2001     2nd
Amendment 5/9/2002     3rd Amendment 4/27/2011 Associated Surgeon & Physicians
LLC 12/7/2000 1st Amendment 7/13/2001     Consent to Sublease 11/13/2008     2nd
Amendment 6/30/2011 RACC Medical Associates 10/19/2012             Property:
Lutheran Medical Arts       Tenant Date of Lease Amendment Date of Amendment
Orthopaedics Northeast P.C. 5/10/2000 1st Amendment 5/29/2001     2nd Amendment
10/15/2006     3rd Amendment 9/1/2009 Summit Plastic Surgery, P.C. 5/2/2001 1st
Amendment 2/29/2008     2nd Amendment 10/6/2011     3rd Amendment 5/18/2012    
4th Amendment 7/2/2013 Summit Surgical Suites, LLC 1/7/2002 1st Amendment
6/5/2002     2nd Amendment 7/8/2002     3rd Amendment 3/11/2004     4th
Amendment 1/1/2012     Letter of Agreement 10/22/2012 Reconstructive Foot &
Ankle Specialists, LLC 4/6/2010 1st Amendment 1/14/2011     2nd Amendment
11/1/2011     3rd Amendment 3/14/2013 Gynecology Center Inc. 10/2/2007 (Suite
230) 1st Amendment 3/19/2009   10/2/2007 (Suite 260) Letter of Agreement
5/13/2013         Property: Virginia Urology       Tenant Date of Lease
Amendment Date of Amendment Cingular Wireless 7/9/2010 Option and Structure
Lease Agreement 7/9/2010     Memorandum of Lease 7/9/2010     Option Exercised
9/15/2010 Med Atlantic Inc. 3/26/2002 1st Amendment 6/19/2007         Property:
Buckeye Medical Center       Tenant Date of Lease Amendment Date of Amendment
Hospital Development of West Phoenix 8/11/2010 1st Amendment 3/8/2011     2nd
Amendment 4/26/2011     3rd Amendment 5/11/2012

 



 

 

 

 

 

Schedule 3(a)

 

Purchase Price Allocation

 

Purchase Price Allocation by Property:

 

Property  Purchase Price  Crozer-Keystone Portfolio (MOB I, II & Health Plex) 
$68,430,000  Aventura Medical Plaza  $15,950,000  Spartanburg MOB  $20,000,000 
Virginia Urology Center  $19,200,000  St. Peter's Rehab Center  $9,110,000 
North Florida Medical Park I  $8,830,000  Bay Medical Center (Panama City
Portfolio)  $17,290,000  Bay Medical Plaza (Panama City Portfolio)  $17,770,000 
Dupont Road MOB  $8,620,000  Lutheran Medical Arts  $12,000,000  Buckeye Medical
Center  $8,800,000  Total  $206,000,000 



 

 

 

 

Schedule 4(g)

 

Closing Cost Splits

 

Closing Cost Estimates and Customary Payor:

 

Property  Title Premium   Payor  Taxes (% of
Purchase Price)  Payor Crozer-Keystone Portfolio  $100,438   Buyer  2%  Seller &
Buyer 50/50 Aventura Medical Plaza  $37,677   Seller & Buyer 50/50  0.60% +
0.45% surtax  Seller (Both) Spartanburg MOB  $26,844   Buyer  0.37%  Seller
Virginia Urology Center  $19,000.00   Buyer  0.10% - Grantor
0.25% - State
0.083% - County  Grantor (Seller)
State (Buyer)
County (Buyer) St. Peter's Rehab Center  $32,465   Buyer  0.40%  Seller & Buyer
50/50 North Florida Medical Park I  $23,397   Seller & Buyer 50/50  0.7%  Seller
Panama City Portfolio  $72,491   Seller & Buyer 50/50  0.7%  Seller Dupont Road
MOB  $9,460   Seller  None  N/A Lutheran Medical Arts  $11,960   Seller  None 
N/A Buckeye Medical Center  $8,710   Seller  None  N/A

 

 

 

 

 

Schedule 11(c)

 

Assigned Contracts and Agreements

 

Property   Vendor   Service Provided   Contract/Amendment Date Aventura Medical
Plaza   Wiginton Fire Systems   Fire Alarm System Maintenance   June 27, 2012
Aventura Medical Plaza   Trilomac Corporation   Janitorial   January 1, 2013
Aventura Medical Plaza   Park One, Inc.   Valet Parking   January 1, 2013
Aventura Medical Plaza   Landmark Elevator Consultants   Elevator   November 30,
2010 Aventura Medical Plaza   Ambius, Inc.   Interior Plants   January 17, 2011
Aventura Medical Plaza   WSI   Waste Removal   March 1, 2010 Aventura Medical
Plaza   Airston Inc.   HVAC Maintenance   April 1, 2006 Aventura Medical Plaza  
Group One   Elevator Phone Monitoring   October 1, 2007 Aventura Medical Plaza  
Group One Fire Alarm Monitoring   Fire Alarm Monitoring   August 31, 2007
Aventura Medical Plaza   Miami Elevator (ThyssenKrup)   Elevator Maintenance  
December 16, 1996 Aventura Medical Plaza   Rentokil, Inc.   Pest Control  
February 1, 2000 Aventura Medical Plaza   Sno White Dust Control   Mat Service  
April 29, 2003 Aventura Medical Plaza   Sonitrol Access Control   Access Control
  February 23, 2005 Spartanburg Medical Office Building   Spartanburg Regional
Healthcare System   General Maintenance   April 14, 2003 Spartanburg Medical
Office Building   Republic Services   Waste Removal   February 9, 2013
Spartanburg Medical Office Building   Painter's Landscaping Inc.   Landscaping  
July 1, 2003 Spartanburg Medical Office Building   O'Sullivans Janitorial Cont.,
Inc.   Janitorial   May 19, 2004 Spartanburg Medical Office Building   Interior
Plantscapes, LLC   Interior Plants   August 1, 2006 Virginia Urology Center  
Schindler Elevator Corporation   Elevator   May 1, 2005 Bay Medical MOB  
Crothall Healthcare, Inc.   Janitorial   October 17, 2008 Bay Medical MOB   Bay
Medical Center (shared services)   Maintenance and Security   June 10, 2008 Bay
Medical Plaza   Bay Medical Center (shared services)   Maintenance and
Landscaping   June 10, 2008 Lutheran Medical Arts   Republic Services   Waste
Removal   May 1, 2013 Lutheran Medical Arts   Arrow Services   Pest Control  
May 1, 2013 Lutheran Medical Arts   Otis Elevator Company   Elevator   May 1,
2013 Lutheran Medical Arts   Office One Cleaning   Window Cleaning   May 1, 2013
Lutheran Medical Arts   Enviro-Clean, Inc.   Janitorial   June 1, 2013 Lutheran
Medical Arts   Enviro-Clean, Inc.   Carpet/Flooring Cleaning   June 1, 2013
Lutheran Medical Arts   Current Mechanical   HVAC Maintenance   May 1, 2013
Lutheran Medical Arts   Shambaugh & Son, L.P.   Fire Alarm System Maintenance  
July 1, 2013* Dupont Road Medical Office Building   Shambaugh & Son, L.P.   Fire
Alarm System Maintenance   July 1, 2013* Dupont Road Medical Office Building  
Otis Elevator Company   Elevator   May 1, 2013 Dupont Road Medical Office
Building   Office One Cleaning   Window Cleaning   May 1, 2013 Dupont Road
Medical Office Building   Current Mechanical   HVAC Maintenance   May 1, 2013
Dupont Road Medical Office Building   Arrow Services   Pest Control   May 1,
2013 Dupont Road Medical Office Building   Republic Services   Waste Removal  
May 1, 2013 Dupont Road Medical Office Building   Enviro-Clean, Inc.  
Carpet/Flooring Cleaning   June 1, 2013 Dupont Road Medical Office Building  
Enviro-Clean, Inc.   Janitorial   June 1, 2013 Dupont Road Medical Office
Building   Lawnscape Land Management   Landscaping   May 1, 2013 North Florida
Medical Park I   Wiginton Fire Systems   Fire Sprinkler Maintenance   April 30,
2010 North Florida Medical Park I   Benson's Heating & Air Conditioning   HVAC
Maintenance   January 17, 2013 North Florida Medical Park I   Otis Elevator
Company   Elevator   April 24, 1999 North Florida Medical Park I   Jacksonville
Sound & Communications, Inc   Fire Alarm System Maintenance   March 21, 2008
North Florida Medical Park I   Capital City Lawn Care and Maintenance  
Landscaping   March 3, 1998 North Florida Medical Park I   Capuleuto Termite
Pest Control   Termite Pest Control   April 20, 2005 North Florida Medical Park
I   Cintas   Mat Service   March 9, 2009 North Florida Medical Park I   McCall's
Pest Control   Pest Control   December 17, 1998 North Florida Medical Park I  
New Century Cleaning   Janitorial   December 27, 2001 North Florida Medical Park
I   Olli Walker Maintenance Services   Maintenance   July 15, 1998 North Florida
Medical Park I   Professional Window Cleaning Service   Window Cleaning   August
1, 2009               Cable License Agreements             Lutheran Medical Arts
  Comcast Cable Communications Managem   Cable License Agreement   June 27, 2012
Virginia Urology Center   Comcast Cable Communications Managem   Cable License
Agreement   February 9, 2012

 

Note: * Service Contract Execution in Process

 

 

 

 

Schedule 11(d)

 

Loan Documents

 

1.Promissory Note

 

2.Executed Loan Agreement – August 3, 2007

 

3.Fee and Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing

 

4.Assignment of Leases and Rents

 

5.Manager’s Consent and Subordination of Management Agreement

 

6.Deposit Account Control Agreement

 

7.Guaranty of Recourse Obligations

 

8.Environmental Indemnity Agreement

 

9.Cash Collateral Account Agreement

 

10.Borrower Certificate – MOB

 

11.Borrower Certificate – Plaza

 

12.SPE Equity Owner Certificate

 

13.Intercreditor Agreement

 

 

 

 

Schedule 11(g)

 

Exceptions to Lease Representations and Warranties

 

As of August 27, 2013

 

Tenant Receivables:

 



 

        Property: Aventura Medical Plaza       Tenant Amount Due     Leonard
Pianko, MD, PA $174.00     H.J. Richman, DDS, PA $245.14     South Florida Eye
Associates $669.73             Property: North Florida Medical Park       Tenant
Amount Due     Tallahassee Med. Ctr, Inc dba $483.74     Tallahassee Med Ctr,
Inc dba $1,648.74     Tallahassee Med. Ctr, Inc dba $156.56     Tallahassee
Community Hospital       $505.53             *LaSalle will not pursue collecting
these late fees. Will be written off before closing.         Property: Dupont
MOB       Tenant Amount Due     RACC Medical Associates  $1,199.76    

 

Outstanding Tenant Improvement Allowances, Leasing Commissions and Rent
Abatements:

 

Property: Aventura Medical Plaza         Tenant TI Payable LC Payable Rent
Abatement Responsibility 21st Century Oncology, LLC             $98,460.00
$7,231.02 $2,871.75 Seller           Property: North Florida Medical Park      
  Tenant TI Payable LC Payable Rent Abatement Responsibility Tallahassee Med.
Ctr, Inc dba                                *$58,185.00 $0 $0 Seller *This is an
unfunded TI allowance from 2006 for Suite 210. There is no expiration date in
the lease.             Property: Spartanburg MOB         Tenant TI Payable LC
Payable Rent Abatement Responsibility Spartanburg Regional Health Services
$25,405.00 $0 $0 Seller Spartanburg Regional Health Services $79,925.00 $0 $0
Seller Spartanburg Regional Health Services $81,560.00 $0 $0 Seller          
Property: Lutheran Medical Arts         Tenant TI Payable LC Payable Rent
Abatement Responsibility Summit Plastic Surgery, P.C. $10,000.00 $0 $0 Seller
Summit Surgical Suites, LLC $30,000.00 $0 $0 Seller          

 

 



 

 

 



 

Property: Dupont MOB         Tenant TI Payable LC Payable Rent Abatement
Responsibility RACC Medical Associates $117,132.00 $0 $0 Seller Fort Wayne
Orthopaedics (Phase 1) $500,000.00     Buyer     $157,247.91   Seller       5
months (thru May 2014) Buyer Fort Wayne Orthopaedics (Phase 2) $115,000.00
$34,672.30 5 months (thru May 2014) Buyer

 

Prepaid Rent, Security Deposits and Letters of Credit:

 

        Property: Bay Medical MOB       Tenant Prepaid Rent Amount Security
Deposit Letter of Credit Bay Medical Center $0 $145,988.88 $0         Property:
Bay Medical Plaza       Tenant Prepaid Rent Amount Security Deposit Letter of
Credit Bay Medical Center $0 $135,251.35 $0         Property: St. Peter's
Addiction Recovery Center     Tenant Prepaid Rent Amount Security Deposit Letter
of Credit St. Peter's Addiction Recovery Center Inc. $53,180.45 $0 $0        

 

Property: Aventura Medical Plaza       Tenant Prepaid Rent Amount Security
Deposit Letter of Credit Allergy & Asthma Associates $8,559.65 $5,000.00 $0
Cancer Healthcar Assc., P.A. $0.00 $5,500.00 $0 Lifetime Healthcare Aventur
$0.00 $4,625.00 $0 Colorectal Surgery & Aesthtc $4,560.17 $2,405.00 $0 Miami
Beach Healthcare Group $0.00 $3,106.46 $0 Miami Beach Healthcare Group $0.00
$17,343.75 $0 FL Institute for Cardiovascular Care, PA $0.00 $8,507.50 $0
H.J.  Richman, DDS, PA $0.00 $2,543.75 $0 South Florida Eye Associates $0.00
$5,218.85 $0 South Florida Medical Resrch $9,045.13 $4,900.00 $0 Neuroscience
Consultnts, LLC $0.00 $4,625.00 $0 Charles Shenker, MD, PA $0.00 $1,541.67 $0
21st Century Oncology, LLC $0.00 $5,743.50 $0 21st Century Oncology, LLC $0.01
$8,016.67 $0         Property: North Florida Medical Park       Tenant Prepaid
Rent Amount Security Deposit Letter of Credit Florida Cancer Speclists, PL $0.01
$11,097.63 $0         Property: Dupont MOB       Tenant Prepaid Rent Amount
Security Deposit Letter of Credit Associated Surgeons & Physicians, LLC $0
$4,450.00 $0 RACC Medical Associates $0 $24,395.00 $0        



 

 



 

 

 



 

Property: Lutheran Medical Arts       Tenant Prepaid Rent Amount Security
Deposit Letter of Credit Summit Plastic Surgery, P.C. $0.00 $6,050.00 $0 Summit
Surgical Suites, LLC $7,404.58 $19,690.00 $0 Reconstructive Foot & Ankle
Specialists, LLC $0.00 $3,637.83 $0 Gynecology Center, Inc. $0.00 $7,286.50 $0  
      Property: Virginia Urology       Tenant Prepaid Rent Amount Security
Deposit Letter of Credit Cingular Wireless $34.86 $0 $0

 



 

 

 

 

Schedule 11(g)-1

 

Rent Roll

 

·Annual Net Rent on rent rolls is as of October 2013. This reflects either
contracted rent increases or ARC’s assumed CPI increases.

 

·The Rent Increases are based on contracted rent increases or ARC’s CPI
assumptions.

 

Fee Simple Properties

 

Property Name: Crozer-Keystone Portfolio Property Address: 100  W Sproul Road  
Springfield, PA, 19604

 

   Tenant Name  Suite/ Building  Lease Type  Rent
Commencement  Lease Termination
Date  Lease Size
(SqFt)   Annual Net
Rent   Rent Increases 2  Crozer-Keystone Health System  MOB II     10/07/09 
10/31/29   41,935   $18.44   CPI, between 1.5% and 4.0%                  
 217,781         

 

Property Name: Virginia Urology Center Property Address: 9105 Stony Point Drive
  Richmond, VA, 23235

 

   Tenant Name  Suite/ Building  Lease Type  Rent
Commence ment  Lease Termination
Date  Lease Size
(SqFt)   Annual Net
Rent   Rent Increases 1  Med Atlantic, Inc.  Entire Building  NN  09/01/03 
08/31/18   53,318   $24.18   CPI, 2 to 5%                    53,318          2 
AT&T Antenna  Antenna  Gross  09/08/10  09/07/15   N/A    $27,537/year   3%
Annual Increase

 

Property Name: Bay Medical Center (Panama City Portfolio) Property Address: 2851
Martin Luther King Boulevard   Panama City, FL 32401

 

   Tenant Name  Suite/ Building  Lease Type  Rent
Commence ment  Lease Termination
Date  Lease Size
(SqFt)   Annual Net
Rent   Rent Increases 2  Bay Medical Center  Plaza  NN  08/07/07  08/31/27 
 80,555   $14.51   2.5% Annual Increase

 

Property Name: Buckeye Medical Center Property Address: 525 South Watson Road  
Buckeye, AZ 85326

 

   Tenant Name  Suite/ Building  Lease Type  Rent
Commence ment  Lease Termination
Date  Lease Size
(SqFt)   Annual Net
Rent   Rent Increases 1  Hospital Development of West Phoenix, In  Entire
Building  NN  04/13/11  5/1/2025*   38,734   $15.55   2.5% Annual Increase      
             38,734         

 

NOTES: * Tenant's lease expiration date will be automatically extended by one
year to 5/1/2026 upon building sale per Tenant Lease.

 

 

 

Property Name: St. Peter's Rehab Center Property Address: 3 Mercycare Lane  
Guilderland , NY, 12084

 

   Tenant Name  Suite/ Building   Lease Type  Rent
Commencement  Lease Termination
Date  Lease Size
(SqFt)   Annual Net
Rent   Rent Increases 1  St. Peter's Addiction Recovery Center, IN   1   NN 
02/01/90  11/30/23   30,000   $21.27   1% Annual Increase                    
 30,000         

 

Leasehold Properties

 

Property Name: Spartanburg MOB Property Address: 100 East Wood Street  
Spartanburg, SC 29303

 

   Tenant Name  Suite/ Building   Lease Type  Rent
Commencement  Lease Termination
Date  Lease Size
(SqFt)   Annual Net
Rent   Rent Increases 1  Carolina Plastic Surgery, P.A.   100   BY  01/01/03 
12/31/17   9,030   $24.01   75% of CPI, 4% Max 2  Spartanburg Regional Health
System   101   BY  01/01/03  12/31/19   3,673   $26.50   CPI Increase 3 
Spartanburg Regional Health System   103   BY  01/01/03  12/31/19   1,408  
$26.50   CPI Increase 4  Vacancy   -             725          5  Spartanburg
Regional Health System   200   BY  10/01/04  12/31/19   6,197   $26.50   CPI
Increase 6  Spartanburg Regional Health System   201   BY  01/01/03  12/31/19 
 1,677   $26.50   CPI Increase 7  Spartanburg Regional Health System   202   BY 
01/01/03  12/31/19   8,111   $34.45   CPI Increase 8  Spartanburg Regional
Health System   300   BY  01/01/03  12/31/19   6,510   $25.98   CPI Increase 9 
Spartanburg Regional Health System   301   BY  04/01/06  12/31/19   6,584  
$25.46   CPI Increase 10  Spartanburg Regional Health System   302   BY 
01/01/03  12/31/19   3,218   $26.50   CPI Increase 11  Management
Office/Storage   304      *no lease      268   $0.00     12  Spartanburg
Regional Health System   306 & 401   BY  01/01/03  12/31/17   17,399   $25.56  
CPI Increase                      64,800         

 

Property Name: Aventura Medical Plaza Property Address: 21150 Biscayne Blvd.  
Aventura, FL 33180

 

   Tenant Name  Suite/ Building   Lease Type  Rent
Commencement  Lease Termination
Date  Lease Size
(SqFt)   Annual Net
Rent   Rent Increases 1  Miami Beach Healthcare   101   NN  03/21/96  03/31/16 
 11,250   $21.77   CPI Increase 2  Florida Inst for Cardio-Vascular Care   200  
NN  06/01/12  05/31/17   2,460   $21.58   4% Annual Increase 3  Florida
Neurologic Associates,   201   NN  07/01/96  06/30/16   3,000   $25.33   4% CPI,
4 to 5% 4  S. Florida Eye Assocts   202   NN  07/01/96  06/30/14   2,821  
$23.80   4% CPI, 4 to 5% 5  Cancer Healthcare Assoc (Dr. K   206   NN  05/01/10 
04/30/15   1,650   $21.43   2% CPI, 2 to 5% 6  Charles Shenker   208   NN 
07/01/96  06/30/16   2,223   $21.75   3% Annual Increase 7  S. Florida Medcl
Research   300   NN  10/01/96  03/31/16   3,059   $22.01   3% Annual Increase 8 
Lifetime Healthcare of Aventura   302   NN  02/28/96  02/28/17   5,859  
$20.39   3% Annual Increase 9  21st Century Oncology   304   NN  *Rent has
not commenced     1,641   $21.00     3.5% Annual Increase 10  Miami Beach
Healthcare Grp   306   NN  07/01/96  03/31/16   2,015   $21.77   CPI Increase
11  Colorectal Surgery & Aesthetics Institute   400   NN  03/21/96  03/31/16 
 1,560   $21.63   4% CPI, 4 to 5% 12  Hal Richman, DDS, PA   401   NN  07/01/96 
06/30/16   1,650   $22.17   4% CPI, 4 to 5% 13  21st Century Oncology 
 404/406   NN  10/26/07  03/31/16   6,200   $22.01   3% Annual Increase 14 
Allergy & Asthma Associates   408   NN  10/01/06  09/30/21   2,965   $21.96  
3.5% CPI, 3.5 to 5%                      48,353         

 

Property Name: Bay Medical MOB (Panama City Portfolio) Property Address: 801 6th
Street East   Panama City, FL 32401

 

   Tenant Name  Suite/ Building   Lease Type  Rent
Commencement  Lease Termination
Date  Lease Size
(SqFt)   Annual Net
Rent   Rent Increases 1  Bay Medical Center   MOB   NN  08/07/07  08/31/22 
 66,043   $16.96   2.5% Annual Increase

 

 

 

 

 

Property Name: Dupont Road MOB Property Address: 2512 E. Dupont Road   Fort
Wayne, IN 46845

 

   Tenant Name  Suite/ Building   Lease Type  Rent
Commencement  Lease Termination
Date  Lease Size
(SqFt)*   Annual Net
Rent   Rent Increases 1  Northeast Indiana Urology   100   NN  10/01/01 
09/30/17   17,053   $13.40   1.5% Annual Increase 2  Associated Surgeons   120  
NN  10/03/01  10/31/16   2,392   $16.97   3% Annual Increase 3  Tenant Prospect 
 110 & 130   NN  06/01/14  05/31/24   9,531   $16.00   3% Annual Increase 4 
RACC Medical Associates, LLC   200   NN  01/22/13  01/21/19   15,895   $15.00  
  5  RACC Medical Associates, LLC   200A  NN  07/21/13  01/21/19   3,306  
$15.00     7  Vacancy   210             4,742          8  Vacancy   220        
    6,571                               59,490         

 

NOTES: * Lease Size column SF #s are based upon the Phase 1 commencement of
"Tenant Prospect" Lease, when the building suite sizes will change due to
"Tenant Prospect" absorbing some of bldg common area.

 

Rent roll Tenant sizes above assumes the Tenant Prospect’s rent has commenced.

 

Tenant improvement costs of $500,000 will be the responsibility of Buyer for the
tenant prospect for suites 110 & 130. Seller will be responsible to pay the
leasing commission. All tenant improvements and leasing commissions associated
with the future expansion of this tenant into Suite 120 will be Buyer’s
responsibility.

 

Property Name: Lutheran Medical Arts Property Address: 7920 W. Jefferson Blvd.  
Fort Wayne, IN 46804

 

   Tenant Name  Suite/ Building   Lease Type  Rent
Commencement  Lease Termination
Date  Lease Size
(SqFt)   Annual Net
Rent   Rent Increases 1  Orthopaedics Northeast, P.C.   100   NN  07/01/01 
06/30/18   18,961   $21.38   3% Annual Increase 2  Orthopaedics Northeast, P.C. 
 110   NN  10/15/06  06/30/18   3,646   $21.38   3% Annual Increase 3  Summit
Plastic Surgery, P.C.   200   NN  12/01/01  07/31/16   3,620   $17.28   CPI, 5%
cap 4  Summit Surgical Suites, LLC   210   NN  07/07/02  07/31/17   10,873  
$17.28   CPI, 5% cap 5  Reconstructive Foot & Ankle   230   FSG  04/09/10 
03/31/16   1,898   $24.40   0% Flat Lease 6  Gynecology Center, Inc   260   NN 
04/01/08  03/31/18   3,363   $19.36   Annual CPI, w/2% min and 5% max 7 
Vacancy   220             3,497                               45,858         

 

Property Name: North Florida Medical Park I Property Address: 2626 Care Drive  
Tallahassee, FL, 32308

 

   Tenant Name  Suite/ Building   Lease Type  Rent
Commencement  Lease Termination
Date  Lease Size
(SqFt)   Annual Net
Rent   Rent Increases 1  Tallahassee Med. Ctr Inc daba   100   NN  09/01/10 
05/31/15   4,536   $23.99   Annual CPI 2  Tallagassee Community Hospital   103  
NN  04/15/98  06/30/15   5,487   $16.68   Annual CPI 3  Capital Regional
Healthcare, LLC   105   NN  02/01/08  10/31/15   3,145   $24.53   Annual CPI 4 
Florida Cancer Specialists, PL   200   NN  10/08/12  10/31/22   8,071   $17.00  
3% Annual Increase 5  Tallahassee Med. Ctr Inc dba   204-206   NN  08/01/12 
05/31/15   7,389   $24.00   Annual CPI 6  Tallahasse Med. Ctr, Inc dba   210  
NN  01/01/11  05/31/15   1,468   $23.99   Annual CPI 7  Vacancy   101           
 1,432          8  Vacancy   102             4,513          9  Vacancy   208  
          2,184                               38,225         

 

Property Name: Crozer-Keystone Medical Office Building I & Healthplex  
Condominimum Units B & C Property Address: 190 W Sproul Road   Springfield, PA,
19604

 

   Tenant Name  Suite/ Building  Lease Type  Rent
Commencement  Lease Termination
Date  Lease Size
(SqFt)   Annual Net
Rent   Rent Increases 1  Crozer-Keystone Health System  MOB I & Healthplex  NN 
10/07/09  10/31/29   217,781   $15.27   CPI, between 1.25% and 4.5%

 

 

 

 

 

Schedule 11(h)

 

ROFR

 

1.Right of first offer granted to Crozer-Keystone Health System, a Pennsylvania
nonprofit corporation (“Tenant”) by LMOF II Springfield Limited Partnership, a
Delaware limited partnership under (i) that certain Lease Agreement dated
October 7, 2009, by and between Springfield PA Associates I, L.P. (“Original
Landlord I”) and Tenant, as amended by that certain First Amendment to Lease
Agreement dated December 15, 2010 by and between Original Landlord I and Tenant,
(ii) that certain Lease Agreement dated October 7, 2009, by and between
Springfield PA Associates II, L.P. (“Original Landlord II”) and Tenant, as
amended by that certain First Amendment to Lease Agreement dated December 15,
2010 by and between Original Landlord II and Tenant, and (iii) that certain
Declaration of Condominium of Springfield Healthplex, a Condominium, recorded in
the Office of the Recorder of Deeds in and for Delaware County, Pennsylvania, in
Record Book 4637, page 2245;

 

2.Right of first refusal held by Highwoods Realty Limited Partnership, as
successor-in-interest to Stony Point Limited Partnership pursuant to that
certain Declaration of Protective Covenants and Restrictions for the Park at
Stony Point made and entered into as of March 10, 1988 and recorded in the
Clerk’s Office, Circuit Court, City of Richmond, Virginia in Book 163, page
2101, as amended by that certain First Amendment to Declaration of Protective
Covenants and Restrictions for the Park at Stony Point made and entered into as
of August 23, 1991 and recorded in the Land Records in Book 280, page 1197, as
amended by that certain Second Amendment to Declaration of Protective Covenants
and Restrictions for the Park at Stony Point made and entered into as of January
7, 1998 and recorded among the Land Records as instrument number 98-1836, as
amended by that certain Third Amendment to Declaration of Protective Covenants
and Restrictions for the Park at Stony Point made and entered into as of
February 17, 2005 and recorded among the Land Records as instrument number
06-31585, as assigned by that certain Assignment of Declarant’s Rights under
Declaration of Protective Covenants and Restrictions for the Park at Stony Point
made and entered into as of January 9, 1998 and recorded among the Land Records
as instrument number 98-1839;

 

3.Right of first refusal granted to St. Joseph Health System LLC, a Delaware
limited liability company (“Landlord”) by GAK Partners, Ltd., a Florida limited
partnership (“Tenant”) under the Ground Lease dated December 11, 2000, by and
between Landlord and Tenant, a memorandum of which is recorded as Document No.
201011501 in the Office of the Recorder of Allen County, Indiana, as amended by
that certain Amendment to Ground Lease dated April 6, 2001, and that certain
Second Amendment to Ground Lease dated January 5, 2005, as assigned to Montecito
Medical –Dupont Road, LLC, a Delaware limited liability company by Assignment
and Assumption of Ground Lease dated April 10, 2006 and recorded April 21, 2006
as Document No. 206021886;

 

 

 

 

4.Right of first refusal granted to IOM Health System, L.P., an Indiana limited
partnership (“Landlord”) by BFT Partners, Ltd., a Florida limited partnership
(“Tenant”) under the Ground Lease dated August 1, 2000, by and between Landlord
and Tenant, a memorandum of which is recorded as Document No. 200060752 in the
Office of the Recorder of Allen County, Indiana, as amended by that certain
First Amendment to Ground Lease dated September 2000, and that certain Consent
and Agreement (Ground Lease) dated September 2000, by and between Landlord,
Tenant, and Southtrust Bank, an Alabama banking corporation, as assigned to
Montecito Medical –Jefferson Street, LLC, a Delaware limited liability company
by Assignment and Assumption of Ground Lease dated April 10, 2006 and recorded
April 21, 2006 as Document No. 206021853;

 

5.Right of first refusal granted to Miami Beach Healthcare Group, Ltd., a
Florida limited partnership, d/b/a Aventura Hospital and Medical Center
("Lessor") by Montecito Medical – Biscayne, LLC, a Delaware limited liability
company ("Lessee") under the Net Ground Lease dated March 21, 1995, by and
between Lessor and Aventura Medical Plaza Associates, Ltd., a Florida limited
partnership, a predecessor in interest to Lessee, a memorandum of which is
recorded in Official Records Book 16723, Page 3084 of the Public Records of
Miami-Dade County, Florida, as amended by that certain Amendment to Ground Lease
dated September 22, 1998, and as assigned to Lessee pursuant to that certain
Assignment and Assumption of Ground Lease dated April 5, 2006;

 

6.Right of first refusal granted to Spartanburg Regional Health Services
District, Inc., a public hospital corporation and political subdivision of the
State of South Carolina (“Lessor”) by Spartanburg LaSalle Medical Office,
L.L.C., a Delaware limited liability company (“Lessee”) under the Agreement for
Right of First Refusal dated February 27, 2013 between Lessor and Lessee;

 

7.Right of first offer and a right of first refusal granted to Bay Medical
Center, a special district of the State of Florida ("Lessor") by Bay Medical MOB
LaSalle Medical Office II, L.L.C. (f/k/a Panama MOB Owners LLC), a Delaware
limited liability company ("Lessee") under the Ground Lease dated July 18, 2007,
by and between Lessor and Lessee; and

 

8.Rights of first refusal granted to Health Services (Delaware), Inc., a
Delaware corporation, successor by merger to HCA Properties, Inc., a Tennessee
corporation (“Lessor”) by Montecito Medical – Care Drive, LLC, a Delaware
limited liability company (“Lessee”) under (i) the Ground Lease dated July 14,
1997 by and between Lessor and TMC Partners, Ltd., a Florida Limited
Partnership, a predecessor in interest to Lessee, a memorandum of which is
recorded in Official Records Book 2033, Page 106 of the Public Records of Leon
County, Florida (the “Public Records”), as amended by that certain First
Amendment to Ground Lease dated March 8, 1999, a memorandum of which is recorded
in Official Records Book 2228, Page 822 of the Public Records, as further
amended by that certain undated Second Amendment to Ground Lease and that
certain Third Amendment to Ground Lease dated September 29, 2008, and as
assigned to Lessee pursuant to that certain Assignment and Assumption of Ground
Lease dated April 5, 2006 and (ii) the Declaration of Covenants, Restrictions
and Easements recorded in Official Records Book 2033, Page 80 in the Public
Records, as amended by that certain First

 

 

 

 

Amendment to Declaration of Covenants, Restrictions and Easements recorded in
Official Records Book 2228, Page 825 in the Public Records and that certain
Second Amendment to Declaration of Covenants, Restrictions and Easements dated
September 29, 2008.

  

 

 

 

Schedule 11(j)

 

Warranties

 

1.Bay Medical MOB – roof

 

2.Bay Medical Plaza – roof

 

3.North Florida Medical Park – roof

 

4.Virginia Urology – roof

 

5.Spartanburg – roof materials

 

6.Aventura – HVAC Compressor & exterior paint

 

 

 

 

Schedule 25

 

Approved Assignee

 

Property   Approved Assignee      

Crozer-Keystone Medical Office Building I

190 W. Sproul Road

Springfield, PA 19604

 

  ARHC CKSFDPA01, LLC

Crozer-Keystone Medical Office Building II

100 W Sproul Road

Springfield, PA 19604

 

  ARHC CKSFDPA02, LLC

Crozer-Keystone Healthplex

190 W. Sproul Road

Springfield, PA 19604

 

  ARHC CKSFDPA03, LLC

Virginia Urology Center

9105 Stony Point Drive

Richmond, VA 23235

 

  ARHC VURMDVA01, LLC

Bay Medical Center

Martin Luther King Boulevard

Panama City, FL 32401

 

  ARHC BMPCYFL01, LLC

Bay Medical Medical Office Building

801 6th Street East

Panama City, FL 32401

 

  ARHC BMPCYFL02, LLC

Buckeye Medical Center

525 South Watson Road

Buckeye, AZ 85326

 

  ARHC BMBUCAZ01, LLC

St. Peter's Rehab Center

3 Mercycare Lane

Guilderland , NY 12084

 

  ARHC SPGUINY01, LLC

Spartanburg Medical Office Building

100 East Wood Street

Spartanburg, SC 29303

 

  ARHC SMSTBSC01, LLC

Aventura Medical Plaza

21150 Biscayne Blvd.

Aventura, FL 33180

 

  ARHC AMAVTFL01, LLC

 

 

 

 

Dupont Road Medical Office Building

2512 E. Dupont Road

Fort Wayne, IN 46845

 

  ARHC DRFTWIN01, LLC

Lutheran Medical Arts

7920 W. Jefferson Blvd.

Fort Wayne, IN 46804

 

  ARHC LMFTWIN01, LLC

North Florida Medical Park I

2626 Care Drive

Tallahassee, FL 32308

  ARHC NFTSEFL01, LLC

 

 

 

 

EXHIBIT A

 

SELLERS

 

1.LMOF II Springfield Limited Partnership, a Delaware limited partnership –
Crozer-Keystone Portfolio (MOB I, II and Healthplex)

 

2.Montecito Medical – Stony Point, LLC, a Delaware limited liability company -
VA Urology

 

3.Montecito Medical –Dupont Road, LLC, a Delaware limited liability company -
Dupont

 

4.Montecito Medical –Jefferson Street, LLC, a Delaware limited liability company
- Lutheran

 

5.Montecito Medical – Biscayne, LLC, a Delaware limited liability company -
Aventura

 

6.Spartanburg LaSalle Medical Office, L.L.C., a Delaware limited liability
company - Spartanburg

 

7.Bay Medical MOB LaSalle Medical Office II, L.L.C. (f/k/a Panama MOB Owners
LLC), a Delaware limited liability company - Bay Medical MOB

 

8.Bay Medical Plaza LaSalle Medical Office II, L.L.C. (f/k/a Panama II MOB
Owners LLC), a Delaware limited liability company - Bay Medical Plaza

 

9.Montecito Medical – Care Drive, LLC, a Delaware limited liability company –
North Florida

 

10.St. Peter's LaSalle Medical Office, L.L.C. - St. Peter’s

 

11.MOF Buckeye, LLC, a Delaware limited liability company - Buckeye

 

 

 

 

Exhibit B-1

 

Leasehold Properties

 

AVENTURA MEDICAL PLAZA

 

Leasehold Estate, as leasehold estate is defined in Paragraph 1.c of the
Leasehold Endorsement attached to this policy.

 

Leasehold estate created under that certain Net Ground Lease by and between
MIAMI BEACH HEALTHCARE GROUP, LTD., a Florida limited partnership, d/b/a
AVENTURA HOSPITAL AND MEDICAL CENTER, as Landlord, and AVENTURA MEDICAL PLAZA
ASSOCIATES, LTD., a Florida limited partnership, as Tenant, as evidenced by
Memorandum recorded in Official Records Book 16723, page 3084, amended in
Official Records Book 24516, Page 4844, as assigned to MONTECITO MEDICAL -
BISCAYNE, LLC, a Delaware limited liability company, by Assignment and
Assumption of Ground Lease recorded in Official Records Book 24516, page 4847,
and Quit Claim Deed recorded in Official Records Book 24516, page 4860, of the
Public Records of Miami-Dade County, Florida, demising the following described
lands:

 

PARCEL 1: LEASEHOLD ESTATE:

 

A portion of Tracts 1 and 2, of BISCAYNE MEDICAL PLAZA, according to the plat
thereof, as recorded in Plat Book 137, Page 76, more particularly described as
follows:

 

Commence at the Northeast corner of said Tract 1, thence North 88 degrees 54’
26” West along the Northerly line of said Tract 1 for 379.80 feet; thence South
01 degrees 24’ 45” West for 88.39 feet to the Point of Beginning of the
hereinafter described parcel of land, thence continue South 01 degrees 24’ 45”
West for 83.00 feet, thence South 88 degrees 35’ 15” East for 159.00 feet;
thence North 01 degrees 24’ 45” East for 25.41 feet to a point on a circular
curve concave to the West and whose radius point bears North 41 degrees 35’ 35”
West, thence Northerly along a 22.00 foot radius curve, leading to the left
through a central angle of 93 degrees 59’ 21” for an arc distance of 36.09 feet
to a point; thence North 01 degrees 24’ 45” East for 25.41 feet; thence North 88
degrees 35’ 15” West for 159.00 feet to the Point of Beginning.

 



 

 

 

Said lands situate, lying and being in Miami-Dade County, Florida.

 

PARCEL 2: EASEMENT ESTATE:

 

Easement rights created by that certain Access and Parking Easement Declaration
recorded in Official Records Book 14509, at page 188, as amended in Official
Records Book 15003, at page 704, Assignment in Official Records Book 16702, at
page 1517, and Second Amendment to Access and Parking Easement Declaration dated
March 17, 1995, recorded March 23, 1995, in Official Records Book 16723, at page
3078, over the property hereinafter described:

 

A portion of Tracts 1 and 2 of BISCAYNE MEDICAL PLAZA, according to the Plat
thereof, recorded in Plat Book 137, at page 76, of the Public Records of
Miami-Dade County, Florida, being more particularly described follows:

 

BEGIN at the Northeast corner of said Tract 1, the following three (3) courses
being along the exterior boundary of said Tract 1; (1) Thence North 88 degrees
54’ 26” West along the Northerly line of said Tract 1 for 768.60 feet to a point
on the Easterly right-of-way line of N.E. 28th Avenue; (2) Thence South 00
degrees 07’ 11” East along the Westerly line of said Tract 1 and said Easterly
right-of-way of N.E. 28th Avenue for 181.98 feet; (3) Thence departing said
Easterly right-of-way line South 88 degrees 54’ 24” East for 120.02 feet; Thence
departing said exterior boundary of Tract 1, continue South 88 degrees 54’ 24”
East for 233.26 feet, Thence South 00 degrees 01’ 03” East for 61.07 feet;
Thence South 88 degrees 54’ 26” East along a line being parallel to and 243.00
feet South of said Northerly line of Tract 1 for 299.13 feet to a point on the
Easterly exterior boundary line of said Tract 2 also being the Westerly right of
way line of Biscayne Boulevard (U.S. Highway No. 1, State Road No. 5); Thence
North 25 degrees 40’ 24” East along said exterior boundary of Tracts 1 and 2 and
said Westerly right of way line for 267.22 feet to the POINT OF BEGINNING.

 

LESS AND EXCEPT:

 

(PARCEL – LEASEHOLD ESTATE)

 

A portion of Tracts 1 and 2 of BISCAYNE MEDICAL PLAZA, according to the plat
thereof, recorded in Plat Book 137, page 76, more particularly described as
follows:

 

Commence at the Northeast corner of said Tract 1, thence North 88 degrees 54’
26” West along the Northerly line of said Tract 1 for 379.80 feet; thence South
01 degrees 24’ 45” West for 88.39 feet to the Point of Beginning of the
hereinafter described parcel of land, thence continue South 01 degrees 24’ 45”
West for 83.00 feet, thence South 88 degrees 35’ 15” East for 159.00 feet;
thence North 01 degrees 24’ 45” East for 25.41 feet to a point on a circular
curve concave to the West and whose radius point bears North 41 degrees 35’ 35”
West, thence Northerly along a 22.00 foot radius curve, leading to the left
through a central angle of 93 degrees 59’ 21” for an arc distance of 36.09 feet
to a point; thence North 01 degrees 24’ 45” East for 25.41 feet; thence North 88
degrees 35’ 15” West for 159.00 feet to the Point of Beginning.

 

Said land situate, lying and being in Miami-Dade County, Florida.

 

TOGETHER WITH:

 

All that portion of Tract 2, BISCAYNE MEDICAL PLAZA, according to the plat
thereof, as recorded in Plat Book 137, page 76 of the Public Records of
Miami-Dade County, Florida, LESS AND EXCEPT the following described parcel of
land:

 



 

 

 

Commence at the Southwest corner of said Tract 2; thence North 01 degrees 13’
41” West, along the West line of said Tract 2, for 240.34 feet to the Point of
Beginning of the hereinafter described parcel of land; thence continue North 01
degrees 13’ 41” West along said West line for 47.08 feet; thence North 90
degrees 00’ 00” East for 41.34 feet; thence South 01 degrees 13’ 41” East for
22.86 feet; thence North 88 degrees 46’ 19” East for 78.34 feet; thence South 01
degrees 13’ 41” East for 14.04 feet; thence South 07 degrees 56’ 15” East for
63.73 feet; thence North 88 degrees 46’ 19” East for 30.55 feet; thence South 01
degrees 13’ 41” East for 34.00 feet; thence South 88 degrees 46’ 19” West for
30.55 feet; thence South 05 degrees 28’ 53” West for 63.73 feet; thence South 01
degrees 13’ 41” East for 14.04 feet; thence South 88 degrees 46’ 19” West for
97.67 feet; thence North 01 degrees 13’ 41” West for 165.34 feet; thence South
88 degrees 46’ 19” West for 22.00 feet to the Point of Beginning:

 

Said lands lying in Miami-Dade County, Florida.

 

PARCEL 3: LICENSE ESTATE:

 

Rights created by that certain License Agreement recorded in Official Records
Book 16723, at page 3089 over the property hereinafter described:

 

A portion of Tracts 1 and 2 of BISCAYNE MEDICAL PLAZA, according to the plat
thereof, recorded in Plat Book 137, at page 76, of the Public Records of
Miami-Dade County, Florida, being more particularly described as follows:

 

BEGIN at the Northeast corner of said Tract 1, the following three (3) courses
being along the exterior boundary of said Tract 1; (1) Thence North 88 degrees
54’ 26” West along the Northerly line of said Tract 1 for 768.60 feet to a point
on the Easterly right-of-way line of N.E. 28th Avenue; (2) Thence South 00
degrees 07’ 11” East along the Westerly line of said Tract 1 and said Easterly
right-of-way of N.E. 28th Avenue for 181.98 feet; (3) Thence departing said
Easterly right-of-way line South 88 degrees 54’ 24” East for 120.02 feet; Thence
departing said exterior boundary of Tract 1, continue South 88 degrees 54’ 24”
East for 233.26 feet, Thence South 00 degrees 01’ 03” East for 61.07 feet;
Thence South 88 degrees 54’ 26” East along a line being parallel to and 243.00
feet South of said Northerly line of Tract 1 for 299.13 feet to a point on the
Easterly exterior boundary line of said Tract 2 also being the Westerly right of
way line of Biscayne Boulevard (U.S. Highway No. 1, State Road No. 5); Thence
North 25 degrees 40’ 24” East along said exterior boundary of Tracts 1 and 2 and
said Westerly right of way line for 267.22 feet to the POINT OF BEGINNING.

 

LESS AND EXCEPT FROM PARCEL 3: LICENSE ESTATE ONLY:

 

(PARCEL – LEASEHOLD ESTATE)

 

A portion of Tracts 1 and 2 of BISCAYNE MEDICAL PLAZA, according to the plat
thereof, recorded in Plat Book 137, at page 76, more particularly described as
follows:

 

Commence at the Northeast corner of said Tract 1, thence North 88 degrees 54’
26” West along the Northerly line of said Tract 1 for 379.80 feet; thence South
01 degrees 24’ 45” West for 88.39 feet to the Point of Beginning of the
hereinafter described parcel of land, thence continue South 01 degrees 24’ 45”
West for 83.00 feet, thence South 88 degrees 35’ 15” East for 159.00 feet;
thence North 01 degrees 24’ 45” East for 25.41 feet to a point on a circular
curve concave to the West and whose radius point bears North 41 degrees 35’ 35”
West, thence Northerly along a 22.00 foot radius curve, leading to the left
through a central angle of 93 degrees 59’ 21” for an arc distance of 36.09 feet
to a point; thence North 01 degrees 24’ 45” East for 25.41 feet; thence North 88
degrees 35’ 15” West for 159.00 feet to the Point of Beginning.

 



 

 

 

Said land situate, lying and being in Miami-Dade County, Florida.

 

PARCEL 4: EASEMENT ESTATE:

 

Non-exclusive cross parking easement for the benefit of Parcel 1 as set out in
Non-Exclusive Cross Parking Agreement recorded in Official Records Book 23879,
page 1411, Public Records of Miami-Dade County, Florida.

 



 

 

 

BAY MEDICAL CENTER

(Panama City Portfolio)

 

LEASEHOLD ESTATE CREATED UNDER THAT CERTAIN LEASE AGREEMENT BY AND BETWEEN BAY
MEDICAL CENTER, A SPECIAL DISTRICT AND PANAMA MOB OWNERS LLC, A DELAWARE LIMITED
LIABILITY COMPANY, DATED JULY 18, 2007 AS EVIDENCED BY MEMORANDUM OF LEASE
RECORDED IN OFFICIAL RECORDS BOOK 2959, PAGE 1621, AS AMENDED BY THAT CERTAIN
GROUND LEASE ESTOPPEL AND AMENDMENT DATED AUGUST 3, 2007, ALL AS AFFECTED BY
ASSIGNMENT AND ASSUMPTION OF GROUND LEASE RECORDED IN OFFICIAL RECORDS BOOK
3398, PAGE 136, ALL OF THE PUBLIC RECORDS OF BAY COUNTY, FLORIDA, DEMISING THE
FOLLOWING DESCRIBED PREMISES:

 

COMMENCE AT THE SOUTHEAST CORNER OF LOT 24, BLOCK 48, BUNKERS COVE, H.L.
SUDDUTHS FOURTH ADDITION TO PANAMA CITY AS PER PLAT RECORDED IN PLAT BOOK 1,
PAGE 72 OF THE PUBLIC RECORDS ON FILE WITH THE CLERK OF THE CIRCUIT COURT OF BAY
COUNTY, FLORIDA; THENCE NORTH 00°58’10” WEST, ALONG THE WEST RIGHT OF WAY LINE
OF BONITA AVENUE (HAVING A 50 FT. RIGHT OF WAY) FOR A DISTANCE OF 123.17 FEET;
THENCE LEAVING SAID WEST RIGHT OF WAY LINE, SOUTH 89°24’17” WEST, FOR A DISTANCE
OF 69.69 FEET TO THE POINT OF BEGINNING; THENCE CONTINUE SOUTH 89°24’17” WEST,
FOR A DISTANCE OF 53.71 FEET; THENCE SOUTH 00°35’43” EAST, FOR A DISTANCE OF
52.03 FEET; THENCE SOUTH 89°24’17” WEST, FOR A DISTANCE OF 35.89 FEET; THENCE
NORTH 00°35’43” WEST, FOR A DISTANCE OF 52.03 FEET; THENCE SOUTH 89°24’17’’
WEST, FOR A DISTANCE OF 2.62 FEET; THENCE SOUTH 34°50’46” WEST, FOR A DISTANCE
OF 21,02 FEET; THENCE SOUTH 89°24’17” WEST, FOR A DISTANCE OF 64.06 FEET; THENCE
NORTH 00°35’43” WEST, FOR A DISTANCE OF 49.10 FEET; THENCE NORTH 44°32’04” EAST,
FOR A DISTANCE OF 7.06 FEET, TO THE FACE OF A 6-STORY BUILDING; THENCE NORTH
00°35’43” WEST, ALONG THE FACE OF SAID BUILDING, FOR A DISTANCE OF 9.66 FEET;
THENCE LEAVING THE FACE OF SAID BUILDING, NORTH 28°17’02” WEST, FOR A DISTANCE
OF 10.76 FEET; THENCE NORTH 00°35’43” WEST, FOR A DISTANCE OF 27.63 FEET; THENCE
NORTH 89°24’17” EAST, FOR A DISTANCE OF 69.92 FEET; THENCE NORTH 00°35’43” WEST,
FOR A DISTANCE OF 9.99 FEET; THENCE SOUTH 45°35’43” EAST, FOR A DISTANCE OF 7.07
FEET, TO THE FACE OF SAID 6-STORY BUILDING; THENCE SOUTH 89°24’17” EAST, ALONG
THE FACE OF SAID BUILDING, FOR A DISTANCE OF 10.12 FEET; THENCE LEAVING THE FACE
OF SAID BUILDING, NORTH 44°24’17” EAST, FOR A DISTANCE OF 7.07 FEET; THENCE
SOUTH 00°35’43” EAST, FOR A DISTANCE OF 5.55 FEET; THENCE NORTH 89°24’17” EAST,
FOR A DISTANCE OF 13.50 FEET; THENCE NORTH 00°35’43” WEST, FOR A DISTANCE OF
0.40 FEET; THENCE NORTH 89°24’17” EAST, FOR A DISTANCE OF 36.46 FEET; THENCE
SOUTH 00°35’43” EAST, FOR A DISTANCE OF 4.87 FEET; THENCE NORTH 89°24’17” EAST,
FOR A DISTANCE OF 28.45 FEET; THENCE SOUTH 00°35’43” EAST, FOR A DISTANCE OF
83.74 FEET TO THE POINT OF BEGINNING. SAID LANDS LYING IN AND BEING A PORTION OF
SECTION 9, TOWNSHIP 4 SOUTH, RANGE 14 WEST, BAY COUNTY, FLORIDA.

 

TOGETHER WITH THE RIGHTS OF INGRESS AND EGRESS AS CONTAINED IN THE DECLARATION
OF RECIPROCAL ACCESS, PARTY WALL AND MAINTENANCE AGREEMENT DATED JULY 18, 2007
AND FILE IN BAY COUNTY OFFICIAL RECORDS BOOK 2959, PAGE 1630.

 

TOGETHER WITH THE RIGHTS OF INGRESS AND EGRESS AS CONTAINED IN THE DECLARATION
OF EASEMENT AGREEMENT DATED JULY 18, 2007 AND FILE IN BAY COUNTY OFFICIAL
RECORDS BOOK 2959, PAGE 1648.

 

 

 

 



LUTHERAN MEDICAL ARTS

 

LEASEHOLD INTEREST created by that certain Ground Lease dated September 22, 2000
between IOM Health System, L.P. an Indiana limited partnership doing business as
Lutheran Hospital of Indiana and BFT Partners, Ltd, a Florida limited
partnership as evidenced by Memorandum of Lease dated September 22, 2000 and
recorded October 3, 2000 as Document Number 200060752; First Amendment to Ground
Lease dated September 22, 2000 and recorded October 3, 2000 as Document Number
200060753; transferred to Montecito Medical - Jefferson Street, LLC a Delaware
limited liability company by Assignment and Assumption of Ground Lease dated
April 10, 2006 and recorded April 21, 2006 as Document Number 206021853, in the
Office of the Recorder of Allen County, Indiana, demising the following
described lands:

 

PARCEL I:

 

BUILDING LEASE TRACT

 

A PART OF THE EAST HALF OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST, ABOITE
TOWNSHIP, ALLEN COUNTY, INDIANA, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11
EAST; THENCE NORTH 89 DEG. 36 MIN. 00 SEC. WEST ON THE NORTH LINE OF SAID
SECTION 23, A DISTANCE OF 655.00 FEET; THENCE SOUTH 00 DEG. 29 MIN. 53 SEC.
WEST, A DISTANCE OF 72.82 FEET TO THE PC OF A TANGENT CURVE TO THE RIGHT HAVING
A RADIUS OF 1650.00 FEET, A CHORD LENGTH OF 624.86 FEET AND BEARING SOUTH 11
DEG. 24 MIN. 47 SEC. WEST; THENCE ON SAID CURVE AN ARC LENGTH OF 628.66 FEET TO
THE PT OF SAID CURVE; THENCE SOUTH 22 DEG. 19 MIN. 41 SEC. WEST, A DISTANCE OF
414.65 FEET TO THE PC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 518.00
FEET, A CHORD LENGTH OF 202.56 FEET AND BEARING SOUTH 11 DEG. 03 MIN. 10 SEC.
WEST; THENCE ON SAID CURVE AN ARC LENGTH OF 203.88 FEET TO THE PT OF SAID CURVE;
THENCE SOUTH 00 DEG. 13 MIN. 21 SEC. EAST, A DISTANCE OF 89.04 FEET; THENCE
SOUTH 89 DEG. 46 MIN. 39 SEC. WEST, A DISTANCE OF 285.17 FEET; THENCE SOUTH 00
DEG. 13 MIN. 21 SEC. EAST, A DISTANCE OF 77.50 FEET TO THE POINT OF BEGINNING OF
THE TRACT HEREIN DESCRIBED; THENCE SOUTH 00 DEG. 13 MIN. 21 SEC. EAST, A
DISTANCE OF 58.33 FEET; THENCE NORTH 89 DEG. 46 MIN. 39 SEC. EAST, A DISTANCE OF
49.00 FEET; THENCE SOUTH 00 DEG. 13 MIN. 21 SEC. EAST, A DISTANCE OF 72.34 FEET;
THENCE SOUTH 89 DEG. 46 MIN. 39 SEC. WEST, A DISTANCE 49.00 FEET; THENCE SOUTH
00 DEG. 13 MIN. 21 SEC. EAST, A DISTANCE OF 58.33 FEET; THENCE SOUTH 89 DEG. 46
MIN. 39 SEC. WEST, A DISTANCE OF 141.66 FEET; THENCE NORTH 00 DEG. 13 MIN. 21
SEC. WEST, A DISTANCE OF 189.00 FEET; THENCE NORTH 89 DEG. 46 MIN. 39 SEC. EAST,
A DISTANCE OF 141.66 FEET, TO THE POINT OF BEGINNING. CONTAINING 0.70 ACRES,
MORE OR LESS.

 

PARCEL II:

 

EXCLUSIVE USE & PARKING AREA EASEMENT AS CREATED IN THE DECLARATION OF
COVENANTS, RESTRICTIONS AND EASEMENT DATED AUGUST 1, 2000 AND RECORDED

 

 

 

OCTOBER 3, 2000 AS DOCUMENT#2000-60751 AND RE-RECORDED DECEMBER 22, 2000 AS
DOCUMENT#2000-77766; FIRST AMENDMENT RECORDED AUGUST 31, 2007 AS
DOCUMENT#2007049653 AND RE-RECORDED SEPTEMBER 14, 2007 AS DOCUMENT #2007052032;
AND SECOND AMENDMENT RECORDED NOVEMBER 15, 2007 AS DOCUMENT#2007063369,
DESCRIBED AS FOLLOWS:

 

A PART OF THE EAST HALF OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST, ABOITE
TOWNSHIP, ALLEN COUNTY, INDIANA, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11
EAST; THENCE NORTH 89 DEG. 36 MIN. 00 SEC. WEST ON THE NORTH LINE OF SAID
SECTION 23, A DISTANCE OF 655.00 FEET; THENCE SOUTH 00 DEG. 29 MIN. 53 SEC.
WEST, A DISTANCE OF 72.82 FEET TO THE PC OF A TANGENT CURVE TO THE RIGHT HAVING
A RADIUS OF 1650.00 FEET, A CHORD LENGTH OF 624.86 FEET AND BEARING SOUTH 11
DEG. 24 MIN. 47 SEC. WEST; THENCE ON SAID CURVE AN ARC LENGTH OF 628.66 FEET TO
THE PT OF SAID CURVE; THENCE SOUTH 22 DEG. 19 MIN. 41 SEC. WEST, A DISTANCE OF
414.65 FEET TO THE PC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 518.00
FEET, A CHORD LENGTH OF 202.56 FEET AND BEARING SOUTH 11 DEG. 03 MIN. 10 SEC.
WEST; THENCE ON SAID CURVE AN ARC LENGTH OF 203.88 FEET TO THE PT OF SAID CURVE;
THENCE SOUTH 00 DEG. 13 MIN. 21 SEC. EAST, A DISTANCE OF 89.04 FEET; THENCE
SOUTH 89 DEG. 46 MIN. 39 SEC. WEST, A DISTANCE OF 25.00 FEET TO THE POINT OF
BEGINNING OF THE TRACT HEREIN DESCRIBED; THENCE SOUTH 00 DEG. 13 MIN. 21 SEC.
EAST, A DISTANCE OF 314.51 FEET; THENCE NORTH 84 DEG. 02 MIN. 04 SEC. WEST, A
DISTANCE OF 255.22 FEET; THENCE SOUTH 89 DEG. 46 MIN. 39 SEC. WEST, A DISTANCE
OF 224.61 FEET; THENCE NORTH 00 DEG. 13 MIN. 21 SEC. WEST, A DISTANCE OF 287.00
FEET; THENCE NORTH 89 DEG. 46 MIN. 39 SEC. EAST, A DISTANCE OF 478.34 FEET TO
THE POINT OF BEGINNING. CONTAINING 3.23 ACRES.

 

PARCEL III:

 

NON-EXCLUSIVE EASEMENTS FOR INGRESS, EGRESS, PARKING & UTILITIES AS CREATED IN
THE DECLARATION OF COVENANTS, RESTRICTIONS AND EASEMENT DATED AUGUST 1, 2000 AND
RECORDED OCTOBER 3, 2000 AS DOCUMENT#2000-60751 AND RE-RECORDED DECEMBER 22,
2000 AS DOCUMENT#2000-77766; FIRST AMENDMENT RECORDED AUGUST 31, 2007 AS
DOCUMENT#2007049653 AND RE-RECORDED SEPTEMBER 14, 2007 AS DOCUMENT #2007052032;
AND SECOND AMENDMENT RECORDED NOVEMBER 15, 2007 AS DOCUMENT#2007063369,
DESCRIBED AS FOLLOWS:

 

A PART OF THE EAST HALF OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST, ABOITE
TOWNSHIP, ALLEN COUNTY, INDIANA, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11
EAST; THENCE NORTH 89 DEG. 36 MIN. 00 SEC. WEST ON THE NORTH LINE OF SAID
SECTION 23, A DISTANCE OF 655.00 FEET; THENCE SOUTH 00 DEG. 29 MIN. 53 SEC.
WEST, A DISTANCE OF 72.82 FEET TO THE PC OF A TANGENT CURVE TO THE RIGHT HAVING
A RADIUS OF 1650.00 FEET, A CHORD LENGTH OF 624.86 FEET AND BEARING SOUTH 11
DEG. 24 MIN. 47 SEC. WEST;

 

 

 

 

THENCE ON SAID CURVE AN ARC LENGTH OF 628.66 FEET TO THE PT OF SAID CURVE;
THENCE SOUTH 22 DEG. 19 MIN. 41 SEC. WEST, A DISTANCE OF 414.65 FEET TO THE PC
OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 518.00 FEET, A CHORD LENGTH OF
202.56 FEET AND BEARING SOUTH 11 DEG. 03 MIN. 10 SEC. WEST; THENCE ON SAID CURVE
AN ARC LENGTH OF 203.88 FEET TO THE PT OF SAID CURVE; THENCE SOUTH 00 DEG. 13
MIN. 21 SEC. EAST, A DISTANCE OF 89.04 FEET; THENCE SOUTH 89 DEG. 46 MIN. 39
SEC. WEST, A DISTANCE OF 25.00 FEET TO THE POINT OF BEGINNING OF THE TRACT
HEREIN DESCRIBED; THENCE SOUTH 00 DEG. 13 MIN. 21 SEC. EAST, A DISTANCE OF
314.51 FEET; THENCE NORTH 84 DEG. 02 MIN. 04 SEC. WEST, A DISTANCE OF 255.22
FEET; THENCE SOUTH 89 DEG. 46 MIN. 39 SEC. WEST, A DISTANCE OF 224.61 FEET;
THENCE NORTH 00 DEG. 13 MIN. 21 SEC. WEST, A DISTANCE OF 287.00 FEET; THENCE
NORTH 89 DEG. 46 MIN. 39 SEC. EAST, A DISTANCE OF 478.34 FEET TO THE POINT OF
BEGINNING. CONTAINING 3.23 ACRES, MORE OR LESS.

 

TOGETHER WITH:

 

A PART OF THE EAST HALF OF SECTION 23, AND THE WEST HALF OF SECTION 24, TOWNSHIP
30 NORTH, RANGE 11 EAST (ABOITE TOWNSHIP), ALLEN COUNTY, INDIANA; AND MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11
EAST, AT A 5/8" REBAR FOUND AT THE INTERSECTION OF ABOITE CENTER ROAD AND DICKE
ROAD; THENCE NORTH 89 DEG. 36 MIN. 00 SEC. WEST, ALONG THE NORTH LINE OF SAID
SECTION 23, A DISTANCE OF 625.00 FEET; THENCE SOUTH 00 DEG. 30 MIN. 00 SEC.
WEST, A DISTANCE OF 60.00 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF ABOITE CENTER
ROAD AND THE POINT OF BEGINNING;THENCE SOUTH 00 DEG. 30 MIN. 00 SEC. WEST,
PARALLEL WITH THE EAST LINE OF THE NORTHEAST QUARTER OF SAID SECTION 23, A
DISTANCE OF 10.03 FEET TO A POINT ON A NON-TANGENT CURVE TO THE LEFT WITH A
RADIUS OF 1680.00 FEET, A CHORD LENGTH OF 639.02 FEET, AND BEARING SOUTH 11 DEG.
21 MIN. 52 SEC. WEST; THENCE ON SAID CURVE AN ARC LENGTH OF 642.94 FEET TO THE
P.C. OF SAID CURVE; THENCE CONTINUING TANGENT TO SAID CURVE SOUTH 22 DEG. 19
MIN. 41 SEC. WEST, A DISTANCE OF 300.00 FEET; THENCE SOUTH 67 DEG. 40 MIN. 19
SEC. EAST, A DISTANCE OF 80.02 FEET TO THE P.C. OF A TANGENT CURVE TO THE RIGHT
WITH A RADIUS OF 490.00 FEET, A CHORD LENGTH OF 449.97 FEET, AND BEARING SOUTH
40 DEG. 20 MIN. 21 SEC. EAST; THENCE ON SAID CURVE AN ARC LENGTH OF 467.50 FEET
TO A POINT ON SAID CURVE; THENCE SOUTH 89 DEG. 36 MIN. 00 SEC. EAST, A DISTANCE
OF 488.46 FEET TO A POINT ON THE EAST LINE OF THE NORTHEAST QUARTER OF SAID
SECTION 23; THENCE SOUTH 00 DEG. 30 MIN. 00 SEC. WEST ALONG THE EAST LINE OF
SAID NORTHEAST QUARTER, A DISTANCE OF 90.85 FEET; THENCE NORTH 89 DEG. 38 MIN.
36 SEC. WEST, A DISTANCE OF 393.15 FEET TO A 1/2" REBAR FOUND; THENCE SOUTH 00
DEG. 30 MIN. 00 SEC. WEST, A DISTANCE OF 175.21 FEET; THENCE SOUTH 89 DEG. 46
MIN. 40 SEC. WEST, ALONG THE NORTH LINE OF THAT PARCEL DEEDED TO FORT WAYNE
HEART CENTER EQUIPMENT, INC., AS DOCUMENT 90-33794 AND 90-33795, A DISTANCE OF
28.63 FEET; THENCE SOUTH 00 DEG. 20 MIN. 03 SEC. WEST, A DISTANCE OF 161.60
FEET; THENCE SOUTH 22 DEG. 17 MIN. 00 SEC. EAST, A DISTANCE OF 69.96 FEET;
THENCE SOUTH 12 DEG. 32 MIN. 07 SEC. EAST, A DISTANCE OF 275.00 FEET; THENCE
SOUTH 01 DEG. 19 MIN. 36 SEC. EAST, A DISTANCE OF 169.49 FEET; THENCE SOUTH 55
DEG. 32 MIN. 49 SEC. EAST, A DISTANCE OF 26.97 FEET TO THE

 

 

 

 

NORTH LINE OF LUTHERAN MEDICAL PARK DRIVE, AS DESCRIBED IN DOCUMENT 90-39140;
THENCE ALONG THE NORTH LINE OF SAID DRIVE, SOUTH 89 DEG. 35 MIN. 47 SEC. EAST, A
DISTANCE OF 27.59 FEET, TO A POINT ON A NON-TANGENT CURVE TO THE RIGHT WITH A
RADIUS OF 716.20 FEET, A CHORD LENGTH 362.15 FEET, AND BEARING NORTH 50 DEG. 20
MIN. 24 SEC. EAST; THENCE ON SAID ARC, AN ARC LENGTH OF 366.13 FEET, TO A
RAILROAD SPIKE FOUND AT THE INTERSECTION OF THE EAST LINE OF THE NORTHEAST
QUARTER OF SAID SECTION 23 WITH THE CENTERLINE OF SCOTTWOOD COURT; THENCE NORTH
63 DEG. 50 MIN. 27 SEC. EAST, A DISTANCE OF 47.73 FEET; THENCE SOUTH 28 DEG. 57
MIN. 20 SEC. EAST, A DISTANCE OF 379.30 FEET; THENCE SOUTH 87 DEG. 15 MIN. 24
SEC. EAST, A DISTANCE OF 107.57 FEET; THENCE SOUTH 00 DEG. 47 MIN. 03 SEC. WEST,
A DISTANCE OF 112.85 FEET TO THE NORTHWESTERLY RIGHT- OF-WAY OF WEST JEFFERSON
BOULEVARD; THENCE SOUTH 45 DEG. 47 MIN. 33 SEC. WEST, ALONG THE NORTHWESTERLY
RIGHT-OF-WAY OF WEST JEFFERSON BOULEVARD, A DISTANCE OF 195.30 FEET TO THE
SOUTHERLY MOST CORNER OF LUTHERAN MEDICAL PARK DRIVE AS RECORDED IN SAID
DOCUMENT # 90-39140; THENCE ON THE SOUTHERLY LINE OF SAID DRIVE NORTH 37 DEG, 14
MIN. 33 SEC. WEST, A DISTANCE OF 225.08 FEET TO THE P.C. OF A TANGENT CURVE TO
THE LEFT WITH A RADIUS OF 150.00 FEET, A CHORD LENGTH OF 157.66 FEET, AND
BEARING NORTH 68 DEG. 56 MIN. 51 SEC. WEST; THENCE ON SAID CURVE AN ARC LENGTH
OF 166.00 FEET TO THE P.T. OF SAID CURVE; THENCE CONTAINING TANGENT TO SAID
CURVE SOUTH 79 DEG. 20 MIN. 51 SEC. WEST, A DISTANCE OF 69.28 FEET; THENCE
CONTINUING ON SAID SOUTH LINE AND ITS WESTERLY EXTENSION NORTH 89 DEG. 35 MIN.
47 SEC. WEST, A DISTANCE OF 187.20 FEET TO THE NORTHEAST CORNER OF A TRACT OF
LAND DESCRIBED TO GIFFIN; THENCE SOUTH 21 DEG. 54 MIN. 02 SEC. WEST, A DISTANCE
OF 125.03 FEET TO A P-K NAIL FOUND AT THE CENTER LINE OF SCOTTWOOD COURT; THENCE
SOUTH 23 DEG. 13 MIN. 30 SEC. WEST, A DISTANCE OF 418.34 FEET; THENCE SOUTH 53
DEG. 46 MIN. 45 SEC. EAST, A DISTANCE OF 243.13 FEET; THENCE SOUTH 21 DEG. 59
MIN. 14 SEC. EAST, A DISTANCE OF 67.55 FEET TO A POINT ON THE NORTHERLY
RIGHT-OF-WAY LINE OF WEST JEFFERSON BOULEVARD; THENCE SOUTH 75 DEG. 21 MIN. 40
SEC. WEST, A DISTANCE OF 339.52 FEET; THENCE NORTH 65 DEG. 30 MIN. 39 SEC. WEST,
A DISTANCE OF 35.99 FEET; THENCE NORTH 65 DEG. 46 MIN. 11 SEC. WEST, A DISTANCE
OF 64.10 FEET; THENCE NORTH 65 DEG. 12 MIN. 01 SEC. WEST, A DISTANCE OF 442.49
FEET TO THE P.C. OF A TANGENT CURVE TO THE RIGHT WITH A RADIUS OF 748.83 FEET, A
CHORD LENGTH OF 748.83 FEET AND BEARING NORTH 35 DEG. 12 MIN. 01 SEC. WEST;
THENCE ON SAID CURVE AN ARC LENGTH OF 784.17 FEET TO THE P.T. OF SAID CURVE;
THENCE CONTINUING TANGENT TO SAID CURVE NORTH 5 DEG. 12 MIN. 01 SEC. WEST, A
DISTANCE OF 687.66 FEET TO A POINT ON THE EAST RIGHT-OF-WAY LINE OF INTERSTATE
HIGHWAY 69; THENCE ON SAID RIGHT-OF-WAY LINE NORTH 0 DEG. 57 MIN. 02 SEC. EAST,
A DISTANCE OF 970.00 FEET; THENCE SOUTH 89 DEG. 02 MIN. 58 SEC. EAST, A DISTANCE
OF 325.01 FEET; THENCE NORTH 53 DEG. 37 MIN. 54 SEC. EAST, A DISTANCE OF 60.00
FEET; THENCE SOUTH 36 DEG. 22 MIN. 06 SEC. EAST, A DISTANCE OF 101.43 FEET TO
THE P.C. OF A TANGENT CURVE TO THE LEFT WITH A RADIUS OF 470.00 FEET, A CHORD
LENGTH OF 253.60 FEET AND BEARING SOUTH 52 DEG. 01 MIN. 13 SEC. EAST; THENCE ON
SAID CURVE AN ARC LENGTH OF 256.78 FEET TO THE P.T. OF SAID CURVE; THENCE
CONTINUING TANGENT TO SAID CURVE SOUTH 67 DEG. 40 MIN. 19 SEC. EAST, A DISTANCE
OF 107.41 FEET; THENCE NORTH 22 DEG. 19 MIN. 41 SEC. EAST, A DISTANCE OF 252.52
FEET; THENCE NORTH 67 DEG. 40 MIN. 19 SEC. WEST, A DISTANCE OF 184.42 FEET;
THENCE NORTH 0 DEG. 30 MIN. 00 SEC. EAST, A DISTANCE OF 575.24

 

 

 

 

FEET TO THE SOUTH RIGHT-OF-WAY LINE OF SAID ABOITE CENTER ROAD; THENCE NORTH 84
DEG. 41 MIN. 22 SEC. EAST ON SAID SOUTH RIGHT-OF-WAY LINE, A DISTANCE OF 149.92
FEET; THENCE CONTINUING ON SAID SOUTH RIGHT-OF-WAY LINE SOUTH 89 DEG. 36 MIN. 00
SEC. EAST, A DISTANCE OF 215.85 FEET TO THE POINT OF BEGINNING. CONTAINING 67.95
ACRES MORE OR LESS.

 

EXCEPTING FROM SAID PARCEL III, THE FOLLOWING DESCRIBED PARCELS:

 

(AS EXCEPTED FROM "THE NEW HOSPITAL PARCEL" AS DESCRIBED IN "EXHIBIT A-1" OF
DOCUMENT #2007063369)

 

EXCEPTING - PARCEL "I" (MOB #1)

 

PART OF THE EAST HALF OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST, ABOITE
TOWNSHIP, ALLEN COUNTY, INDIANA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE INTERSECTION OF THE SOUTH LINE OF THE NORTHEAST QUARTER OF
SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST, AND THE CENTERLINE OF SCOTTWOOD
COURT SAID POINT BEING MARKED BY A P.K. NAIL FOUND; THENCE SOUTH 89 DEG. 37 MIN.
30 SEC. WEST ALONG SAID QUARTER SECTION LINE 393.88 FEET; THENCE NORTH 00 DEG.
22 MIN. 30 SEC. WEST 28.66 FEET TO THE TRUE POINT OF BEGINNING OF THIS
DESCRIPTION; SAID POINT BEING THE SOUTHEAST CORNER OF MEDICAL OFFICE BUILDING
NO. 1; THENCE FOLLOWING THE PERIMETER OF SAID BUILDING; THENCE SOUTH 89 DEG. 37
MIN. 30 SEC. WEST, A DISTANCE OF 92.67 FEET; THENCE NORTH 00 DEG. 22 MIN. 30
SEC. WEST, A DISTANCE OF 120.00 FEET; THENCE SOUTH 89 DEG. 37 MIN. 30 SEC, WEST,
A DISTANCE OF 90.00 FEET; THENCE NORTH 00 DEG. 22 MIN. 30 SEC. WEST, A DISTANCE
OF 92.67 FEET TO THE NORTHWEST CORNER OF SAID BUILDING; THENCE CONTINUING ALONG
THE PERIMETER OF SAID BUILDING NORTH 89 DEG. 37 MIN. 30 SEC. EAST, A DISTANCE OF
122.67 FEET; THENCE SOUTH 00 DEG. 22 MIN. 30 SEC. EAST, A DISTANCE OF 30.00
FEET; THENCE NORTH 89 DEG. 37 MIN. 30 SEC. EAST, A DISTANCE OF 30.00 FEET;
THENCE SOUTH 00 DEG. 22 MIN. 30 SEC. EAST, A DISTANCE OF 30.00 FEET; THENCE
NORTH 89 DEG. 37 MIN. 30 SEC. EAST, A DISTANCE OF 30.00 FEET; THENCE SOUTH 00
DEG. 22 MIN. 30 SEC. EAST, A DISTANCE OF 152.67 FEET TO THE POINT OF BEGINNING.
CONTAINING THEREIN 25,348.33 SQUARE FEET OR 0.582 ACRES MORE OR LESS.

 

ALSO EXCEPTING - PARCEL "II" (MOB #2)

 

A PART OF THE NORTHEAST QUARTER OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST,
ABOITE TOWNSHIP, ALLEN COUNTY, INDIANA, AND MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHEAST QUARTER OF SAID SECTION 23;
THENCE SOUTH 89 DEG. 37 MIN. 30 SEC. WEST ALONG THE SOUTH LINE OF THE NORTHEAST
QUARTER OF SAID SECTION 23, A DISTANCE OF 442.83 FEET TO THE NORTHEAST CORNER OF
THE PARCEL DESCRIBED IN DOCUMENT # 86-54424; THENCE CONTINUING ALONG SAID SOUTH
LINE OF THE NORTHEAST QUARTER OF SAID SECTION 23, A DISTANCE OF 664.05 FEET;
THENCE BY A DEFLECTION ANGLE OF 90 DEGREES TO THE RIGHT, GIVING A BEARING OF
NORTH 0 DEG. 22 MIN. 30 SEC. WEST, A DISTANCE OF 30.98 FEET TO THE SOUTHEAST

 

 

 

 

CORNER OF MOB #2 AND THE POINT OF BEGINNING; THENCE SOUTH 89 DEG. 37 MIN. 30
SEC. WEST, A DISTANCE OF 220.17 FEET; THENCE NORTH 0 DEG. 22 MIN. 30 SEC. WEST,
A DISTANCE OF 37.07 FEET; THENCE NORTH 89 DEG. 37 MIN. 30 SEC. EAST, A DISTANCE
OF 67.76 FEET; THENCE NORTH 0 DEG. 22 MIN. 30 SEC. WEST, A DISTANCE OF 85.33
FEET; THENCE NORTH 89 DEG. 37 MIN. 30 SEC. EAST, A DISTANCE OF 60.04 FEET;
THENCE NORTH 0 DEG. 22 MIN. 30 SEC. WEST, A DISTANCE OF 89.95 FEET; THENCE NORTH
89 DEG. 37 MIN. 30 SEC. EAST, A DISTANCE OF 37.21 FEET; THENCE NORTH 0 DEG. 22
MIN. 30 SEC. WEST, A DISTANCE OF 9.34 FEET; THENCE NORTH 89 DEG. 37 MIN. 30 SEC.
EAST, A DISTANCE OF 24.61 FEET; THENCE SOUTH 0 DEG. 22 MIN. 30 SEC. EAST, A
DISTANCE OF 9.34 FEET; THENCE NORTH 89 DEG. 37 MIN. 30 SEC. EAST, A DISTANCE OF
90.59 FEET; THENCE SOUTH 00 DEG. 22 MIN. 30 SEC. EAST, A DISTANCE OF 172.45
FEET; THENCE SOUTH 89 DEG. 37 MIN. 30 SEC. WEST, A DISTANCE OF 30.01 FEET;
THENCE SOUTH 0 DEG. 22 MIN. 30 SEC. EAST, A DISTANCE OF 9.90 FEET; THENCE SOUTH
89 DEG. 37 MIN. 30 SEC. WEST, A DISTANCE OF 30.03 FEET; THENCE SOUTH 00 DEG. 22
MIN. 30 SEC. EAST, A DISTANCE OF 30.00 FEET TO THE POINT OF BEGINNING.
CONTAINING 40,357 SQUARE FEET OR 0.926 ACRES, MORE OR LESS.

 

ALSO EXCEPTING - PARCEL"III" (OUTLOT #4, BROOKLYN MEDICAL)

 

PART OF THE NORTHEAST QUARTER OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST OF
THE SECOND PRINCIPAL MERIDIAN IN ALLEN COUNTY, INDIANA, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE INTERSECTION OF THE CENTERLINE OF ABOITE CENTER ROAD WITH THE
CENTERLINE OF DICKE ROAD AT A 5/8-INCH STEEL REBAR MARKING THE NORTHEAST CORNER
OF SAID NORTHEAST QUARTER; THENCE NORTH 89 DEGREES 36' 00" WEST (DEED BEARING
AND BASIS OF BEARINGS IN THIS DESCRIPTION), A DISTANCE OF 685.00 FEET ALONG THE
NORTH LINE OF SAID NORTHEAST QUARTER AND SAID CENTERLINE; THENCE SOUTH 00
DEGREES 30' 00" WEST, A DISTANCE OF 60.00 FEET TO A 5/8-INCH STEEL REBAR SET AT
THE INTERSECTION OF THE SOUTH RIGHT-OF-WAY LINE OF SAID ABOITE CENTER ROAD WITH
THE WESTERLY RIGHT-OF-WAY LINE OF A PROPOSED PRIVATE DRIVE, SAID POINT BEING THE
POINT OF BEGINNING OF THE HEREIN DESCRIBED TRACT; THENCE CONTINUING SOUTH 00
DEGREES 30' 00" WEST, A DISTANCE OF 10.03 FEET ALONG SAID RIGHT-OF-WAY LINE TO A
5/8-INCH STEEL REBAR SET AT THE POINT OF CURVATURE OF A NON-TANGENT CURVE,
CONCAVE TO THE WEST, HAVING A RADIUS OF 1680.00 FEET, A CENTRAL ANGLE OF 09
DEGREES 51' 46", AND A CHORD OF 288.84 FEET BEARING SOUTH 05° 43' 43" WEST;
THENCE SOUTHERLY ALONG SAID CURVE AND SAID RIGHT-OF-WAY LINE, A DISTANCE OF
289.20 FEET TO A 5/8-INCH STEEL REBAR SET; THENCE NORTH 89 DEGREES 29' 11" WEST,
A DISTANCE OF 278.68 FEET (279.78 FEET, DEED) TO A 5/8-INCH STEEL REBAR ON THE
WEST LINE OF A 67.95 ACRE TRACT CONVEYED TO QHG OF INDIANA, INC. AND RECORDED AS
DOCUMENT NO. 95-0337718 IN THE OFFICE OF THE RECORDER, ALLEN COUNTY, INDIANA;
THENCE NORTH 00 DEGREES 30' 00" EAST, A DISTANCE OF 282.15 FEET ALONG SAID WEST
LINE TO A 5/8-INCH STEEL REBAR ON THE SOUTH RIGHT-OF-WAY LINE OF SAID ABOITE
CENTER ROAD; THENCE NORTH 84 DEGREES 41' 22" EAST, A DISTANCE OF 149.92 FEET
ALONG SAID RIGHT-OF-WAY LINE TO A 5/8-INCH STEEL REBAR; THENCE SOUTH 89 DEGREES
36' 00" EAST, A DISTANCE OF 155.85 FEET CONTINUING ALONG SAID RIGHT-OF-WAY LINE
TO THE POINT OF BEGINNING. SAID DESCRIBED TRACT CONTAINING 1.997 ACRES
(86,997.495 SQUARE FEET), MORE OR LESS, SUBJECT TO EASEMENTS OF RECORD.

 

 

 

 

ALSO EXCEPTING - PARCEL"IV" (OUTLOT #5, BROOKLYN MEDICAL)

 

PART OF THE NORTHEAST QUARTER OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST OF
THE SECOND PRINCIPAL MERIDIAN IN ALLEN COUNTY, INDIANA, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE INTERSECTION OF THE CENTERLINE OF ABOITE CENTER ROAD WITH THE
CENTERLINE OF DICKE ROAD AT A 5/8-INCH STEEL REBAR MARKING THE NORTHEAST CORNER
OF SAID NORTHEAST QUARTER; THENCE NORTH 89 DEGREES 36' 00" WEST (DEED BEARING
AND BASIS OF BEARINGS IN THIS DESCRIPTION), A DISTANCE OF 685.00 FEET ALONG THE
NORTH LINE OF SAID NORTHEAST QUARTER AND SAID CENTERLINE; THENCE SOUTH 00
DEGREES 30' 00" WEST, A DISTANCE OF 60.00 FEET TO A 5/8-INCH STEEL REBAR SET AT
THE INTERSECTION OF THE SOUTH RIGHT-OF-WAY LINE OF SAID ABOITE CENTER ROAD WITH
THE WESTERLY RIGHT-OF-WAY LINE OF A PROPOSED PRIVATE DRIVE, THENCE CONTINUING
SOUTH 00 DEGREES 30' 00" WEST, A DISTANCE OF 10.03 FEET ALONG SAID RIGHT-OF-WAY
LINE TO A 5/8-INCH STEEL REBAR SET AT THE POINT OF CURVATURE OF A NON-TANGENT
CURVE, CONCAVE TO THE WEST, HAVING A RADIUS OF 1680.00 FEET, A CENTRAL ANGLE OF
09 DEGREES 51' 46", AND A CHORD OF 288.84 FEET BEARING SOUTH 05 DEGREES 43'
WEST; THENCE SOUTHERLY ALONG SAID CURVE AND SAID RIGHT-OF-WAY LINE, A DISTANCE
OF 289.20 FEET (289.06 FEET, DEED) TO A 5/8-INCH STEEL REBAR SET AT THE POINT OF
BEGINNING OF THE HEREIN DESCRIBED TRACT, BEING ON A NON-TANGENT CURVE, CONCAVE
TO THE WEST, HAVING A RADIUS OF 1680.00 FEET, A CENTRAL ANGLE OF 11 DEGREES 16'
19", AND A CHORD OF 329.98 FEET BEARING SOUTH 16 DEGREES 17' 46" WEST; THENCE
CONTINUING SOUTHERLY ALONG SAID CURVE, A DISTANCE OF 330.51 FEET (330.91 FEET,
DEED) TO A 5/8-INCH STEEL REBAR SET; THENCE SOUTH 22 DEGREES 19' 41" WEST, A
DISTANCE OF 47.48 FEET TO A 5/8-INCH STEEL REBAR ON THE SOUTHERLY LINE OF A
PORTION OF A 67.95 ACRE TRACT CONVEYED TO QHG OF INDIANA, INC. AND RECORDED AS
DOCUMENT NO. 95-0337718 IN THE OFFICE OF THE RECORDER, ALLEN COUNTY, INDIANA;
THENCE NORTH 67 DEGREES 40' 19" WEST, A DISTANCE OF 182.42 FEET ALONG SAID
SOUTHERLY LINE TO A 5/8-INCH STEEL REBAR ON THE WEST LINE OF SAID 67.95 ACRE
TRACT; THENCE NORTH 00 DEGREES 30' 00" EAST, A DISTANCE OF 293.09 FEET ALONG
SAID WEST LINE TO A 5/8-INCH STEEL REBAR; THENCE SOUTH 89 DEGREES 29' 11" EAST,
A DISTANCE OF 278.68 FEET (279.78 FEET, DEED) TO THE POINT OF BEGINNING. SAID
DESCRIBED TRACT CONTAINING 1.793 ACRES (78,086.638 SQUARE FEET), MORE OR LESS,
SUBJECT TO EASEMENTS OF RECORD.

 

ALSO EXCEPTING - PARCEL "V" (THAT RIGHT-OF-WAY DEDICATED FOR HIGHWAY PURPOSES
UNDER PROJECT NHI-69-4(103) FOR INTERSTATE NO. 69.)

 

A PART OF THE EAST HALF OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST, ALLEN
COUNTY, INDIANA, AND BEING ALL THAT PART OF THE OWNER'S LAND LYING WITHIN THE
RIGHT OF WAY LINES DEPICTED ON THE ATTACHED RIGHT OF WAY ROUTE SURVEY PLAT,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE EAST QUARTER SECTION CORNER OF SAID EAST HALF, THENCE SOUTH 0
DEG. 18 MIN. 00 SEC. EAST 83.310 METERS (273.33 FEET) TO THE CENTER LINE OF
U.S.R 24; THENCE ALONG THE CENTER LINE OF SAID U.S.R. 24 SOUTHWESTERLY 255.814
METERS (839.29 FEET) ALONG AN ARC TO

 

 

 

 

THE RIGHT AND HAVING A RADIUS OF 1940.418 METERS (6,366.20 FEET) AND SUBTENDED
BY A LONG CHORD HAVING A BEARING OF SOUTH 51 DEG. 51 MIN. 47 SEC. WEST AND A
LENGTH OF 255.629 METERS (838.68 FEET); THENCE NORTH 34 DEG. 21 MIN. 46 SEC.
WEST 21.336 METERS (70.00 FEET) TO THE NORTHWESTERN BOUNDARY OF SAID U.S.R 24;
THENCE ALONG SAID BOUNDARY SOUTHWESTERLY 48.101 METERS (157.81 FEET) ALONG AN
ARC TO THE RIGHT AND HAVING A RADIUS OF 1919.08 METERS (6,296.20 FEET) AND
SUBTENDED BY A LONG CHORD HAVING A BEARING OF SOUTH 56 DEG. 21 MIN. 29 SEC. WEST
AND A LENGTH OF 48.099 METERS (157.81 FEET); THENCE SOUTH 62 DEG. 35 MIN. 53
SEC. WEST 42.976 METERS (141.00 FEET) ALONG SAID BOUNDARY; THENCE SOUTH 54 DEG.
15 MIN. 54 SEC. WEST 9.592 METERS (31.47 FEET) ALONG SAID BOUNDARY; THENCE SOUTH
62 DEG. 57 MIN. 00 SEC. WEST 42.504 METERS (139.45 FEET) ALONG SAID BOUNDARY TO
THE POINT OF BEGINNING OF THIS DESCRIPTION, WHICH POINT OF BEGINNING IS
IDENTIFIED AS POINT NUMBER 2640 ON SAID PLAT; THENCE SOUTH 62 DEG. 57 MIN. 00
SEC. WEST 76.916 METERS (252.35 FEET) ALONG SAID BOUNDARY TO THE NORTHEASTERN
BOUNDARY OF THE INTERSECTION OF SAID U.S.R. 24 AND INTERSTATE 69; THENCE NORTH
71 DEG. 32 MIN. 30 SEC. WEST 46.543 METERS (152.70 FEET) ALONG THE BOUNDARY OF
THE INTERSECTION OF SAID U.S.R. 24 AND SAID INTERSTATE 69; THENCE NORTH 24 DEG.
15 MIN. 00 SEC. WEST 32.278 METERS (105.90 FEET) ALONG THE BOUNDARY OF SAID
INTERSECTION TO THE EASTERN BOUNDARY OF INTERSTATE 69; THENCE ALONG THE EASTERN
BOUNDARY OF SAID INTERSTATE 69 NORTHWESTERLY 196.569 METERS (644.91 FEET) ALONG
AN ARC TO THE RIGHT AND HAVING A RADIUS OF 486.772 METERS (1,597.02 FEET) AND
SUBTENDED BY A LONG CHORD HAVING A BEARING OF NORTH 12 DEG. 16 MIN. 02 SEC. WEST
AND A DISTANCE OF 195.236 METERS (640.54 FEET); THENCE NORTH 0 DEG. 41 MIN. 55
SEC. WEST 91.653 METERS (300.70 FEET) ALONG SAID BOUNDARY; THENCE NORTH 0 DEG.
15 MIN. 30 SEC. WEST 295.351 METERS (968.99 FEET) ALONG SAID BOUNDARY; THENCE
NORTH 0 DEG. 07 MIN. 57 SEC. EAST 82.783 METERS (271.40 FEET) ALONG SAID
BOUNDARY; THENCE NORTH 0 DEG. 17 MIN. 02 SEC. EAST 135.889 METERS (445.86 FEET)
ALONG SAID BOUNDARY TO A POINT IDENTIFIED AS POINT NUMBER 2620 ON SAID PLAT;
THENCE SOUTH 12 DEG. 16 MIN. 28 SEC. EAST 51.196 METERS (167.97 FEET) TO A POINT
IDENTIFIED AS POINT NUMBER 2460 ON SAID PLAT; THENCE SOUTH 0 DEG. 07 MIN. 57
SEC. WEST 160.00 METERS (524.93 FEET) TO A POINT IDENTIFIED AS POINT NUMBER 2450
ON SAID PLAT; THENCE SOUTH 0 DEG. 17 MIN. 35 SEC. EAST 116.123 METERS (380.98
FEET) TO A POINT IDENTIFIED AS POINT NUMBER 2440 ON SAID PLAT; THENCE SOUTH 5
DEG. 11 MIN. 22 SEC. EAST 218.583 METERS (717.14 FEET) TO A POINT IDENTIFIED AS
POINT NUMBER 2430 ON SAID PLAT; THENCE SOUTH 2 DEG. 16 MIN. 55 SEC. EAST 60.075
METERS (197.10 FEET) TO A POINT IDENTIFIED AS POINT NUMBER 3900 ON SAID PLAT;
THENCE SOUTH 7 DEG. 12 MIN. 19 SEC. EAST 156.585 METERS (513.73 FEET) TO A POINT
IDENTIFIED AS POINT NUMBER 3800 ON SAID PLAT; THENCE SOUTH 34 DEG. 09 MIN. 11
SEC. EAST 58.219 METERS (191.01 FEET) TO A POINT IDENTIFIED AS POINT NUMBER 3700
ON SAID PLAT; THENCE SOUTH 83 DEG. 09 MIN. 49 SEC. EAST 45.807 METERS (150.30
FEET) TO A POINT IDENTIFIED AS POINT NUMBER 3600 ON SAID PLAT; THENCE NORTH 79
DEG. 08 MIN. 22 SEC. EAST 38.590 METERS (126.61 FEET) TO THE POINT OF BEGINNING.
CONTAINING 1.846 HECTARES (4.562 ACRES) MORE OR LESS.]

 

ALSO, A PART OF THE EAST HALF OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST,
ALLEN COUNTY, INDIANA, AND BEING ALL THAT PART OF THE OWNER'S LAND LYING WITHIN
THE RIGHT OF WAY LINES DEPICTED ON THE ATTACHED

 

 

 

 

RIGHT OF WAY ROUTE SURVEY PLAT, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE EAST QUARTER SECTION CORNER OF SAID EAST HALF, THENCE SOUTH 0
DEG. 18 MIN. 00 SEC. EAST 83.310 METERS (273.33 FEET) TO THE CENTER LINE OF
U.S.R 24; THENCE ALONG THE CENTER LINE OF SAID U.S.R. 24 SOUTHWESTERLY 255.814
METERS (839.29 FEET) ALONG AN ARC TO THE RIGHT AND HAVING A RADIUS OF 1940.418
METERS (6,366.20 FEET) AND SUBTENDED BY A LONG CHORD HAVING A BEARING OF SOUTH
51 DEG. 51 MIN. 47 SEC. WEST AND A LENGTH OF 255.629 METERS (838.68 FEET);
THENCE NORTH 34 DEG. 21 MIN. 46 SEC. WEST 21.336 METERS (70.00 FEET) TO THE
NORTHWESTERN BOUNDARY OF SAID U.S.R 24 AND THE POINT OF BEGINNING OF THIS
DESCRIPTION, WHICH POINT OF BEGINNING IS IDENTIFIED AS POINT NUMBER 3000 ON SAID
PLAT; THENCE ALONG SAID BOUNDARY SOUTHWESTERLY 48.101 METERS (157.81 FEET) ALONG
AN ARC TO THE RIGHT AND HAVING A RADIUS OF 1919.082 METERS (6,296.20 FEET) AND
SUBTENDED BY A LONG CHORD HAVING A BEARING OF SOUTH 56 DEG. 21 MIN. 29 SEC. WEST
AND A LENGTH OF 48.099 METERS (157.81 FEET); THENCE SOUTH 62 DEG. 35 MIN. 53
SEC. WEST 42.976 METERS (141.00 FEET) ALONG SAID BOUNDARY TO A POINT IDENTIFIED
AS POINT NUMBER 2900 ON SAID PLAT; THENCE NORTH 52 DEG. 15 MIN. 18 SEC. EAST
19.832 METERS (65.07 FEET) TO A POINT IDENTIFIED AS POINT NUMBER 2400 ON SAID
PLAT; THENCE NORTH 55 DEG. 43 MIN. 18 SEC. EAST 39.436 METERS (129.38 FEET) TO A
POINT IDENTIFIED AS POINT NUMBER 2300 ON SAID PLAT; THENCE NORTH 68 DEGREES 01
MIN. 42 SEC. EAST 32.273 METERS (105.88 FEET) TO THE POINT OF BEGINNING.
CONTAINING 0.0363 HECTARES (0.090 ACRES), MORE OR LESS.

 

ALSO EXCEPTING - PARCEL "VI" (MONTECITO MEDICAL-JEFFERSON STREET, LLC)

 

A PART OF THE EAST HALF OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST, ABOITE
TOWNSHIP, ALLEN COUNTY, INDIANA, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11
EAST; THENCE NORTH 89 DEG. 36 MIN. 00 SEC. WEST ON THE NORTH LINE OF SAID
SECTION 23, A DISTANCE OF 655.00 FEET; THENCE SOUTH 00 DEG. 29 MIN. 53 SEC.
WEST, A DISTANCE OF 72.82 FEET TO THE PC OF A TANGENT CURVE TO THE RIGHT HAVING
A RADIUS OF 1650.00 FEET, A CHORD LENGTH OF 624.86 FEET AND BEARING SOUTH 11
DEG. 24 MIN. 47 SEC. WEST; THENCE ON SAID CURVE AN ARC LENGTH OF 628.66 FEET TO
THE PT OF SAID CURVE; THENCE SOUTH 22 DEG. 19 MIN. 41 SEC. WEST, A DISTANCE OF
414.65 FEET TO THE PC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 518.00
FEET, A CHORD LENGTH OF 202.56 FEET AND BEARING SOUTH 11 DEG. 03 MIN. 10 SEC.
WEST; THENCE ON SAID CURVE AN ARC LENGTH OF 203.88 FEET TO THE PT OF SAID CURVE;
THENCE SOUTH 00 DEG. 13 MIN. 21 SEC. EAST, A DISTANCE OF 89.04 FEET; THENCE
SOUTH 89 DEG. 46 MIN. 39 SEC. WEST, A DISTANCE OF 285.17 FEET; THENCE SOUTH 00
DEG. 13 MIN. 21 SEC. EAST, A DISTANCE OF 77.50 FEET TO THE POINT OF BEGINNING OF
THE TRACT HEREIN DESCRIBED; THENCE SOUTH 00 DEG. 13 MIN. 21 SEC. EAST, A
DISTANCE OF 58.33 FEET; THENCE NORTH 89 DEG. 46 MIN. 39 SEC. EAST, A DISTANCE OF
49.00 FEET; THENCE SOUTH 00 DEG. 13 MIN. 21 SEC. EAST, A DISTANCE OF 72.34 FEET;
THENCE SOUTH 89 DEG. 46 MIN. 39 SEC. WEST, A DISTANCE 49.00 FEET; THENCE SOUTH
00 DEG. 13 MIN. 21 SEC. EAST, A DISTANCE OF 58.33 FEET; THENCE SOUTH 89 DEG. 46
MIN. 39 SEC. WEST, A

 

 

 

 

DISTANCE OF 141.66 FEET; THENCE NORTH 00 DEG. 13 MIN. 21 SEC. WEST, A DISTANCE
OF 189.00 FEET; THENCE NORTH 89 DEG. 46 MIN. 39 SEC. EAST, A DISTANCE OF 141.66
FEET, TO THE POINT OF BEGINNING. CONTAINING 0.70 ACRES.

 

ALSO EXCEPTING - PARCEL "VII" (ENT REALTY CORP.)

 

PARCEL I:

 

PART OF THE SOUTHEAST QUARTER OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST,
ABOITE TOWNSHIP, ALLEN COUNTY, INDIANA AND MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

COMMENCING AT THE INTERSECTION OF THE NORTH LINE OF THE SOUTHEAST QUARTER OF
SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST, AND THE CENTERLINE OF SCOTTWOOD
COURT; THENCE SOUTH 23 DEG. 13 MIN. 30 SEC. WEST, A DISTANCE OF 275.59 FEET ON
SAID CENTERLINE OF SCOTTWOOD COURT; THENCE SOUTH 53 DEG. 46 MIN. 45 SEC. EAST, A
DISTANCE OF 20.00 FEET TO THE POINT OF BEGINNING FOR THE TRACT HEREIN DESCRIBED;
THENCE CONTINUING SOUTH 53 DEG. 46 MIN. 45 SEC. EAST, A DISTANCE OF 223.12 FEET;
THENCE SOUTH 21 DEG. 59 MIN. 14 SEC. EAST, A DISTANCE OF 67.55 FEET TO A POINT
ON THE NORTHERLY RIGHT-OF-WAY LINE OF JEFFERSON BOULEVARD, SAID RIGHT-OF-WAY
BEING A NON-TANGENT CURVE TO THE RIGHT WITH A RADIUS OF 6296.20 FEET, A CHORD
LENGTH OF 423.12 FEET AND BEARING SOUTH 54 DEG. 11 MIN. 33 SEC. WEST; THENCE ON
SAID CURVE AND SAID RIGHT-OF-WAY, AN ARC LENGTH OF 423.20 FEET; THENCE NORTH 37
DEG. 21 MIN. 54 SEC. WEST, A DISTANCE OF 210.90 FEET; THENCE NORTH 24 DEG. 35
MIN. 13 SEC. EAST, A DISTANCE OF 72.40 FEET; TO A POINT ON A NON-TANGENT CURVE
TO THE LEFT WITH A RADIUS OF 240.00 FEET, A CHORD LENGTH OF 253.97 FEET AND
BEARING NORTH 55 DEG. 10 MIN. 11 SEC. EAST; THENCE ON SAID CURVE AN ARC LENGTH
OF 267.62 FEET TO THE PT OF SAID CURVE; THENCE CONTINUING TANGENT TO SAID CURVE,
NORTH 23 DEG. 13 MIN. 30 SEC. EAST, A DISTANCE OF 69.12 FEET TO THE POINT OF
BEGINNING. CONTAINING 2.23 ACRES, MORE, OR LESS.

 

PARCEL II:

 

A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS BY VEHICULAR AND PEDESTRIAN
TRAFFIC OVER THE EXISTING ROADWAYS CONTAINED IN THE DECLARATION OF EASEMENTS AND
COVENANTS DATED MARCH 1, 1989 AND RECORDED MARCH 7, 1989 AS DOCUMENT NUMBER
89-8167, AND AMENDED DECLARATION OF EASEMENTS AND COVENANTS DATED MAY 1, 1989
AND RECORDED MAY 5, 1989 AS DOCUMENT NUMBER 89-16455; AND ASSIGNMENT OF RIGHTS
OF DECLARANT AMENDED DECLARATION OF EASEMENTS AND COVENANTS LUTHERAN MEDICAL
OFFICE PARK HORIZONTAL PROPERTY REGIME EXECUTED BY THE LUTHERAN HOSPITAL OF
INDIANA, INC. TO QHG OF INDIANA, INC. RECORDED AUGUST 1, 1995 AS DOCUMENT NUMBER
95-33730, AND FUTURE ASSIGNMENT FROM QHG OF INDIANA, INC. TO IOM HEALTH SYSTEM,
L.P., AN INDIANA LIMITED PARTNERSHIP, RECORDED NOVEMBER 9, 1995 AS DOCUMENT
NUMBER 95-52278, ASSIGNING THE RIGHTS, POWERS, BENEFITS, PRIVILEGES AND
INTERESTS OF THE DECLARANT UNDER AND PURSUANT TO THE AMENDED DECLARATION OF
EASEMENTS AND COVENANTS.

 

 

 

 

ALSO EXCEPTING - PARCEL "VIII" (CITADEL REALTY, LLC)

 

PARCEL I:

 

A PART OF THE EAST HALF OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST, ABOITE
TOWNSHIP, ALLEN COUNTY, INDIANA, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT A RAILROAD SPIKE MARKING THE INTERSECTION OF THE SOUTH LINE OF THE
NORTHEAST QUARTER OF SAID SECTION 23 WITH THE CENTERLINE OF SCOTTWOOD COURT,
ALSO BEING THE NORTHEAST CORNER OF THAT PARCEL DESCRIBED IN DOCUMENT #86-54424;
THENCE SOUTH 89 DEGREES 37 MINUTES 30 SECONDS WEST (BASIS OF BEARINGS) ALONG THE
SOUTH LINE OF SAID NORTHEAST QUARTER, A DISTANCE OF 664.05 FEET; THENCE NORTH 00
DEGREES 22 MINUTES 30 SECONDS WEST, A DISTANCE OF 30.98 FEET TO THE SOUTHEAST
CORNER OF MOB#2; THENCE SOUTH 89 DEGREES 37 MINUTES 30 SECONDS WEST, A DISTANCE
OF 28.04 FEET; TO THE POINT OF BEGINNINGS. THENCE SOUTH 00 DEGREES 22 MINUTES 30
SECONDS EAST, A DISTANCE OF 18.18 FEET; THENCE NORTH 89 DEGREES 37 MINUTES 30
SECONDS EAST, A DISTANCE OF 3.16 FEET; THENCE SOUTH 00 DEGREES 22 MINUTES 30
SECONDS EAST, A DISTANCE OF 186.21 FEET; THENCE SOUTH 89 DEGREES 42 MINUTES 53
SECONDS WEST, A DISTANCE OF 86.03 FEET; THENCE SOUTH 44 DEGREES 37 MINUTES 30
SECONDS WEST, A DISTANCE OF 6.84 FEET; THENCE SOUTH 89 DEGREES 37 MINUTES 30
SECONDS WEST, A DISTANCE OF 17.23 FEET; THENCE SOUTH 00 DEGREES 22 MINUTES 30
SECONDS EAST, A DISTANCE OF 10.67 FEET; THENCE SOUTH 89 DEGREES 37 MINUTES 30
SECONDS WEST, A DISTANCE OF 43.83 FEET; THENCE NORTH 00 DEGREES 22 MINUTES 30
SECONDS WEST, A DISTANCE OF 10.67 FEET; THENCE SOUTH 89 DEGREES 37 MINUTES 30
SECONDS WEST, A DISTANCE OF 17.23 FEET; THENCE NORTH 45 DEGREES 22 MINUTES 30
SECONDS WEST, A DISTANCE OF 49.30 FEET; THENCE NORTH 00 DEGREES 10 MINUTES 34
SECONDS WEST, A DISTANCE OF 27.54 FEET; THENCE SOUTH 89 DEGREES 59 MINUTES 12
SECONDS WEST, A DISTANCE OF 16.10 FEET; THENCE NORTH 00 DEGREES 22 MINUTES 30
SECONDS WEST, A DISTANCE OF 109.50 FEET; THENCE NORTH 89 DEGREES 37 MINUTES 30
SECONDS EAST, A DISTANCE OF 55.00 FEET; THENCE SOUTH 00 DEGREES 22 MINUTES 30
SECONDS EAST, A DISTANCE OF 10.00 FEET; THENCE NORTH 89 DEGREES 37 MINUTES 30
SECONDS EAST, A DISTANCE OF 21.21 FEET; THENCE NORTH 00 DEGREES 22 MINUTES 30
SECONDS WEST, A DISTANCE OF 3.00 FEET THENCE NORTH 89 DEGREES 37 MINUTES 30
SECONDS EAST, A DISTANCE OF 33.83 FEET; THENCE NORTH 00 DEGREES 22 MINUTES 30
SECONDS WEST, A DISTANCE OF 18.09 FEET THENCE NORTH 89 DEGREES 37 MINUTES 30
SECONDS EAST, A DISTANCE OF 20.70 FEET; THENCE NORTH 00 DEGREES 22 MINUTES 30
SECONDS WEST, A DISTANCE OF 26.00 FEET THENCE NORTH 89 DEGREES 37 MINUTES 30
SECONDS EAST, A DISTANCE OF 86.10 FEET; TO THE POINT OF BEGINNING. CONTAINING
39,313 SQUARE FEET (0.90 ACRES), MORE OR LESS.

 

PARCEL II:

 

A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS BY VEHICULAR AND PEDESTRIAN
TRAFFIC OVER THE EXISTING ROADWAYS CONTAINED IN THE DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS DATED MAY 1, 2006 AND RECORDED JULY 10, 2006 AS
DOCUMENT NUMBER 206041192.

 

 

 

 

ALSO EXCEPTING - PARCEL "IX" (ALLIED BUILDING COMPANIES, LLC) A PART OF THE EAST
HALF OF SECTION 23, TOWNSHIP 30 NORTH, RANGE 11 EAST, ABOITE TOWNSHIP, ALLEN
COUNTY, INDIANA, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT A 5/8" IRON PIN (REBAR) MARKING THE NORTHEAST CORNER OF SECTION
23, TOWNSHIP 30 NORTH, RANGE 11 EAST; THENCE NORTH 89 DEG. 36 MIN. 00 SEC. WEST
ON THE NORTH LINE OF SAID SECTION 23, A DISTANCE OF 655.00 FEET; THENCE SOUTH 00
DEG. 30 MIN. 00 SEC. WEST, A DISTANCE OF 72.82 FEET TO THE PC OF A TANGENT CURVE
TO THE RIGHT HAVING A RADIUS OF 1650.00 FEET, A CHORD LENGTH OF 624.86 FEET AND
BEARING SOUTH 11 DEG. 24 MIN. 47 SEC. WEST; THENCE ON SAID CURVE AN ARC LENGTH
OF 628.66 FEET TO THE PT OF SAID CURVE; THENCE SOUTH 22 DEG. 19 MIN. 41 SEC.
WEST, A DISTANCE OF 414.65 FEET TO THE PC OF A TANGENT CURVE TO THE LEFT HAVING
A RADIUS OF 518.00 FEET, A CHORD LENGTH OF 202.56 FEET AND BEARING SOUTH 11 DEG.
03 MIN. 10 SEC. WEST; THENCE ON SAID CURVE AN ARC LENGTH OF 203.88 FEET TO THE
PT OF SAID CURVE; THENCE SOUTH 00 DEG. 13 MIN. 21 SEC. EAST, A DISTANCE OF
427.31 FEET; THENCE SOUTH 89 DEG. 46 MIN. 39 SEC. WEST, A DISTANCE OF 20.98 FEET
TO THE POINT OF BEGINNING; THENCE SOUTH 00 DEG. 00 MIN. 00 SEC. WEST, A DISTANCE
OF 23.29 FEET; THENCE NORTH 90 DEG. 00 MIN. 00 SEC. EAST, A DISTANCE OF 27.38
FEET; THENCE SOUTH 00 DEG. 00 MIN. 00 SEC. WEST, A DISTANCE OF 63.00 FEET;
THENCE SOUTH 90 DEG. 00 MIN. 00 SEC. WEST, A DISTANCE OF 35.50 FEET; THENCE
SOUTH 00 DEG. 00 MIN. 00 SEC. WEST, A DISTANCE OF 23.29 FEET; THENCE SOUTH 90
DEG. 00 MIN. 00 SEC. WEST, A DISTANCE OF 292.33 FEET; THENCE NORTH 00 DEG. 00
MIN. 00 SEC. EAST, A DISTANCE OF 66.12 FEET; THENCE NORTH 90 DEG. 00 MIN. 00
SEC. EAST, A DISTANCE OF 87.67 FEET; THENCE NORTH 00 DEG. 00 MIN. 00 SEC. EAST,
A DISTANCE OF 44.67 FEET; THENCE NORTH 90 DEG. 00 MIN. 00 SEC. EAST, A DISTANCE
OF 9.33 FEET; THENCE NORTH 00 DEG. 00 MIN. 00 SEC. EAST, A DISTANCE OF 28.67
FEET; THENCE NORTH 90 DEG. 00 MIN. 00 SEC. EAST, A DISTANCE OF 34.00 FEET;
THENCE NORTH 00 DEG. 00 MIN. 00 SEC. EAST, A DISTANCE OF 14.12 FEET; THENCE
NORTH 90 DEG. 00 MIN. 00 SEC. EAST, A DISTANCE OF 42.33 FEET; THENCE NORTH 00
DEG. 00 MIN. 00 SEC. EAST, A DISTANCE OF 24.88 FEET; THENCE NORTH 90 DEG. 00
MIN. 00 SEC. EAST, A DISTANCE OF 48.00 FEET; THENCE SOUTH 00 DEG. 00 MIN. 00
SEC. WEST, A DISTANCE OF 24.88 FEET; THENCE NORTH 90 DEG. 00 MIN. 00 SEC. EAST,
A DISTANCE OF 11.00 FEET; THENCE SOUTH 00 DEG. 00 MIN. 00 SEC. WEST, A DISTANCE
OF 13.12 FEET; THENCE NORTH 90 DEG. 00 MIN. 00 SEC. EAST, A DISTANCE OF 37.67
FEET; THENCE SOUTH 00 DEG. 00 MIN. 00 SEC. WEST, A DISTANCE OF 30.87 FEET;
THENCE NORTH 90 DEG. 00 MIN. 00 SEC. EAST, A DISTANCE OF 30.46 FEET; TO THE
POINT OF BEGINNING. CONTAINING 0.884 ACRES (38493 SQ. FT.) MORE OR LESS.

 

Property Address:   7920 West Jefferson Blvd, , IN  

 

 

 





  

Spartanburg MOB

 

All those certain pieces, parcels or lots of land located in the City and County
of Spartanburg, State of South Carolina, near Spartanburg General Hospital,
lying on the northern side of E. Wood Street being bordered on the West by N.
Church Street, on the South of E. Wood Street, on the East by Floyd Street and
on the North by properties formerly of the Evins Estate.

 

Said property being also shown and designated as Lots 1-A, 1-B, 2-A, 2-B, 2-C,
3-A and 3-B on plat of survey made for The Citizens and Southern National Bank
by Gooch & Taylor Surveyors dated December 20, 1968 and recorded in Plat Book
59, Page 17, in the Office of the Register of Deed for Spartanburg County, South
Carolina and also being designated as all of the Lots 1-A, 1-B, 2-A, 2-B, 3-A
and 3-B on survey made for the Evins Estate recorded in Plat Book 6, Page 114
and 115, in the Office of the Register of Deed for Spartanburg County, South
Carolina.

 

 

 

 

NORTH FLORIDA MEDICAL PARK I

 

Leasehold Estate, as leasehold estate is defined in Paragraph 1.c of the
Leasehold Endorsement attached to this Policy.

 

Leasehold Estate created under that certain Ground Lease by and between HCA
Properties, Inc., and TMC Partners, Ltd., as disclosed by that Memorandum of
Ground Lease dated July 14, 1997 and recorded in Official Records Book 2033,
Page 106 as amended in Official Records Book 2228, Page 822; Official Records
Book 3489, Page 265; said Lease being assigned to TMC Partners, Ltd. to
Montecito Medical-Care Drive, LLC, by Assignment and Assumption of Ground Lease
recorded in Official Records Book 3489, Page 268, Public Records of Leon County,
Florida demising and letting the following described lands:

 

PARCEL I (LEASEHOLD):

 

Commencing at the Northeast corner of Section 21, Township 1 North, Range 1
East, Leon County, Florida; run South 89° 53’ 15” West along the North line of
the Northeast Quarter of said Section 21 a distance of 1354.06 feet; thence
departing said North line run South 00° 02’ 22” West a distance of 271.49 feet;
thence South 49° 01’ 39” West a distance of 330.36 feet; thence North 40° 58’
21” West, a distance of 1.10 feet to the Point of Beginning. From said Point of
Beginning run thence North 70° 57’ 47” West a distance of 177.50 feet; thence
North 19° 02’ 13” East a distance of 176.30 feet; thence South 70° 57’ 47” East
a distance of 177.50 feet; thence South 19° 02’ 13” West a distance of 176.30
feet to the Point of Beginning.

 

PARCEL II (PARKING EASEMENT):

 

Commencing at the Northeast corner of Section 21, Township 1 North, Range 1
East, Leon County, Florida; run thence South 89° 53’ 15” West along the North
line of the Northeast Quarter of said Section 21 a distance of 1354.06 feet;
thence departing said North line run South 00° 02’ 22” West a distance of 271.49
feet; thence South 49° 01’ 39” West a distance of 187.04 feet to the Point of
Beginning. From said Point of Beginning; run thence North 56° 23’ 30” West a
distance of 34.85 feet; thence North 05° 29’ 45” East a distance of 73.16 feet;
thence North 73° 00’ 35” West a distance of 135.74 feet; thence North 01° 19’01”
East a distance of 72.20 feet; thence North 28° 49’ 23” West a distance of 97.59
feet; thence South 60° 11’ 00” West a distance of 12.22 feet; thence South 10°
47’ 10” West a distance of 22.11 feet; thence South 58° 27’ 47” West a distance
of 286.49 feet; thence North 88° 32’ 21” West a distance of 42.42 feet; thence
South 00° 03’ 40” West a distance of 142.43 feet; thence South 04° 34’ 42” East
a distance of 112.36 feet; thence North 89° 50’ 17” East a distance of 117.63
feet; thence South 05° 01’ 34” West a distance of 27.62 feet; thence South 83°
20’ 23” East a distance of 160.68 feet; thence North 49° 01’ 39” East a distance
of 285.40 feet to the Point of Beginning.

 

However, the Parking Area Parcel shall not include the following described
parcel of land:

 

Commencing at the Northeast corner of Section 21, Township 1 North, Range 1
East, Leon County, Florida, run thence South 89° 53’ 15” West along the North
line of the Northeast Quarter of said Section 21 a distance of 1354.06 feet;
thence departing said North line run South 00° 02’ 22” West a distance of 271.49
feet; thence South 49° 01’ 39” West a distance of 334.91 feet; thence North 40°
58’ 21” West a distance of 9.08 feet to the Point of Beginning. From said Point
of Beginning run thence North 70° 57’ 51” West a distance of 96.00 feet; thence
North 19° 02’ 09” East a distance of 25.00 feet; thence North 70° 57’ 51” West a
distance of 20.00 feet; thence North 19° 02’ 09” East a distance of 45.00 feet;
thence North 70° 57’ 51” West a distance of 12.00 feet; thence North 19° 02’ 09”
East a distance of 37.00 feet; thence South 70° 57’ 51” East a distance of 12.00
feet; thence North 19° 02’ 09” East a distance of 45.00 feet; thence South 70°
57’ 51” East a distance of 20.00 feet; thence North 19° 02’ 09” East a distance
of 25.00 feet; thence South 70° 57’ 51” East a distance of 96.00 feet; thence
South 19° 02’ 09” West a distance of 177.00 feet to the Point of Beginning.

 

 

 

 

PARCEL III (ACCESS EASEMENT):

 

Commence at a concrete monument marking the Northeast corner of Section 21 (also
the Northwest corner of Section 22), Township 1 North, Range 1 East, Leon
County, Florida, and run thence South 89° 55’ 05” West along the Section line
1995.00 feet; run thence South 422.22 feet; run thence South 04° 40’ 50” East
112.38 feet; run thence East 118.09 feet; run thence South 05° 14’ 21” West
27.61 feet to the Point of Beginning. From said Point of Beginning continue
South 05° 14’ 21” West 72.39 feet to a point of curve to the right; run thence
along said curve with a radius of 30.00 feet, through a central angle of 43° 47’
07” for an arc distance of 22.93 feet; run thence South 49° 01’ 28” West 147.86
feet to a point of curve to the right; run thence along said curve with a radius
of 30.00 feet, through a central angle of 89° 17’ 32” for an arc distance of
46.75 feet to the Northeasterly boundary of a proposed 60.00 foot roadway; run
thence South 41° 41’ 00” East along said Northeasterly boundary a distance of
120.01 feet to a point on a curve concave to the Easterly; thence with a tangent
bearing of North 41° 41’ 00” West run Northwesterly and Northeasterly along said
curve with a radius of 30.00 feet, through a central angle of 90° 42’ 28” for an
arc distance of 47.49 feet; run thence North 49° 01’ 28” East 327.13 feet; run
thence North 83° 16’ 00” West 160.10 feet to the Point of Beginning.

 

PARCEL IV (WATER LINE EASEMENT):

 

That part of Parcel A lying 10 feet left and right of the following described
centerline:

 

Commencing at the Northeast corner of Section 21, Township 1 North, Range 1
East, Leon County, Florida, run thence South 89° 53’ 15” West along the North
line of the Northeast Quarter of said Section 21 a distance of 1354.6 feet;
thence departing said North line run South 00° 02’ 22” West a distance of 271.49
feet; thence South 49° 01’ 39” West a distance of 472.44 feet; thence North 83°
20’ 23” West a distance of 128.61 feet to the Point of Beginning of said
centerline. From said Point of Beginning run thence North 19° 02’ 09” East a
distance of 143.72 feet to Point “A”; thence continue North 19° 02’ 09” East a
distance of 242.50 feet; thence run North 58° 27’ 46” East a distance of 45.30
feet to the terminus of said centerline.

 

AND

 

That part of Parcel A lying 7.5 feet left and right of the following described
centerline;

 

Beginning at said Point “A” run thence South 70° 57’ 51” East a distance of
137.86 feet to the terminus of said centerline.

 

PARCEL V (TELECOMMUNICATIONS EASEMENT):

 

A parcel lying 5 feet left and right of the following described centerline:

 

Commencing at the Northeast corner of Section 21, Township 1 North, Range 1
East, Leon County, Florida, run thence South 89° 53’ 15” West along the North
line of the Northeast Quarter of said Section 21, a distance of 1354.06 feet;
thence departing said North line, run South 00° 02’ 22” West a distance of
271.49 feet; thence South 49° 01’ 39” West a distance of 437.95 feet to the
Point of Beginning of said centerline. From said Point of Beginning run thence
North 19° 02’ 09” East a distance of 93.74 feet to the terminus of said
centerline.

 

PARCEL VI (SEWER EASEMENT):

 

A parcel lying 7.5 feet left and right of the following described centerline:

 

Commencing at the Northeast corner of Section 21, Township 1 North, Range 1
East, Leon County, Florida, run thence South 89° 53’ 15” West along the North
line of the Northeast Quarter of said Section 21 a distance of 1354.06 feet;
thence departing said North line, run South 00° 02’ 22” West a distance of
271.49 feet; thence South 49° 01’ 39” West a distance of 472.44 feet; thence
North 83° 20’ 23” West a distance of 83.94 feet to the Point of Beginning of
said centerline. From said Point of Beginning run thence North 19° 02’ 09” East
a distance of 79.90 feet; thence run North 56° 16’ 25” East a distance of 65.05
feet; thence run North 19° 02’ 09” East a distance of 36.80 feet to the terminus
of said centerline.

 

 

 

 

PARCEL VII (ELECTRICAL EASEMENT):

 

A parcel lying 5 feet left and right of the following described centerline:

 

Commencing at the Northeast corner of Section 21, Township 1 North, Range 1
East, Leon County, Florida, run thence South 89° 53’ 15” West along the North
line of the Northeast Quarter of said Section 21, a distance of 1354.06 feet;
thence departing said North line, run South 00° 02’ 22” West a distance of
271.49 feet; thence South 49° 01’ 39” West a distance of 437.95 feet to the
Point of Beginning of said centerline. From said Point of Beginning run thence
North 19° 02’ 09” East a distance of 93.74 feet to the terminus of said
centerline.

 

 

 

 

DUPONT ROAD MOB

 

PARCEL I

 

The Leasehold estate created by that certain Ground Lease dated December 11,
2000, between St. Joseph Health System LLC, a Delaware limited liability
company, doing business as Dupont Hospital and GAK Partners, Ltd., a Florida
limited partnership, demising the following described land:

 

Part of the Northeast Quarter of Section 6, Township 31 North, Range 13 East of
the Second Principal Meridian in Allen County, Indiana more particularly
described as follows:

 

Commencing at a bronze plug on the North line of said Northeast Quarter at the
intersection of the centerline of Auburn Road with the centerline of Dupont
Road, said point by deed being 1619.0 feet East of the Northwest corner of
fractional section 6; thence South 00 degrees 34 minutes 00 seconds West
(assumed bearing), a distance of 85.47 feet along the centerline of said Auburn
Road; thence South 89 degrees 59 minutes 44 seconds East, a distance of 65.18
feet parallel with the North line of said Northeast Quarter and centerline of
said Dupont Road to the point of intersection of the East right-of-way of said
Auburn Road with the South right-of-way line of said Dupont Road; thence North
40 degrees 09 minutes 40 seconds East, a distance of 34.85 feet along the South
right-of-way line of Dupont Road; thence North 89 degrees 59 minutes 43 seconds
East, a distance of 325.04 feet continuing along said South right-of-way tine;
thence South 87 degrees 08 minutes 32 seconds East, a distance of 100.13 feet
continuing along said right-of-way line; thence North 89 degrees 59 minutes 43
seconds East, a distance of 545.94 feet continuing along said right-of-way line
to a point on the Easterly line of an existing Private Road; thence South 00
degrees 00 minutes 00 seconds East, a distance of 16.28 feet along the Easterly
line of said Private Road; thence around a curve to the right whose radius is
216.85 feet, an arc distance of 238.84 feet having a chord bearing South 31
degrees 33 minutes 13 seconds West, a distance of 226.95 feet continuing along
the Easterly line of said Private Road; thence around a curve to the right whose
radius is 216.85 feet, an arc distance of 36.50 feet, having a chord bearing
South 67 degrees 55 minutes 43 seconds West, a distance of 36.45 feet; thence
South 72 degrees 45 minutes 00 seconds West, a distance of 58.25 feet; thence
around a curve to the left whose radius is 190.50 feet, an arc distance of 92.26
feet, having a chord bearing South 58 degrees 52 minutes 30 seconds West, a
distance of 91.37 feet; thence South 45 degrees 00 minutes 00 seconds West, a
distance of 321.93 feet; thence around a curve to the left, whose radius is
226.00 feet, an arc distance of 135.91 feet, having a chord bearing South 27
degrees 45 minutes 19 seconds West, a distance of 133.87 feet; thence around a
curve to the left whose radius is 283.00 fee, an arc distance of 202.73 feet,
having a chord bearing South 09 degrees 58 minutes 41 seconds East, a distance
of 198.42 fee; thence South 30 degrees 30 minutes 00 seconds East, a distance of
72.80 feet; thence around a curve to the right whose radius is 567.50 feet, an
arc distance of 136.60 feet, having a chord hearing South 23 degrees 36 minutes
15 seconds East, a distance of 136.27 feet; thence North 44 degrees 59 minutes
43 seconds East, a distance of 102.74 feet; thence South 45 degrees 00 minutes
00 seconds East, a distance of 42.63 feet; thence North 45 degrees 00 minutes 00
seconds East, a distance of 92.48 feet; thence South 45 degrees 00 minutes 00
seconds East, a distance of 90.18 feet to the Point of Beginning of the herein
described tract; thence North 45 degrees 00 minutes 00 seconds East, a distance
of 164.50 feet; thence South 45 degrees 00 minutes 00 seconds East, a distance
of 263.00 feet; thence South 45 degrees 00 minutes 00 seconds West, a distance
of 144.25 feet; thence North 45 degrees 00 minutes 00 seconds West, a distance
of 5.80 feet; thence around a curve to the right, having a radius of 142.01
feet, through a central angle of 08 degrees 11 minutes 13 seconds an arc
distance of 20.29 feet a chord bearing of South 42 degrees 13 minutes 16 seconds
West, a distance of 20.27 feet; thence North 45 degrees 00 minutes 00 seconds
West, a distance of 258.18 feet to the Point of Beginning.

 

PARCEL II

 

Non-exclusive easement for the benefit of Parcel I as created by that certain
Declaration of Covenants, Restriction and Easements dated December 11,2000 and
recorded February 26,2001 with the office of the Recorder of Allen County,
Indiana, for ingress, egress and utilities over and across the land described as
follows:

 

Part of the Northeast Quarter of Section 6, Township 31 North, Range 13 East of
the Second Principal Meridian in Allen County, Indiana more particularly
described as follows:

 

 

 

 

Commencing at a bronze plug on the North line of said Northeast Quarter at the
intersection of the centerline of Auburn Road with the centerline of Dupont
Road, said point by deed being 1619.0 feet East of the Northwest corner of
fractional section 6; thence South 00 degrees 34 minutes 00 seconds West
(assumed bearing), a distance of 85.47 feet along the centerline of said Auburn
Road; thence South 89 degrees 59 minutes 44 seconds East, a distance of 65.18
feet parallel with the North line of said Northeast Quarter and centerline of
said Dupont Road to the point of intersection of the East right-of-way of said
Auburn Road with the South right-of-way line of said Dupont Road; thence North
40 degrees 09 minutes 40 seconds East, a distance of 34.85 feet along the South
right-of-way line of Dupont Road; thence North 89 degrees 59 minutes 43 seconds
East, a distance of 325.04 feet continuing along said South right-of-way line;
thence South 87 degrees 08 minutes 32 seconds East, a distance of 100.13 feet
continuing along said right-of-way line; thence North 89 degrees 59 minutes 43
seconds East, a distance of 545.94 feet continuing along said right-of-way line
to a point on the Easterly line of an existing Private Road; thence South 00
degrees 00 minutes 00 seconds East, a distance of 16.28 feet along the Easterly
line of said Private Road; thence around a curve to the right whose radius is
216.85 feet, an are distance of 238.84 feet having a chord bearing South 31
degrees 33 minutes 13 seconds West, a distance of 226.95 feet continuing along
the Easterly line of said Private Road; thence around a curve to the right whose
radius is 216.85 feet, an arc distance of 36.50 feet, having a chord bearing
South 67 degrees 55 minutes 43 seconds West, a distance of 36.45 feet; thence
South 72 degrees 45 minutes 00 seconds West, a distance of 58.25 feet; thence
around a curve to the left whose radius is 190.50 feet, an arc distance of 92.26
feet, having a chord bearing South 58 degrees 52 minutes 30 seconds West, a
distance of 91.37 feet; thence South 45 degrees 00 minutes 00 seconds West, a
distance of 321.93 feet; thence around a curve to the left, whose radius is
226.00 feet, an arc distance of 135.91 feet, having a chord bearing South 27
degrees 45 minutes 19 seconds West, a distance of 133.87 feet; thence around a
curve to the left whose radius is 283.00 feet, an are distance of 202.73 feet,
having a chord bearing South 09 degrees 58 minutes 41 seconds East, a distance
of 198.42 feet; thence South 30 degrees 30 minutes 00 seconds East, a distance
of 72.80 feet; thence around a curve to the right whose radius is 567.50 feet,
an arc distance of 136.60 feet, having a chord bearing South 23 degrees 36
minutes 15 seconds East, a distance of 136.27 feet to the POINT OF BEGINNING of
the herein described tract; thence North 44 degrees 59 minutes 43 seconds East,
a distance of 102.74 feet; thence South 45 degrees 00 minutes 00 seconds East, a
distance of 42,63 feet; thence North 45 degrees 00 minutes 00 seconds East, a
distance of 322.15 feet; thence South 45 degrees 00 minutes 00 seconds East, a
distance of 69.80 feet; thence North 89 degrees 58 minutes 20 seconds East, a
distance of 183.43 feet; thence North 45 degrees 00 minutes 00 seconds East, a
distance of 8.52 feet; thence South 45 degrees 00 minutes 00 seconds East, a
distance of 32.35 feet; thence around a curve to the left, having a radius of
150.00 feet, through a central angle of 15 degrees 28 minutes 26 seconds an arc
distance of 40.51 feet a chord bearing of South 44 degrees 00 minutes 46 seconds
East, a distance of 40.39 feet; thence South 45 degrees 00 minutes 00 seconds
West, a distance of 87.97 feet; thence North 90 degrees 00 minutes 00 seconds
West, a distance of 1.98 feet; thence around a curve to the right, having a
radius of 15.00 feet, through a central angle of 27 degrees 39 minutes 05
seconds an arc distance of 7.24 feet a chord bearing of North 76 degrees 10
minutes 28 seconds West, a distance of 7.17 feet; thence South 00 degrees 00
minutes 00 seconds East, a distance of 25.88 feet; thence around a curve to the
left, having a radius of 10.00 feet, through a central angle of 34 degrees 34
minutes 03 seconds an arc distance of 6.03 feet a chord bearing of South 62
degrees 17 minutes 02 seconds West, a distance of 5.94 feet; thence South 45
degrees 00 minutes 00 seconds West, a distance of 35.71 feet; thence around a
curve to the left, having a radius of 5.00 feet, through a central angle of 101
degrees 38 minutes 22 seconds an arc distance of 8.87 feet a chord bearing of
South 05 degrees 49 minutes 11 seconds East, a distance of 7.75 feet; thence
South 00 degrees 00 minutes 00 seconds West, a distance of 51.17 feet; thence
South 45 degrees 00 minutes 00 seconds East, a distance of 54.76 feet; thence
South 45 degrees 00 minutes 00 seconds West, a distance of 153.17 feet; thence
North 45 degrees 00 minutes 00 seconds West, a distance of 30.75 feet; thence
around a curve to the left, having a radius of 142.01 feet, through a central
angle of 17 degrees 34 minutes 19 seconds an arc distance of 43.55 feet a chord
bearing of South 37 degrees 31 minutes 43 seconds West, a distance of 43.38
feet; thence around a curve to the right, having a radius of 82.03 feet, through
a central angle of 63 degrees 01 minutes 55 seconds an arc distance of 90.24
feet a chord bearing of South 60 degrees 27 minutes 25 seconds West, a distance
of 85.75 feet; thence South 90 degrees 00 minutes 00 seconds West, a distance of
76.13 feet; thence around a curve to the right, having a radius of 17.00 feet,
through a central angle of 90 degrees 00 minutes 00 seconds an arc distance of
26.70 feet a chord bearing of North 45 degrees 00 minutes 00 seconds West, a
distance of 24.04 feet; thence South 90 degrees 00 minutes 00 seconds West, a
distance of 40.00 feet; thence around a curve to the right, having a radius of
17.00 feet, through a central angle of 90 degrees 00 minutes 00 seconds an arc
distance of 26.70 feet a chord bearing of South 45 degrees 00 minutes 00 seconds
West, a distance of 24.04 feet; thence South 90 degrees 00 minutes 00 seconds
West, a distance of 56.40 feet; thence around a curve to the right, having a
radius of 92.00 feet, through a central angle of 19 degrees 56 minutes 54
seconds an arc distance of 32.03 feet a chord bearing of North 80 degrees 01
minutes 33 seconds West, a distance of 31.87 feet; thence around a curve to the
left, having a radius of 108.00 feet, through a central angle of 19 degrees 56
minutes 54 seconds an arc distance of 37.60 feet a chord bearing of North 80
degrees 01 minutes 33 seconds West, a distance of 37.41 feet; thence North 90
degrees 00 minutes 00 seconds West, a distance of 28.36 feet; thence North 00
degrees 00 minutes 00 seconds West, a distance of 24.95 feet; thence around a
curve to the left, having a radius of 567.50 feet, through a central angle of 16
degrees 43 minutes 57 seconds an arc distance of 165.49 feet a chord bearing of
North 08 degrees 21 minutes 37 seconds West, a distance of 164,90 feet to the
Point of Beginning.

 

 

 

 

LESS AND EXCEPT THEREFROM:

 

The Leasehold estate treated by that certain Ground Lease dated December
11,2000, between St. Joseph Health System LLC, a Delaware limited liability
company, doing business as Dupont Hospital and GAK Partners, Ltd., a Florida
limited partnership, demising the following described land:

 

Part of the Northeast Quarter of Section 6, Township 31 North, Range 13 East of
the Second Principal Meridian in Allen County, Indiana more particularly
described as follows:

 

Commencing at a bronze plug on the North line of said Northeast Quarter at the
intersection of the centerline of Auburn Road with the centerline of Dupont
Road, said point by deed being 1619.0 feet East of the Northwest corner of
fractional section 6; thence South 00 degrees 34 minutes 00 seconds West
(assumed bearing), a distance of 85.47 feet along the centerline of said Auburn
Road; thence South 89 degrees 59 minutes 44 seconds East, a distance of 65.18
feet parallel with the North line of said Northeast Quarter and centerline of
said Dupont Road to the point of intersection of the East right-of-way of said
Auburn Road with the South right-of-way line of said Dupont Road; thence North
40 degrees 09 minutes 40 seconds East, a distance of 34.85 feet along the South
right-of-way line of Dupont Road; thence North 89 degrees 59 minutes 43 seconds
East, a distance of 325.04 feet continuing along said South right-of-way line;
thence South 87 degrees 08 minutes 32 seconds East, a distance of 100.13 feet
continuing along said right-of-way line; thence North 89 degrees 59 minutes 43
seconds East, a distance of 545.94 feet continuing along said right-of-way line
to a point on the Easterly line of an existing Private Road; thence South 00
degrees 00 minutes 00 seconds East, a distance of 16.28 feet along the Easterly
line of said Private Road; thence around a curve to the right whose radius is
216.85 feet, an arc distance of 238.84 feet having a chord bearing South 31
degrees 33 minutes 13 seconds West, a distance of 226.95 feet continuing along
the Easterly line of said Private Road; thence around a curve to the right whose
radius is 216.85 feet, an arc distance of 36.50 feet, having a chord bearing
South 67 degrees 55 minutes 43 seconds West, a distance of 36.45 feet; thence
South 72 degrees 45 minutes 00 seconds West, a distance of 58,25 feet; thence
around a curve to the left whose radius is 190.50 feet, an are distance of 92.26
feet, having a chord bearing South 58 degrees 52 minutes 30 seconds West, a
distance of 91.37 feet; thence South 45 degrees 00 minutes 00 seconds West, a
distance of 321,93 feet; thence around a curve to the left, whose radius is
226.00 feet, an arc distance of 135.91 feet, having a chord bearing South 27
degrees 45 minutes 19 seconds West, a distance of 133.87 feet; thence around a
curve to the left whose radius is 283.00 feet, an arc distance of 202,73 feet,
having a chord bearing South 09 degrees 58 minutes 41 seconds East, a distance
of 198.42 feet; thence South 30 degrees 30 minutes 00 seconds East, a distance
of 72.80 feet; thence around a curve to the right whose radius is 567.50 feet,
an arc distance of 136.60 feet, having a chord bearing South 23 degrees 36
minutes 15 seconds East, a distance of 136.27 feet; thence North 44 degrees 59
minutes 43 seconds East, a distance of 102.74 feet; thence South 45 degrees 00
minutes 00 seconds East, a distance of 42.63 feet; thence North 45 degrees 00
minutes 00 seconds East, a distance of 92.48 feet, thence South 45 degrees 00
minutes 00 seconds East, a distance of 90.18 feet to the Point of Beginning of
the herein described tract; thence North 45 degrees 00 minutes 00 seconds East,
a distance of 164.50 feet; thence South 45 degrees 00 minutes 00 seconds East, a
distance of 263.00 feet; thence South 45 degrees 00 minutes 00 seconds West, a
distance of 144,25 feet; thence North 45 degrees 00 minutes 00 seconds West, a
distance of 5.80 feet; thence around a curve to the right, having a radius of
142.01 feet, through a central angle of 08 degrees 11 minutes 13 seconds an arc
distance of 20.29 feet a chord bearing of South 42 degrees 13 minutes 16 seconds
West, a distance of 20.27 feet; thence North 45 degrees 00 minutes 00 seconds
West, a distance of 258.18 feet to the Point of Beginning,

 

PARCEL III:

 

Those non-exclusive beneficial easements as set out in a Declaration of
Covenants, Restrictions and Easements dated February 21, 2000 and recorded
February 26, 2001 as Instrument Number 201011500; First Amendment dated January
5, 2005 and recorded May 5, 2005 as Instrument Number 205027504 and re-recorded
June 3, 2005 as Instrument Number 205033729 in the Office of the Recorder of
Allen Country, Indiana.

 

 

 

 

Exhibit B-2

 

Fee Simple Properties

 

CROZER-KEYSTONE PORTFOLIO

(MOB I & HEALTHPLEX)

 

Crozer-Keystone Medical Office Building I & Healthplex:

 

First Described:

 

All that certain lot or piece of ground situate in the Township of Springfield,
County of Delaware and Commonwealth of Pennsylvania, being Lot No. 2 on the Plan
of Lots for Golf View Estates, located on the West side of Sproul Road, and
being more fully bounded and described as follows:

 

Beginning at a point on the Western right of way line of Sproul Road, a corner
of Lot No. 1, said point being the Southernmost corner of the herein described
tract of land; thence extending along the Western right of way line of Sproul
Road on a line bearing North 13° 25’ 19” East a distance of 340.0 feet to the
point of intersection of the Western right of way line of Sproul Road with the
Southwestern right of way line of the entrance road to Golf View Estates; thence
extending along the Southwestern right of way line on the aforementioned
entrance road the following three courses and distances: (1) North 42° 44’ 08”
West a distance of 290.183 feet to a point; (2) North 23° 54’ 41” West a
distance of 269.205 feet to a point of curve; and (3) along said curve
deflecting to the left having a radius of 294.00 feet, a distance along the arc
of 461.81 feet to a point, a corner of Lot No. 1; thence extending along Lot No.
1 the following four courses and distances: (1) South 23° 54’ 41” East a
distance of 460.080 feet to a point; (2) South 42° 44’ 08” East a distance of
320.820 feet to a point; (3) South 16° 34’ 48” East a distance of 261.705 feet
to a point; and (4) South 76° 34’ 41” East a distance of 140.00 feet to the
place of beginning.

 

The above First Described premises are also described according to survey
prepared by Thomas Bryan Ludgate, Registered Surveyor, dated November 30, 2010,
last revised on December 2, 2010, Drawing No. D-8403510, as follows:

 

All that certain lot or piece of ground situate in the Township of Springfield,
County of Delaware and Commonwealth of Pennsylvania, being Lot No. 2 on the Plan
of Lots for Golf View Estates, located on the West side of Sproul Road, and
being more fully bounded and described as follows:

 

 

 

 

Beginning at a point on the Western right of way line of Sproul Road, a corner
of Golf View Estates, said point being the Southernmost corner of the herein
described tract of land; thence extending along the Western right of way line of
Sproul Road on a line bearing North 07° 11’ 36” East a distance of 340.00 feet
to the point of intersection of the Western right of way line of Sproul Road
with the Southwestern right of way line of the entrance road to Golf View
Estates (Country Club Drive); thence extending along the Southwestern right of
way line on the aforementioned entrance road the following three courses and
distances: (1) North 48° 57’ 51” West a distance of 290.18 feet to a point; (2)
North 30° 08’ 24” West a distance of 269.21 feet to a point of curve; and (3)
along said curve deflecting to the left having a radius of 294.00 feet, a delta
angle of 90° 00’ 01”, and a distance along the arc of 461.81 feet to a point, a
corner of Golf View Estates; thence extending along Golf View Estates the
following four courses and distances: (1) South 30° 08’ 24” East a distance of
460.08 feet to a monument; (2) South 48° 57’ 51” East a distance of 320.82 feet
to a monument; (3) South 22° 48’ 31” East a distance of 261.71 feet to a point;
and (4) South 82° 48’ 24” East a distance of 140.00 feet to the place of
beginning.

 

Together with a non-exclusive easement for the purpose of ingress and egress on,
in, over, through and across Country Club Drive, as set forth in Section 2.03
(d) of Declaration of Covenants, Conditions and Restrictions for Golf View
Estates dated April 5, 1989 and recorded in Record Book 666, page 265; as
modified by Cross-Easement Agreement dated January 19, 1995 and recorded in
Record Book 1336, page 759; and as further modified by Declaration of Easement
dated August 25, 1995 and recorded in Record Book 1394, page 313.

 

First Described being designated as Tax Folio No. 42-00-06625-02.

 

Title is vested in LMOF II Springfield Limited Partnership by deed from
Springfield PA Associates II, L.P., dated November 13, 2010, effective November
15, 2010 and recorded on November 16, 2010 in Deed Book 4856, page 1472.

 

 

 

 

ST. PETER’S REHAB CENTER

 

ALL THAT CERTAIN TRACT, PIECE OR PARCEL OF LAND situated on the southeast line
of a roadway known as Mercy Care Lane in the Town of Guilderland, Albany County,
New York, lying generally southwesterly of the southwesterly right of way line
of Western Avenue (Route 20), being more particularly bounded and described as
follows:

 

BEGINNING at a point in the northwest comer of lot A-3 on a map entitled
“Subdivision Plan Portion of Lands of Columbia-Western Group”, dated October,
1989 and filed in the Albany County Clerk’s Office on April 19, 1990 in Drawer
172, Map 9111, said point of beginning lying distant south 44° 00’ 00” west,
545.36 feet along the southwest line of Mercy Care Lane from its intersection
with the southwest line of Western Avenue and runs thence from said point of
beginning along the southwest line of said lot A-3 the following 3 courses:

 

South 46° 00’ 00” East, 90.13 feet to a point;

 

Thence North 85° 20’ 00” East, 145.16 feet to a point;

 

Thence, South 46° 00’ 00” East, 195.00 feet to a point on the division line
between the lands of Columbia-Western Group on the northwest and the lands now
or formerly of Joseph Lucarelli and Salvatore R. Beltrone on the Southeast;

 

Thence along said division line, South 44° 00’ 00” West, 510.72 feet to a point;
thence along the division line between the said lands of Columbia-Western Group
on the Northeast and the lands now or formerly of Edward P. Swyer on the
Southwest, North 46° 00’ 00” West, 381.00 feet to a point; thence along the
prolongation of the southwest line of Mercy Care Lane North 44° 00’ 00” East,
401.72 feet to the point and place of beginning.

 

TOGETHER with a non-exclusive easement for ingress, egress and other utility
purposes over Mercy Care Lane 60 feet wide by 787.08 feet in length along the
northwest property line of the above described premises, and extending to
Western Avenue, until the same is conveyed to the Town of Guilderland.

 

 

 

 

BAY MEDICAL PLAZA

(Panama City Portfolio)

 

PARCEL 1:

A PARCEL OF LAND KNOWN AS LOTS 21 AND 28 OF THE ST. ANDREWS BAY DEVELOPMENT
COMPANY’S SUBDIVISION OF SECTION 28, TOWNSHIP 3 SOUTH, RANGE 14 WEST, AS SHOWN
IN THE RECORDS OF BAY COUNTY, FLORIDA, PLAT BOOK 6, PAGE 18, BEING FURTHER
DESCRIBED AS BEING BORDERED ON THE NORTH BY BALDWIN ROAD, ON THE EAST BY FLORIDA
HIGHWAY NO. 77, ON THE SOUTH BY LOT NO. 37 AND ON THE WEST BY LOTS 22 AND 27,
AND BEING FURTHER DESCRIBED AS: A POINT OF BEGINNING WHERE THE SOUTH R/W LINE OF
BALDWIN ROAD (A 100 FOOT R/W AS NOW ESTABLISHED) INTERSECTS THE WEST R/W LINE OF
FLORIDA HIGHWAY NO. 77 (A 170 FOOT R/W AS NOW ESTABLISHED); THENCE ALONG THE
SOUTH R/W LINE OF BALDWIN ROAD S88°23’30”W A DISTANCE OF 88.96 FEET TO THE P.C.
OF A CURVE; THENCE CONTINUING ALONG SAID R/W LINE A CURVE TO THE RIGHT HAVING A
RADIUS OF 3056.1 FEET AND A TANGENT OF 500.0 FEET, WITH A PROPERTY CHORD OF
N87o17’50”W A CHORD DISTANCE OF 513.52 FEET; THENCE S1°44’58”E A DISTANCE OF
648.6 FEET; THENCE N88°23’31”E A DISTANCE OF 599.43 FEET TO THE WEST R/W LINE OF
HIGHWAY NO. 77; THENCE ALONG SAID R/W LINE N1o36’30”W A DISTANCE OF 610.0 FEET
TO THE POINT OF BEGINNING, SAID LAND LYING IN AND BEING A PART OF THE NORTHEAST
QUARTER OF THE NORTHWEST QUARTER, SECTION 28, TOWNSHIP 3 SOUTH, RANGE 14 WEST,
BAY COUNTY, FLORIDA.

 

LESS AND EXCEPT:

BEGINNING BEING WHERE THE SOUTH R.O.W LINE OF BALDWIN ROAD INTERSECTS WITH WEST
R.O.W. LINE OF FLORIDA HIGHWAY NUMBER 77; THENCE ALONG THE R.O.W. OF BALDWIN
ROAD SOUTH 88°23’30’’ WEST A DISTANCE OF 88.96 FEET TO THE P.C. OF A CURVE;
THENCE A CURVE TO THE RIGHT, ALONG THE R.O.W. LINE OF BALDWIN ROAD, HAVING A
RADIUS OF 3056.1 FEET AND A TANGENT OF 500.0 FEET; A DISTANCE OF 61.04 FEET;
THENCE SOUTH 1°36’3Q” EAST A DISTANCE OF 150.0 FEET; THENCE NORTH 88o23’30’’
EAST A DISTANCE OF 150.0 FEET; THENCE NORTH 01°36’30” WEST A DISTANCE OF 150.00
FEET TO THE POINT OF BEGINNING.

 

 

 

 

BUCKEYE MEDICAL CENTER

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF MARICOPA, STATE
OF ARIZONA, AND IS DESCRIBED AS FOLLOWS:

 

Parcel No. 1:

 

Lot 4, Watson Marketplace - Phase 2, according to Book 1053 of Maps, Page 25,
Records of Maricopa County, Arizona.

 

Parcel No. 2:

 

Non-exclusive easements for vehicular and pedestrian ingress and egress,
utilities and temporary construction as set forth in Access, Utility, Temporary
Construction and Maintenance Agreement recorded January 15, 2008 in Recording
No. 2008-38708, Records of Maricopa County, Arizona.

 

Parcel No. 3:

 

Non-exclusive easements for pedestrian and vehicular ingress and egress,
utilities and storm drainage as set forth in Declaration of Commercial
Covenants, Conditions, Restrictions and Easement recorded April 30, 2009 in
Recording No. 2009-38708, Records of County, Arizona.

 

 

 

 

VIRGINIA UROLOGY CENTER

 

Parcel 1:

 

All that certain piece or parcel of land containing 5.449 acres, more or less,
lying and being in the City of Richmond, Virginia, being shown and designated as
Lot 2 Stony Point on that certain Corrected Plat of Stony Point, Section F,
Being a Resubdivision of Parcel F Stony Point Section C, dated October 1, 2002,
prepared by Timmons entitled “CORRECTED PLAT OF STONY POINT SECTION ‘F’ BEING A
RESUBDIVISION OF PARCEL ‘F’ STONY POINT, SECTION C, CITY OF RICHMOND, VIRGINIA”,
which plat is recorded in the Clerk’s Office of the Circuit Court of the City of
Richmond, Virginia, in Plat Book 2 pages 82 and 83, and being more particularly
described as follows:

 

BEGINNING AT A POINT MARKED P.O.C., BEING THE INTERSECTION OF THE EAST LINE OF
STONY POINT PARKWAY AND THE SOUTH LINE OF CHIPPENHAM PARKWAY- STATE ROUTE 150;
THENCE ALONG THE SAID SOUTH LINE OF CHIPPENHAM PARKWAY-STATE ROUTE 150 THE
FOLLOWING FIVE COURSES: S 64 DEG. 08’02’ E, 24.94’ TO A POINT; THENCE N 30 deg.
05’52” E. 83.68’ TO A POINT; THENCE N 70 DEG. 26’16” E, 191.73’ TO A POINT;
THENCE S 83 DEG. 07’34” E, 250.58’ TO A POINT; THENCE S 68 DEG. 51’50” E,
124.14’ TO THE TRUE POINT AND PLACE OF BEGINNING, MARKED P.O.B.; THENCE
CONTINUING ALONG THE SAID SOUTH LINE OF CHIPPENHAM PARKWAY- STATE ROUTE 150 THE
FOLLOWING FOUR COURSES, S 68 DEG. 51’ 50” E, 208.67’ TO A POINT; THENCE S 42
DEG. 56’05” E, 232.02’ TO A POINT; THENCE S 50 DEG. 31’05” E, 201.00’ TO A
POINT; THENCE S 62 DEG. 38’ 08” E, 78.44’ TO A POINT; THENCE LEAVING THE SAID
SOUTH LINE OF CHIPPENHAM PARKWAY- STATE ROUTE 150 S 32 DEG. 50’23” W, 349.04’ TO
A POINT; THENCE N 57 DEG. 09’37” W, 332.26’ TO A POINT; THENCE ALONG A CURVE TO
THE LEFT HAVING A RADIUS OF 215.00’, A LENGTH OF 167.41 ‘, A CHORD BEARING OF N
79 DEG. 28’01” W AND A CHORD OF 163.21’ TO A POINT; THENCE ALONG A CURVE TO THE
RIGHT HAVING A RADIUS OF 100.00’, A LENGTH OF 55.65’, A CHORD BEARING OF N
(erroneously recited as S in deed recorded as Instrument No. 06-12105, page 575
(the “Deed”)) 85 DEG. 49’53” W AND A CHORD OF 54.93’ TO A POINT; THENCE N 69 DEG
53’21” W (erroneously recited as E in the Deed) 8.24’ TO A POINT; THENCE N 32
DEG. 50’23” E (erroneously recited as W in the Deed), 162.41’ TO A POINT; THENCE
N 04 DEG. 14’32” E (erroneously recited as W in the Deed), 349.91’ TO THE TRUE
POINT AND PLACE OF BEGINNING.

 

 

 

 

Exhibit B-3

 

Condo Properties

 

Crozer-Keystone Medical Office Building II:

 

Second Described:

 

All those certain Units designated as Unit B and Unit C, being Springfield
Healthplex, a Condominium, situate in Springfield Township, Delaware County,
Commonwealth of Pennsylvania, which has been submitted to the provisions of the
Pennsylvania Uniform Condominium Act 68, Pa. C.S. §3101 et seq., as designated
in the Declaration of Condominium for Springfield Healthplex, a Condominium, and
the Plats and Plans attached thereto and incorporated therein as Exhibit C,
recorded on October 5, 2009 in the Office of the Recorder of Deeds in and for
Delaware County, Pennsylvania, in Book 4637, page 2245.

 

Together with all right, title and interest, being an undivided interest of, in,
and to the Common Elements of 8% and 59%, respectively, as set forth in the
aforesaid Declaration.

 

The above described Condominium Unit B, Condominium Unit C and the Common
Elements are located within Springfield Healthplex, a Condominium, said
condominium being located on the premises described according to survey prepared
by Thomas Bryan Ludgate, Registered Surveyor, dated November 30, 2010, last
revised on December 2, 2010, Drawing No. D-8403510, as follows:

 

All that certain lot or piece of ground situate in the Township of Springfield,
County of Delaware and Commonwealth of Pennsylvania, located on the West side of
Sproul Road, and being more fully bounded and described as follows:

 

Beginning at a point on the Western right of way line of Sproul Road and
Northern right of way line of Country Club Drive (a private road) and the
Southeastern corner of the Springfield Healthplex; thence extending on the
Northern right of way line of Country Club Drive the four following courses and
distances: (1) North 60° 31’ 54” West a distance of 28.60 feet to a point of
curve; (2) along said curve deflecting to the right having a radius of 733.36
feet, a delta angle of 30° 23’ 30”, and a distance along the arc of 389.00 feet
to a point of reverse curvature; (3) along said curve having a radius of 380.00
feet, a delta angle of 80° 39’ 32”, and a distance along the arc of 534.95 feet
to a point of compound curvature; (4) along said curve having a radius of 309.74
feet, a delta angle of 14° 40’ 41”, and a distance along the arc of 79.35 feet
to a point, a corner of Lot No. of Golf View Estates; thence extending along Lot
No. 1 North 32° 01’ 54” West a distance of 454.31 feet to a point on the
Southeastern side of property now or late of Springfield Golf course; thence
along Springfield Golf course North 51° 56’ 22” East a distance of 332.46 feet
to a point, a corner of property of St. Kevins R.C. Church; thence along
property of St. Kevins R.C. Church South 61° 46’ 34” East a distance of 995.46
feet to a point on the Western right of way line of Sproul Road; thence along
the Western right of way line of Sproul Road the following two courses and
distances: (1) along a curve curving to the right having a radius of 2829.48
feet, a delta angle of 02° 23’ 31”, and a distance along the arc of 118.12 feet;
(2) South 07° 22’ 39” West a distance of 416.79 feet to the place of beginning.

 

 

 

 

Together with a non-exclusive easement for the purpose of ingress and egress on,
in, over, through and across Country Club Drive, as set forth in Section 2.03
(e) of Declaration of Covenants, Conditions and Restrictions for Golf View
Estates dated April 5, 1989 and recorded in Record Book 666, page 265; as
modified by Cross-Easement Agreement dated January 19, 1995 and recorded in
Record Book 1336, page 759; and as further modified by Declaration of Easement
dated August 25, 1995 and recorded in Record Book 1394, page 313.

 

Being Units B and C of Springfield Healthplex, a Condominium.

 

Second Described, Unit B being designated as Tax Folio No. 42-00-06624-50 and
Second Described, Unit C being designated as Tax Folio No. 42-00-06624-60.

 

Title is vested in LMOF II Springfield Limited Partnership by deed from
Springfield PA Associates I, L.P., dated November 13, 2010, effective November
15, 2010 and recorded on November 16, 2010 in Deed Book 4856, page 1477.

 

 

 

 





 

EXHIBIT C

 

Form of Assignment and Assumption of Ground Lease

 

This document prepared by:
(and return to :)

 

               

 

______________________________, a ________________ limited liability company
("Assignor"), in consideration of the sum of Ten and No/100 Dollars ($10.00) in
hand paid and other good and valuable consideration, the receipt of which is
hereby acknowledged, hereby assigns, transfers, sets over and conveys to
______________________________, a ________________ limited liability company
("Assignee"), all of Assignor's right, title and interest in and to (a) that
certain Ground Lease, dated as of _____________________, by and between
____________________, a ________________ limited liability company, as landlord,
and Assignor, as tenant (as amended, supplemented and/or modified from time to
time, the “Ground Lease”), a memorandum of which was recorded on [_____________
___, ______] as document [______________________________] in the
[______________________________] of [___________________], covering that certain
real property located at _____________________________, being more particularly
described on Exhibit A attached hereto and incorporated herein (the “Land”),
together with all of Assignor's right, title and interest in and to all
buildings, facilities and other improvements located thereon (collectively, the
“Improvements”); (b) the leasehold estate as set forth in the Ground Lease; (c)
any unpaid award for (i) any taking or condemnation of the Land, the
Improvements or any portion thereof, or (ii) any damage to the Land or the
Improvements by reason of a change of grade of any street or highway; and (d)
all easements, licenses, rights and appurtenances relating to any of the
foregoing.

 

Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of any claims by the lessor under the Ground Lease based on the failure
of Assignor to have fulfilled, performed and discharged all of the various
commitments, obligations and liabilities of the lessee under and by virtue of
the Ground Lease prior to the date of this Assignment. Subject to the
limitations set forth below, Assignee does hereby agree to defend, indemnify and
hold harmless Assignor from any liability, damages (excluding speculative
damages, consequential damages and lost profits), causes of action, expenses and
reasonable attorneys' fees incurred by Assignor by reason of any claims by the
lessor under the Ground Lease based on the failure of Assignee to have
fulfilled, performed and discharged all of the various commitments, obligations
and liabilities of the lessee under and by virtue of the Ground Lease on and
after the date of this Assignment.

 

 

 

 

By executing this assignment, Assignee hereby accepts the assignment of and
assumes and agrees to perform the lessee’s obligations set forth in the Ground
Lease from and after the date hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2013, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.

 

  ASSIGNOR:           ,   a ____________ limited liability company         By:  
    Name:       Title:             ASSIGNEE:           ,   a _____________
limited liability company           By:       Name:       Title:  

 

 

 

 

[INSERT ASSIGNOR’S ACKNOWLEDGMENT]

 

[INSERT ASSIGNEE’S ACKNOWLEDGMENT]

 

 

 

 

EXHIBIT A

 

LAND

 

 

 

 

EXHIBIT D

 

Form of Assignment and Assumption of
Leases, Guaranties and Security Deposit

 

______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
and Assignee hereby assumes from Assignor, all of Assignor's right, title and
interest in and to those leases described in Exhibit A attached hereto and made
a part hereof (as amended from time to time, the “Leases”), including any and
all security deposits under the Leases, together with all of Assignor’s right,
title and interest in and to those lease guaranties described in Exhibit B
attached hereto and made a part hereof (as amended from time to time).

 

Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of any claims by the tenants under the Leases based on the failure of
Assignor to have fulfilled, performed and discharged all of the various
commitments, obligations and liabilities of the lessor, or landlord under and by
virtue of the Leases prior to the date of this Assignment. Subject to the
limitations set forth below, Assignee does hereby agree to defend, indemnify and
hold harmless Assignor from any liability, damages (excluding speculative
damages, consequential damages and lost profits), causes of action, expenses and
reasonable attorneys' fees incurred by Assignor by reason of any claims by the
tenants under the Leases based on the failure of Assignee to have fulfilled,
performed and discharged all of the various commitments, obligations and
liabilities of the Landlord under and by virtue of the Leases on and after the
date of this Assignment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2013, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.

 

  ASSIGNOR:               By:       Name:       Title:             ASSIGNEE:    
          By:       Name:       Title:  

  

 

 



 

Exhibit A

 

Leases

 

 

 

 

Exhibit B

 

Guaranties

 

 

 

  

EXHIBIT E

 

FORM OF BILL OF SALE

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Sellers”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Sellers’ right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.

 

Sellers has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, Sellers has caused this instrument to be executed and
delivered as of this ___ day of _______, 2013.

 

  SELLERS:               By:           Name:           Title:  

 

 

 

 

SCHEDULE A

 

TO BILL OF SALE

 

[Add legal description of Real Property]

 

 

 

 

 

EXHIBIT F

 

Form of Assignment and Assumption of Contracts,

Permits, Licenses and Warranties

 

THIS ASSIGNMENT AND ASSUMPTION, made as of the ___ day of ________, 2013, by and
between _________________, a __________________________ (“Assignor”), and
_____________________________, ____________________________________(“Assignee”).

 

WITNESSETH:

 

WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, 2013, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ________________________ (the
“Property”); and

 

WHEREAS, Assignor desires to assign to Assignee, and Assignee desires to assume,
as of the date hereof all of Assignor’s right, title and interest in contracts,
permits, licenses and warranties held by Assignor in connection with the
Property, including without limitation any and all guaranties of leases relating
to the Property (collectively, the “Contracts”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts; and Assignee hereby assumes
such right, title and interest. Assignor agrees without additional consideration
to execute and deliver to Assignee any and all additional forms of assignment
and other instruments and documents that may be reasonably necessary or
desirable to transfer or evidence the transfer to Assignee of any of Assignor's
right, title and interest to any of the Contracts.

 

This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.

 

  ASSIGNOR:       a  

 



  By:     Name:     Title:  



  

  ASSIGNEE:               By:     Name:     Title:  

 

 

 

  

EXHIBIT G

 

FORM OF TENANT ESTOPPEL CERTIFICATE

 

THIS ESTOPPEL CERTIFICATE (this “Certificate”) is made as of the date set forth
on the signature page below by _________________________, a
_________________________ (“Tenant”), to and for the benefit of
________________________ (“_______”), ____________________________ (“Approved
Assignee”; ______________ and Approved Assignee are hereinafter referred to,
individually and collectively, as “Buyer”), Approved Assignee’s lender
(“Lender”) and their respective successors and assigns.

 

Tenant certifies as follows:

 

1.            Tenant is the tenant under that certain [Lease Agreement] dated as
of _________ __, ____, [as amended by [insert any modifications to Lease]
([collectively,] the “Lease”) by and between _________________________
(“Landlord”) and _________________________ (“Tenant”), pursuant to which Tenant
leases certain premises known as [Suite ____], consisting of _______ rentable
square feet, at that real property located at
_________________________________________ (the “Premises”).

 

2.            Except as set forth above, the Lease has not been modified,
changed, altered, supplemented or amended in any respect, nor have any
provisions thereof been waived.

 

3.            The Lease is valid and in full force and effect on the date
hereof. The Lease represents the entire agreement between Landlord and Tenant
with respect to the Premises and the land on which the Premises are situated.

 

4.            Tenant is not entitled to, and has made no agreement with Landlord
or its agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant, except
as follows: ________________________ (if none, please state “none”).

 

5.            The initial term of the Lease began on __________ __, _____ and
expires on ________ __, 20__. The Rent Commencement Date was __________ __,
____. Tenant has accepted possession of the Premises and is open for business.
Tenant has not sublet all or a portion of the Premises to any sublessee and has
not assigned, transferred or encumbered any of its rights or interests under the
Lease, except as follows: ________________________ (if none, please state
“none”).

 

6.            Tenant has no outstanding options or rights to renew or extend the
term of the Lease, except as follows: ________________________ (if none, please
state “none”). Tenant has no outstanding expansion options, other options,
rights of first refusal or rights of first offer to purchase the Premises or any
part thereof and/or the land on which the Premises are situated, or rights of
first offer to lease with respect to all or any part of the Premises.

 

7.            The [Base Annual Rent] payable under the Lease is $____________
($_________ monthly). Such [Base Annual Rent] payable under the Lease shall be
adjusted

 

 

 

 

during the initial term of the Lease as follows: (a) from ___________, 20__ to
and including ______________, 20__, the Base Annual Rent shall be $_______
($_______ monthly), (b) from ___________, 20___ to and including ____________,
20___ the Base Annual Rent shall be $________ ($________ monthly); [and from
__________, 20__ to and including __________, 20___ the fixed annual minimum
rent shall be $_________ ($__________ monthly)]. Such rent has been paid through
and including the month of ____________, 200_. Additional rent under the Lease
has been paid through and including the month of __________, 200_. No such rent
(excluding security deposits) has been paid more than one (1) month in advance
of its due date.

 

8.            Tenant's security deposit, if any, is $_________________ (if none,
please state “none”).

 

9.            No event has occurred and no condition exists that constitutes, or
that with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to Tenant’s knowledge, Landlord under the Lease. Tenant
has no existing defenses or offsets against the enforcement of the Lease by
Landlord.

 

10.          (a)        All required contributions by Landlord to Tenant on
account of Tenant's improvements have been received by Tenant and all of
Tenant's tenant improvements have been completed in accordance with the terms of
the Lease.

 

(b)       Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.

 

11.          All licenses necessary for using and operating the Premises as a
medical office are held by Tenant and are in full force and effect.

 

12.          This Certificate is delivered to induce Buyer to acquire the
Premises and Lender to approve Buyer’s assumption of Landlord’s financing in
connection with such acquisition, with the understanding that Buyer and Lender
shall rely upon the truth of the matters set forth in this Certificate.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

The undersigned is duly authorized to execute this Certificate.

 

Dated: ____________, 2013

 

  TENANT:             ,   a    

 

  By:         Name:         Title:    

 

[DELETE THE FOLLOWING SECTION IF THE LEASE IS NOT GUARANTEED]

 

[_________________________, a _________________________] (“Guarantor”) certifies
to and for the benefit of Buyer, Lender and their respective successors and
assigns as follows:

 

With respect to that certain [Guaranty], dated as of ________ __, ____, by
Guarantor to and for the benefit of Landlord (the “Guaranty”): (a) Guarantor is
the guarantor of the Lease pursuant to the Guaranty; (b) the Guaranty has not
been modified, changed, altered, supplemented or amended in any respect, nor
have any provisions thereof been waived; (c) the Guaranty is valid and in full
force and effect on the date hereof; and (d) no voluntary actions or, to
Guarantor’s best knowledge, involuntary actions are pending against Guarantor
under the bankruptcy laws of the United States or any state thereof. This
Certificate is delivered to induce Buyer to acquire the Premises and Lender to
approve Buyer’s assumption of Landlord’s financing in connection with such
acquisition, with the understanding that Buyer and Lender shall rely upon the
truth of the matters set forth in this Certificate. The undersigned is duly
authorized to execute this Certificate.

 

Dated: ____________, 2013

 

  GUARANTOR:           ,   a    

 

  By:         Name:         Title:    

 

 

 

 

FORM OF GROUND LESSOR ESTOPPEL CERTIFICATE

 

GROUND LESSOR ESTOPPEL CERTIFICATE

(“Estoppel”)

 

____________________ ___, 2013

 

American Realty Capital V, LLC and

___________________ (individually and collectively, “Buyer”)

106 York Road
Jenkintown, PA 19046

 

Re:________[Street Address]________________, as more particularly described on
Exhibit A attached hereto and made a part hereof (the “Property”)

 

Ladies and Gentlemen:

 

The undersigned, _________________________, a _____________________ (together
with its successors and assigns, “Lessor”), as Lessor under that certain [Ground
Lease], dated as of ______________, _____, by and between Lessor and
_____________________, a _________________ (together with its successors and
assigns, “Ground Tenant”) (as amended, supplemented and/or modified from time to
time, the “Lease”), which covers the Property, hereby warrants, represents,
agrees and certifies to Buyer and any lender, mortgagee or beneficiary under a
deed of trust, and their successors and assigns as follows, as of the date
hereof:

 

1.          Lessor is the fee owner of the Property. Lessor has not encumbered
or mortgaged its fee interest in the Property, except to ______________________.
Ground Tenant is the tenant under the Lease and to the best of Lessor’s actual
knowledge is the owner of the leasehold estate in the Property.

 

2.          The Lease is in full force and effect. There are no other agreements
other than the Lease, whether oral or written, between Ground Tenant and Lessor
concerning the Property.

 

3.          There have been no amendments, assignments or modifications of the
Lease except as set forth on Exhibit B.

 

4.          The current rent payable under the Lease is $____________ per annum,
payable in _____ installments, and has been paid in full through ______________.
The monthly common area or other charges are $___________. No rent or other
charge due from Ground Tenant to Lessor is overdue.

 

5.          The term of the Lease commenced on _____________ and expires on
______________ (the “Term”). Ground Tenant has no outstanding options or rights
to renew or extend the term of the Lease, except as follows:
________________________ (if none, please state “none”). Lessor does not have a
right of first refusal or right of first offer with respect to the leasehold
estate in the Property or the option to purchase the leasehold estate in the
Property at any time during the Term except as follows: ________________________
(if none, please state “none”).

 

 

 

 

6.          Lessor has not delivered or received any notices of default under
the Lease; and, to Lessor’s knowledge, there is no material default by Ground
Tenant or Lessor under the Lease, nor has any event or omission occurred which,
with the giving of notice or the lapse of time, or both, would constitute a
material default thereunder.

 

7.          Any improvements required by the terms of the Lease to be made by
Ground Tenant have been completed to the satisfaction of Lessor and any
improvements required by the terms of the Lease to be made by Lessor have been
completed to the satisfaction of Ground Tenant. Ground Tenant’s current use and
operation of the Property complies with any use covenants or operating
requirements contained in the Lease. Lessor has not received written notice of
any pending eminent domain proceedings or other governmental actions or any
judicial actions of any kind against Lessor’s interest in the Property.

 

8.          [Lessor hereby consents to the sale and assignment by Ground Tenant
to Buyer of all of Ground Tenant’s right, title and interest in and to the Lease
and the leasehold estate created thereby.][TO BE DELETED IF LESSOR HAS NO
CONSENT RIGHTS UNDER THE LEASE].

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Estoppel to be executed as
of the day and year first above written. 

 

  LESSOR:           ,   a    

 

  By:         Name:         Title:    

 

 

 

 

Exhibit A

 

Legal Description of Property

 

 

 

 

Exhibit B

 

Amendments to Lease

 

 

 

 

 

EXHIBIT H

 

FORM OF NOTICE TO TENANT

 

TO:[Tenant]

 

Re:Notice of Change of Ownership of ______________________________

 

Ladies and Gentlemen:

 

YOU ARE HEREBY NOTIFIED AS FOLLOWS:

 

That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.

 

Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:

 

                          With a copy to:                    

 

You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

  Very truly yours,   [PRIOR LANDLORD)         By:     Name:     Title:  

 

 

 